Exhibit 10.1

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
November 28, 2018, among HILTON GRAND VACATIONS BORROWER LLC, a Delaware limited
liability company (the “Company”), HILTON GRAND VACATIONS PARENT LLC, a Delaware
limited liability company (“Parent”), the other Guarantors party hereto,
DEUTSCHE BANK AG NEW YORK BRANCH (“DB”, the “Existing Agent”, “Existing L/C
Issuer” and the “Existing Swing Line Lender”), BANK OF AMERICA, N.A. (“BANA”,
the “Successor Agent”, the “Successor L/C Issuer” and the “Successor Swing Line
Lender”) and each Lender party hereto.

PRELIMINARY STATEMENTS:

(1) The Company, Parent, the other Guarantors party thereto, the Existing Agent,
the Lenders party thereto and the other agents party thereto are party to a
Credit Agreement, dated as of December 28, 2016 (as the same may have been
amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement (as amended by this
Amendment).

(2) The Company wishes to obtain Other Revolving Credit Commitments (the
“Refinancing Revolving Credit Commitments”; the loans thereunder, “Refinancing
Revolving Credit Loans”; and the Lenders making such commitments and loans, the
“Refinancing Revolving Credit Lenders”) as Credit Agreement Refinancing
Indebtedness to replace in full the Revolving Credit Commitments existing
immediately prior to the Amendment No. 1 Effective Date (as defined below) (such
existing Revolving Credit Commitments, the “Refinanced Revolving Credit
Commitment”; the loans thereunder, the “Refinanced Revolving Credit Loans”; and
the Lenders of such commitments and loans, the “Refinanced Revolving Credit
Lenders”) pursuant to a Refinancing Amendment, and the Refinancing Revolving
Credit Lenders are willing to provide the Refinancing Revolving Credit
Commitments on and subject to the terms and conditions set forth herein and in
the Credit Agreement (as amended by this Amendment).

(3) The Company wishes to obtain Incremental Revolving Credit Commitments in an
aggregate principal amount of $600,000,000 (the “Incremental Revolving Credit
Commitments”; the loans thereunder, the “Incremental Revolving Credit Loans”;
and the Lenders making such commitments and loans, the “Incremental Revolving
Credit Lenders”) (collectively with Refinancing Revolving Credit Commitments,
the Refinancing Revolving Credit Loans and the Refinancing Revolving Credit
Lenders respectively, the “Amendment No. 1 Revolving Credit Commitments”, the
“Amendment No. 1 Revolving Credit Loans” and the “Amendment No. 1 Revolving
Credit Lenders”, respectively) pursuant to an Incremental Amendment, and the
Incremental Revolving Credit Lenders are willing to provide the Incremental
Revolving Credit Commitments on and subject to the terms and conditions set
forth herein and in the Credit Agreement (as amended by this Amendment). The
Incremental Revolving Credit Commitments being provided hereunder are deemed,
and each Lender that is an Existing Lender hereby consents to deem the
Incremental Revolving Credit Commitments, to comply with Section 2.14(d)(v) of
the Credit Agreement. For the avoidance of doubt, the Incremental Revolving
Credit Commitments and Incremental Revolving Credit Loans and the Refinancing
Revolving Credit Commitments and Refinancing Revolving Credit Loans,
respectively, constitute a single “Class” and a “Facility”.

 

1



--------------------------------------------------------------------------------

(4) The Company wishes to obtain Refinancing Term Loans (the “Refinancing Term
Loans”; and the Lenders making such loans, the “Refinancing Term Lenders”) as
Credit Agreement Refinancing Indebtedness to refinance all outstanding Term
Loans existing immediately prior to the Amendment No. 1 Effective Date
(collectively, the “Refinanced Term Loans”; and the Lenders of such loans, the
“Refinanced Term Lenders”, and collectively with the Refinanced Revolving Credit
Lenders, the “Existing Lenders”) pursuant to a Refinancing Amendment, and the
Refinancing Term Lenders are willing to provide the Refinancing Term Loans on
and subject to the terms and conditions set forth herein and in the Credit
Agreement (as amended by this Amendment). In addition, each Refinancing Term
Lender waives its right to any compensation pursuant to Section 3.05 of the
Credit Agreement with respect to the prepayment of the Refinanced Term Loans.

(5) The Company wishes to obtain Incremental Term Loans in an aggregate
principal amount of $17,500,000 (the “Incremental Term Loans”; and the Lenders
making such loans, the “Incremental Term Lenders”) (collectively with the
Refinancing Term Loans and the Refinancing Term Lenders respectively, the
“Amendment No. 1 Term Loans” and the “Amendment No. 1 Term Lenders”,
respectively) pursuant to an Incremental Amendment, and the Incremental Term
Lenders are willing to provide the Incremental Term Loans on and subject to the
terms and conditions set forth herein and in the Credit Agreement (as amended by
this Amendment). The Incremental Term Loans being provided hereunder are deemed,
and each Lender that is an Existing Lender hereby consents to deem the
Incremental Term Loans, to comply with Section 2.14(d)(v) of the Credit
Agreement. For the avoidance of doubt, the Incremental Term Loans and
Refinancing Term Loans constitute a single “Class” and a “Facility”.

(6) The parties hereto hereby agree that this Amendment shall constitute the
notice with respect to the establishment of Incremental Commitments required
pursuant to Section 2.14(a) of the Credit Agreement.

(7) Pursuant to Section 9.09 of the Credit Agreement, the Existing Agent has the
right to resign and the Required Lenders have the right, with the consent of the
Company, to appoint a successor agent. DB desires to resign as Administrative
Agent and Collateral Agent under the Credit Agreement and the other Loan
Documents and the Required Lenders desire to appoint BANA to act as the
successor Administrative Agent and Collateral Agent under the Credit Agreement
and the other Loan Documents and BANA is willing to accept such appointment as
Administrative Agent and Collateral Agent under the Credit Agreement and the
other Loan Documents.

(8) Pursuant to Section 10.07(k) of the Credit Agreement, any L/C Issuer or
Swing Line Lender has the right to resign and the Company has the right to
appoint a successor L/C Issuer or Swing Line Lender. DB desires to resign as L/C
Issuer and Swing Line Lender under the Credit Agreement and the other Loan
Documents and the Company desires to appoint BANA to act as the successor L/C
Issuer and Swing Line Lender under the Credit Agreement and the other Loan
Documents and BANA is willing to accept such appointment as L/C Issuer and Swing
Line Lender under the Credit Agreement and the other Loan Documents.

Therefore, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto (which Lenders party hereto
constitute the Required Lenders, both immediately prior to and after giving
effect to this Amendment) agree as follows:

SECTION 1. Amendments to Credit Agreement.

The Credit Agreement is, effective as of the Amendment No. 1 Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 2
hereof, hereby amended as follows:

 

2



--------------------------------------------------------------------------------

(a) The Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto.

(b) Schedules 1.01A, 7.02(f) and 10.02 to the Credit Agreement are hereby
deleted in their entirety and replaced with Schedules 1.01A, 7.02(f) and 10.02
to this Amendment, respectively.

(c) Schedules 1.01H and 2.18 to this Amendment are hereby added to the Schedules
to the Credit Agreement.

The parties hereby agree and acknowledge that, from and after the Amendment
No. 1 Effective Date, BANA shall be, and shall be deemed to be, the
Administrative Agent, the Collateral Agent, an L/C Issuer and Swing Line Lender
under the Credit Agreement (including the schedules and exhibits thereto) and
the other Loan Documents. In furtherance of the foregoing, as of the Amendment
No. 1 Effective Date, unless the context otherwise requires, all recitals,
introductory paragraphs, defined terms and other references to “Deutsche Bank AG
New York Branch” as the Administrative Agent, the Collateral Agent, L/C Issuer
and/or Swing Line Lender in the Credit Agreement and the other Loan Documents
are hereby deemed amended to reference “Bank of America, N.A.” as the
Administrative Agent, Collateral Agent, L/C Issuer and/or Swing Line Lender, as
applicable, thereunder. All notices addressed to the “Administrative Agent”, the
“Collateral Agent”, “L/C Issuer” or “Swing Line Lender” under the Credit
Agreement or the other Loan Documents shall be sent to:

Bank of America, N.A.

Notices for Borrowings/Payments:

Patrick Richardson

Mail Code: TX2-984-03-02

2380 Performance Drive

Richardson TX 75082

prichardson3@baml.com

817-230-8914

Notices for Administrative Agent (Financials, Reporting):

Tiffany Nicosia Lin

Mail Code: TX2-984-03-26

2380 Performance Drive

Richardson TX 75082

tiffany.nicosia.lin@baml.com

214-209-3758

Notices for Letters of Credit

scranton_standby_lc@bankofamerica.com

800-370-7519

 

3



--------------------------------------------------------------------------------

SECTION 2. Conditions of Effectiveness to Amendment No. 1. Section 1 of this
Amendment shall become effective on the date (the “Amendment No. 1 Effective
Date”) when, and only when, the following conditions shall have been satisfied,
except as otherwise agreed between the Borrower and the Successor Agent:

(a) The Successor Agent shall have received counterparts of this Amendment
executed by HGVI and each Loan Party, each Amendment No. 1 Revolving Credit
Lender, each Amendment No. 1 Term Lender, the Existing Agent, the Existing Swing
Line Lender, the Existing L/C Issuer, the Successor Agent, the Successor Swing
Line Lender and the Successor L/C Issuer. The Successor Agent shall have
received evidence of payment of all reasonable and documented out of pocket
costs and expenses due to the Existing Agent and the Successor Agent and
invoiced at least three Business Days before the Amendment No. 1 Effective Date
for which, in the case of expenses, reasonably detailed invoices have been
presented (including the reasonable fees and expenses of Davis Polk & Wardwell
LLP).

(b) (1) The representations and warranties of HGVI and each Loan Party set forth
in Section 4 of this Amendment, Article V of the Credit Agreement and in each
other Loan Document shall be true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects as so
qualified) on and as of the Amendment No. 1 Effective Date, except to the extent
that such representations and warranties specifically relate to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date and (2) no Default shall exist or would result from the occurrence
of the Amendment No. 1 Effective Date, and the Successor Agent shall have
received a certificate of the Company dated as of the Amendment No. 1 Effective
Date signed on behalf of the Company by a Responsible Officer of the Company,
certifying on behalf of the Company thereto.

(c) The Successor Agent shall have received such certificates of good standing
(to the extent such concept exists) from the applicable secretary of state of
the state of organization of HGVI and each Loan Party, certificates or
memorandums and articles of incorporation, certificates of limited partnership
or certificates of formation, including all amendments thereto, of HGVI and each
Loan Party, certified (as of a recent date), if applicable, by the secretary of
state (or other similar official) of the jurisdiction of its organization or
incorporation, as the case may be, certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
HGVI and each Loan Party as the Successor Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and the other Loan Documents to which HGVI or such Loan Party is a
party or is to be a party on the Amendment No. 1 Effective Date.

(d) Each Amendment No. 1 Revolving Credit Lender or Amendment No. 1 Term Lender
shall have received, if requested at least two Business Days in advance of the
Amendment No. 1 Effective Date, a Note payable to the order of such Lender duly
executed by the Company in substantially the form of Exhibit D-1 or D-2 to the
Credit Agreement, as applicable, in each case as modified by this Amendment.

(e) The Successor Agent shall have received Committed Loan Notices for the
Amendment No. 1 Revolving Credit Loans and the Amendment No. 1 Term Loans, if
applicable, and notices of prepayment relating to the Refinanced Term Loans and
the Refinanced Revolving Credit Loans, if applicable.

(f) The Company shall have, substantially concurrently with the effectiveness of
this Amendment, paid to each Refinanced Term Lender and Refinanced Revolving
Credit Lender, if applicable, all accrued and unpaid interest and fees and other
amounts payable to such Lender under any Loan Document with respect to the
Refinanced Term Loans and the Refinanced Revolving Credit Loans, if any, then
due and owing to such Lender under the Credit Agreement and the other Loan
Documents (immediately prior to the effectiveness of this Amendment).

 

4



--------------------------------------------------------------------------------

(g) The Successor Agent shall have received a favorable opinion of Simpson
Thacher & Bartlett LLP, New York counsel to HGVI and the Loan Parties, and
Holley, Driggs, Walch, Fine, Wray, Puzey & Thompson, Nevada counsel to HGVI and
the Loan Parties, in each case in form and substance reasonably satisfactory of
the Successor Agent.

(h) Each Amendment No. 1 Revolving Credit Lender, each Amendment No. 1 Term
Lender and the Successor Agent shall have received at least three days prior to
the Amendment No. 1 Effective Date all documentation and other information about
HGVI and each Loan Party required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act that
has been requested in writing at least 10 days prior to the Amendment No. 1
Effective Date.

(i) At least five days prior to the Amendment No. 1 Effective Date, any Borrower
that qualifies as an “legal entity customer” under the Beneficial Ownership
Regulation shall deliver, to each Lender that so requests in writing at least 10
days prior to the Amendment No. 1 Effective Date, a Beneficial Ownership
Certification in relation to such Borrower.

SECTION 3. Amendment Transactions.

This Amendment concurrently constitutes a Refinancing Amendment and an
Incremental Amendment. Subject to the satisfaction of the conditions set forth
in Section 2 hereof, (a)(i) each Amendment No. 1 Term Lender will make Amendment
No. 1 Term Loans in an amount set forth opposite its name on Schedule 1.01A
hereto entitled “Amendment No. 1 Term Loans”, (ii) the Company will prepay the
entire remaining amount of the Refinanced Term Loans, together with accrued and
unpaid interest thereon and (iii) each Amendment No. 1 Term Loan shall be deemed
to be a “Term Loan” under the Credit Agreement and (b)(i) each Amendment No. 1
Revolving Credit Lender will make available to the Borrowers, Amendment No. 1
Revolving Credit Commitments in an amount equal to the amount set forth opposite
its name on Schedule 1.01A hereto entitled “Amendment No. 1 Revolving Credit
Commitments”, (ii) the Refinanced Revolving Credit Commitments will be continued
as Refinancing Revolving Credit Commitments and (iii) each Amendment No. 1
Revolving Credit Commitment and Amendment No. 1 Revolving Credit Loan shall be
deemed to be a “Revolving Credit Commitment” and a “Revolving Credit Loan”,
respectively, under the Credit Agreement.

SECTION 4. Representations and Warranties. Each Loan Party and HGVI represents
and warrants to the Agents and the Lenders that:

(a) Each Loan Party and HGVI (i) is a Person duly organized or formed, validly
existing and in good standing (where relevant) under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations under this Amendment and the other Loan Documents to which it is a
party, except in respect of clause (i) of this Section 4(a) (other than with
respect to the Company), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) The execution and delivery by each Loan Party and HGVI of this Amendment and
the performance under this Amendment and the other Loan Documents to which such
Person is a party, are within HGVI or such Loan Party’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not (i) contravene the terms of any of such

 

5



--------------------------------------------------------------------------------

Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01 of the Credit Agreement), or require any payment to be made under
(x) any Contractual Obligation to which such Person is a party or affecting such
Person or the properties of such Person or any of its Subsidiaries or (y) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any applicable Law; except with respect to any conflict, breach or contravention
or payment (but not creation of Liens) referred to in clause (ii)(x), to the
extent that such violation, conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect.

(c) No material approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution and delivery of this
Amendment or performance by, or enforcement against, any Loan Party or HGVI of
this Amendment or any other Loan Document except for (i) filings, recordings and
registrations with Governmental Authorities necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect (except to the extent not required to be obtained, taken, given
or made or be in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

(d) This Amendment has been duly executed and delivered by HGVI and each Loan
Party that is party hereto. This Amendment constitutes a legal, valid and
binding obligation of HGVI and such Loan Party, enforceable against HGVI and
such Loan Party that is party hereto in accordance with its terms, except as
such enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity, (ii) the need for filings, recordations and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges, if any, of Equity Interests in Foreign
Subsidiaries.

SECTION 5. Reference to and Effect on the Credit Agreement and the Loan
Documents.

(a) On and after the Amendment No. 1 Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment. This
Amendment constitutes a “Loan Document” under and for all purposes of the Loan
Documents.

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations (including, for the avoidance
of doubt, all Obligations in respect of the Amendment No. 1 Term Loans and
Amendment No. 1 Revolving Credit Commitments made available hereunder) of the
Loan Parties under the Loan Documents, in each case as amended by this
Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

 

6



--------------------------------------------------------------------------------

(d) Each Loan Party (and in the case of clause (iii) below, HGVI) hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a
party, (ii) ratifies and reaffirms each grant of a lien on, or security interest
in, its property made pursuant to the Loan Documents (including, without
limitation, the grant of security made by such Loan Party pursuant to the
Security Agreement) and confirms that such liens and security interests continue
to secure the Obligations under the Loan Documents (including, for the avoidance
of doubt, all Obligations in respect of the Amendment No. 1 Term Loans and
Amendment No. 1 Revolving Credit Commitments made available hereunder), subject
to the terms thereof and (iii) in the case of each Guarantor, ratifies and
reaffirms its guaranty of the Obligations (including, for the avoidance of
doubt, all Obligations in respect of the Amendment No. 1 Term Loans and
Amendment No. 1 Revolving Credit Commitments made available hereunder) pursuant
to the Guaranty.

SECTION 6. Successor Agent.

(a) Resignation and Appointment of Agent, Swing Line Lender and L/C Issuer.
Pursuant to the Loan Documents (including, without limitation, Section 9.09 and
Section 10.07(k) of the Credit Agreement), (i) the Existing Agent’s resignation
as the Administrative Agent, the Collateral Agent, the Swing Line Lender and the
L/C Issuer is hereby effective and each of the Company and the Required Lenders
hereby accepts the resignation of DB as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer under the Loan Documents, and DB shall have no
further obligations under the Loan Documents in its capacity as Agent (other
than the obligations set forth in clause (e) below), Swing Line Lender or L/C
Issuer, and (ii) each of the Lenders party hereto constituting Required Lenders
hereby appoint BANA to act as the successor Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer under the Loan Documents and the Company
hereby consents to such appointment, in each case under clauses (i) and (ii) of
this Section 6(a), effective as of the Amendment No. 1 Effective Date. As of the
Amendment No. 1 Effective Date, the Successor Agent hereby accepts the
appointment to act as the Administrative Agent, the Collateral Agent, the Swing
Line Lender and the L/C Issuer under the Loan Documents. The Required Lenders
and the Company waive any notice requirements and any inconsistency or conflict
with the provisions in Section 10.07(k) and Section 9.09 of the Credit Agreement
with respect to (x) the resignation of DB as Administrative Agent and Collateral
Agent and the appointment of BANA as the Administrative Agent and Collateral
Agent and (y) the resignation of DB as Swing Line Lender and L/C Issuer and the
appointment of BANA as the Swing Line Lender and L/C Issuer. Each of the parties
hereto agrees to execute all documents necessary to evidence and give effect to
the appointment of BANA as the successor Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer.

(b) Rights, Duties and Obligations. As of the Amendment No. 1 Effective Date,
the Successor Agent is hereby vested with all the rights, powers, discretion and
privileges of the Administrative Agent and the Collateral Agent, as described in
the Loan Documents, and the Successor Agent assumes from and after the Amendment
No. 1 Effective Date the obligations, responsibilities and duties of the
Administrative Agent and the Collateral Agent, in accordance with the terms of
the Loan Documents, and, except as set forth in clause (e) below, the Existing
Agent is discharged from all of its duties and obligations as the Administrative
Agent and the Collateral Agent under the Loan Documents. Nothing in this
Amendment shall be deemed a termination of the provisions of any Loan Document
that survive the Existing Agent’s resignation pertaining to DB in its capacity
as Administrative Agent, Collateral Agent, Swing Line Lender or L/C Issuer (in
each case including, without limitation, Article IX and Sections 10.04 and 10.05
of the Credit Agreement (collectively, the “Surviving Provisions”)). The Company
and the Required Lenders expressly agree and acknowledge that the Successor
Agent is not

 

7



--------------------------------------------------------------------------------

assuming any liability in its capacity as Administrative Agent or Collateral
Agent (i) under or related to the Loan Documents prior to the Amendment No. 1
Effective Date and (ii) for any and all claims under or related to the Loan
Documents that may have arisen or accrued prior to the Amendment No. 1 Effective
Date. Each of the Company and the Required Lenders, with respect to their
applicable indemnification obligations under the Loan Documents, expressly
agrees and confirms that the Existing Agent’s right to indemnification, as set
forth in the Loan Documents, shall apply with respect to any and all losses,
claims, costs and expenses that the Existing Agent, as applicable, suffers or
incurs relating to actions taken or omitted by any of the parties to this
Amendment prior to the Amendment No. 1 Effective Date.

(c) Information Regarding Status of Loan Documents.

(i) Current Lenders and Loan Status. Attached hereto as Annex I is the Register
maintained by the Existing Agent, which Register the Existing Agent represents
and warrants contains a true and correct list of the Lenders, the Commitment of
each Lender and the outstanding principal amount of the Loans owing to each such
Lender under the Credit Agreement on November 28, 2018 immediately prior to
giving effect to this Amendment.

(ii) Collateral Documents. The Existing Agent represents and warrants that Annex
II is a list of the Collateral Documents delivered to the Successor Agent as of
the date hereof, and as of the date hereof there have been no amendments,
supplements or consents to the Collateral Documents, to which the Existing Agent
has knowledge or is a party, except as set forth on Annex II.

(iii) Defaults, Waivers and Reservation of Rights. Except as set forth on Annex
III, the Company certifies, as of the Amendment No. 1 Effective Date, that
(i) it has not requested any waiver of any Default or Event of Default under the
Credit Agreement or the other Loan Documents and (ii) it has not received any
letter or notice from the Administrative Agent, Collateral Agent or any Secured
Party purporting to reserve any of such Person’s respective rights under the
Credit Agreement or the other Loan Documents.

(iv) Other than as expressly set forth herein, the agreements in this Section 6
of this Amendment are made without representation or warranty of any kind,
nature or description on the part of any party hereto; provided that the
foregoing shall not affect any of the covenants or agreements contained in the
other paragraphs hereof. Without limiting the generality of the foregoing, the
Successor Agent acknowledges that the Existing Agent has not made any
representation or warranty to the Successor Agent as to the financial condition
of the Company or the value, collectability or realization of any Collateral or
any Obligations of the Loan Parties or as to the legality, validity,
enforceability, perfection or priority of any Obligations of the Loan Parties or
the Collateral. The Successor Agent acknowledges that it has made, to the extent
determined by it to be necessary or prudent, its own independent investigation
and determination of the foregoing matters and all other matters pertaining to
its appointment as Administrative Agent and Collateral Agent under the Loan
Documents.

(d) Collateral.

(i) The Existing Agent hereby assigns to the Successor Agent each of the Liens
and security interests granted to the Existing Agent in its capacity as the
Collateral Agent under the Collateral Documents for its benefit and the benefit
of the Secured Parties, together with any claims, awards, and judgments, if any,
in favor of the Existing Agent in its capacity as the Collateral Agent under the
Collateral Documents, and the Successor Agent hereby assumes all such Liens and
security interests, for its benefit and for the benefit of the Secured Parties.
For the avoidance of doubt, nothing in the foregoing sentence shall require the
Existing Agent to assign to the Successor Agent any fees or expenses or any
claims, awards or judgments relating to indemnity, reimbursement or other
protections to which the Existing Agent is entitled under the Loan Documents (in
its capacity as the Agent) received or incurred by, or due to, the Existing
Agent prior to the Amendment No. 1 Effective Date.

 

8



--------------------------------------------------------------------------------

(ii) The Loan Parties, the Lenders party hereto and the Existing Agent hereby
authorize the Successor Agent to file, on or after the date hereof, any UCC
assignments or other assignments and amendments with respect to the UCC
financing statements and other filings in respect of the Collateral, and to
execute such other agreements or amendments in respect of the Collateral and the
Collateral Documents, including filings with the United States Patent and
Trademark Office and the United States Copyright Office, as the Successor Agent
deems necessary or appropriate to evidence the Successor Agent’s appointment as
Collateral Agent effective as of the Amendment No. 1 Effective Date.

(iii) The Successor Agent shall act in good faith to take possession and control
of all Collateral and Liens in the possession or control of the Existing Agent
(the “Possessory Collateral”), and the Existing Agent shall act in good faith to
deliver all Possessory Collateral to the Successor Agent (or its designated
counsel), in each case as expeditiously as possible following the Amendment
No. 1 Effective Date. Until such time as all Collateral in the possession or
control of the Existing Agent (in its capacity as such), all Liens granted in
favor of the Existing Agent (in its capacity as such) in the Collateral and all
UCC-1 financing statements and other filings and registrations (including any
documents filed or registered with the United States Copyright Office or the
United States Patent and Trademark Office) that name DB as Collateral Agent as a
secured party have been assigned or otherwise transferred to the Successor
Agent, if applicable, the Existing Agent shall continue to hold such Collateral
and/or Liens on such Collateral as bailee of the Successor Agent in accordance
with the terms of this Amendment and the Collateral Documents, solely for the
purposes of maintaining the priority and perfection of such Liens. DB, in its
capacity as Existing Agent, shall be entitled to all the benefits of the
Administrative Agent and Collateral Agent under the Loan Documents (including,
without limitation, the Surviving Provisions) with respect to all actions taken
or omitted to be taken by DB in its capacity as the Administrative Agent and
Collateral Agent, including in connection with this Amendment. Notwithstanding
anything herein to the contrary or the effectiveness of the terms hereof, the
Loan Parties agree that all such Liens shall in all respects be continuing and
in effect and are hereby ratified and reaffirmed by the Loan Parties.

(e) Covenants of Existing Agent. The Existing Agent covenants and agrees that it
will, at the sole cost and expense of the Company: (i) deliver, or cause to be
delivered, promptly to the Successor Agent execution versions of the Collateral
Documents listed on Annex II, (ii) use commercially reasonable efforts to
deliver, or cause to be delivered, promptly to the Successor Agent, copies of
any written notices, financial statements and other written requests delivered
by the Company, in accordance with the notice provisions in Section 10.02 of the
Credit Agreement, to the Existing Agent under Article VI of the Credit Agreement
received by the Existing Agent, in each case, to the extent such notices,
statements or requests have not already been delivered to the Lenders,
(iii) execute all documents as may be reasonably requested by the Successor
Agent to transfer the rights and privileges of the Existing Agent under the Loan
Documents, in its capacity as Administrative Agent or Collateral Agent, to the
Successor Agent and (iv) take all other actions reasonably requested by the
Successor Agent or its representatives to facilitate the transfer of information
to the Successor Agent in connection with the Loan Documents. The Company hereby
consents to all actions taken by the Existing Agent and the Successor Agent
pursuant to the immediately preceding sentence, provided that it is acknowledged
by the Successor Agent, for the avoidance of doubt, that the confidentiality
provisions of the Loan Documents, including, without limitation Section 10.08 of
the Credit Agreement, shall apply to all information regarding the Company and
its Subsidiaries and their businesses delivered to the Successor Agent in
accordance with such provisions regardless of whether such information was
delivered on, before or after the Amendment No. 1 Effective Date. The Successor
Agent acknowledges that the Existing Agent has, as of the Amendment No. 1
Effective Date, caused to be delivered to the Successor Agent execution versions
of the Collateral

 

9



--------------------------------------------------------------------------------

Documents listed on Annex II to satisfy clause (i) of this Section 6(e). It is
the intention and understanding of the Existing Agent and the Successor Agent
that any exchange of information under this Section 6(e) that is otherwise
protected against disclosure by privilege, doctrine or rule of confidentiality
(such information, “Privileged Information”) (i) will not waive any applicable
privilege, doctrine or rule of protection from disclosure, (ii) will not
diminish the confidentiality of the Privileged Information and (iii) will not be
asserted as a waiver of any such privilege, doctrine or rule by the Existing
Agent or the Successor Agent.

(f) Fees and Expenses. Commencing on the Amendment No. 1 Effective Date, the
Existing Agent shall cease to be entitled to receive the administrative agent
fees provided by that certain fee letter, dated as of December 28, 2016, between
the Company and the Existing Agent and, commencing on and after the Amendment
No. 1 Effective Date, the administrative agent fees shall be payable to the
Successor Agent pursuant to that certain fee letter, dated as of October 25,
2018, between the Company and the Successor Agent. All other provisions of the
Credit Agreement providing for the payment of fees and expenses of, and
providing indemnities for the benefit of, the Existing Agent shall remain in
full force and effect for the benefit of the Successor Agent. In addition, to
the extent required by Section 10.04 of the Credit Agreement, the Company agrees
to pay all reasonable and documented out-of-pocket costs and expenses of the
Existing Agent and the Successor Agent (including, without limitation, legal
fees of one counsel to the Existing Agent and the Successor Agent taken as a
whole) reasonably incurred by it in connection with the negotiation,
preparation, execution and delivery of this Amendment and any related documents.

(g) Return of Payments. In the event that, after the Amendment No. 1 Effective
Date, the Existing Agent receives any principal, interest or other amount owing
to any Lender or the Successor Agent under any Loan Document, the Existing Agent
agrees that such payment shall be held in trust for the Successor Agent, and the
Existing Agent shall promptly return without setoff or counterclaim such payment
to the Successor Agent for payment to the Person entitled thereto.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH
LOAN PARTY, HGVI, EACH AGENT AND EACH LENDER PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS
AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN
ANOTHER JURISDICTION. EACH LOAN PARTY, HGVI, EACH AGENT AND EACH LENDER PARTY
HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING

 

10



--------------------------------------------------------------------------------

OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR
OTHER DOCUMENT RELATED HERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR OTHER
ELECTRONIC TRANSMISSION) IN SECTION 10.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 9. Waiver of Right to Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9 WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

HILTON GRAND VACATIONS BORROWER LLC By:  

/s/ Charles R. Corbin

  Name: Charles R. Corbin   Title: Executive Vice President HILTON GRAND
VACATIONS PARENT LLC By:  

/s/ Charles R. Corbin

  Name: Charles R. Corbin   Title: Executive Vice President HILTON GRAND
VACATIONS INC. By:  

/s/ Charles R. Corbin

  Name: Charles R. Corbin   Title: Executive Vice President & Secretary 48TH
STREET HOLDING LLC GRAND VACATIONS REALTY, LLC GRAND VACATIONS SERVICES LLC
GRAND VACATIONS TITLE, LLC HILTON GRAND VACATIONS BORROWER INC. HILTON GRAND
VACATIONS CLUB, LLC HILTON GRAND VACATIONS COMPANY, LLC HILTON GRAND VACATIONS
FINANCING, LLC HILTON GRAND VACATIONS MANAGEMENT, LLC HILTON KINGSLAND 1, LLC
HILTON RESORTS CORPORATION HILTON RESORTS MARKETING CORP. HILTON TRAVEL, LLC HRC
ISLANDER LLC By:  

/s/ Charles R. Corbin

  Name: Charles R. Corbin   Title: Executive Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as Existing Agent, Existing L/C Issuer and Existing Swing Line Lender

By:  

/s/ Maria Guinchard

  Name: Maria Guinchard   Title: Vice President By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,   as Successor Agent By:  

/s/ Gavin Shak

  Name: Gavin Shak   Title: Assistant Vice President By:  

 

  Name:   Title:

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,   as Successor L/C Issuer By:  

/s/ Suzanne E. Pickett

  Name: Suzanne E. Pickett   Title: Vice President By:  

 

  Name:   Title:

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

  as Successor Swing Line Lender By:  

/s/ Suzanne E. Pickett

  Name: Suzanne E. Pickett   Title: Vice President By:  

 

  Name:   Title:

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Refinancing Revolving Credit Lender and an Existing
Lender By:  

/s/ Suzanne E. Pickett

  Name: Suzanne E. Pickett   Title: Vice President [for lenders requiring two
signature blocks] By:  

 

  Name:   Title:

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Refinancing Revolving Credit Lender and an Existing Lender

By:  

/s/ Maria Guinchard

  Name: Maria Guinchard   Title: Vice President By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Refinancing Revolving Credit Lender and an
Existing Lender By:  

/s/ Sangeeta Mahadevan

  Name: Sangeeta Mahadevan   Title: Executive Director

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD., as a Refinancing Revolving Credit Lender and an Existing Lender
By:  

/s/ George Stoecklein

  Name: George Stoecklein   Title: Managing Director

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Refinancing Revolving Credit Lender and an Existing
Lender By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Refinancing Revolving Credit Lender and an Existing
Lender By:  

/s/ Annie Carr

  Name: Annie Carr   Title: Authorized Signatory

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as a Refinancing Revolving Credit Lender and an Existing Lender
By:  

/s/ David A. Ernst

  Name: David A. Ernst   Title: Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Refinancing Revolving Credit Lender
and an Existing Lender By:  

/s/ Mark F. Monahan

  Name: Mark F. Monahan   Title: Senior Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Bank of Hawaii, as a Refinancing Revolving Credit Lender and an Existing Lender
By:  

/s/ Mark Sterrett

  Name: Mark Sterrett   Title: Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Refinancing Revolving Credit Lender and an
Existing Lender By:  

/s/ Steven L. Sawyer

  Name: Steven L. Sawyer   Title: Senior Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Incremental Revolving Credit Lender By:  

/s/ Suzanne E. Pickett

  Name: Suzanne E. Pickett   Title: Vice President [for lenders requiring two
signature blocks] By:  

 

  Name:   Title:

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as an Incremental Revolving Credit Lender

By:  

/s/ Maria Guinchard

  Name: Maria Guinchard   Title: Vice President By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as an Incremental Revolving Credit Lender

By:  

/s/ Chiara Carter

  Name: Chiara Carter   Title: Executive Director

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as an Incremental Revolving Credit Lender

By:  

/s/ George Stoecklein

  Name: George Stoecklein   Title: Managing Director

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC,

as an Incremental Revolving Credit Lender

By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as an Incremental Revolving Credit Lender

By:  

/s/ Annie Carr

  Name: Annie Carr   Title: Authorized Signatory

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank

as an Incremental Revolving Credit Lender

By:  

/s/ Jason Goetz

  Name: Jason Goetz   Title: Senior Vice President

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank, as an Incremental Revolving Credit Lender By:  

/s/ David A. Ernst

  Name: David A. Ernst   Title: Vice President

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Incremental Revolving Credit
Lender By:  

/s/ Mark F. Monahan

  Name: Mark F. Monahan   Title: Senior Vice President

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Branch Banking & Trust Company, as an Incremental Revolving Credit Lender By:  

/s/ Kelly Attayek

  Name: Kelly Attayek   Title: Assistant Vice President

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A., as an Incremental Revolving Credit Lender By:  

/s/ Tyler Stephens

  Name: Tyler Stephens   Title: Vice President

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as an Incremental Revolving Credit Lender By:  

/s/ Richard Arendale

  Name: Richard Arendale   Title: Managing Director

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as an Incremental Revolving Credit Lender

By:  

/s/ Peter Hart

  Name: Peter Hart   Title: Senior Vice President

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as an Incremental Revolving Credit Lender

By:  

/s/ Raymond Ventura

  Name: Raymond Ventura   Title: Managing Director

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF HAWAII, as an Incremental Revolving Credit Lender By:  

/s/ Mark Sterrett

  Name: Mark Sterrett   Title: Vice President

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Compass Bank,

as an Incremental Revolving Credit Lender

By:  

/s/ Heather Allen

  Name: Heather Allen   Title: Senior Vice President

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

CIBC Bank USA,

as an Incremental Revolving Credit Lender

By:  

/s/ Javier Gutierrez

  Name: Javier Gutierrez   Title: Managing Director

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Comerica Bank,

as an Incremental Revolving Credit Lender

By:  

/s/ Gerald R. Finney Jr.

  Name: Gerald R. Finney Jr.   Title: Vice President

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

SYNOVUS BANK,

as an Incremental Revolving Credit Lender

By:  

/s/ Michael Sawicki

  Name: Michael Sawicki   Title: Director, Corporate Banking [for lenders
requiring two signature blocks] By:  

         

  Name:   Title:

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association, as an Incremental Revolving Credit Lender By:  

/s/ Steven L. Sawyer

  Name: Steven L. Sawyer   Title: Senior Vice President

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Amendment No. 1 Term Lender and an Existing Lender
By:  

/s/ Suzanne E. Pickett

  Name: Suzanne E. Pickett   Title: Vice President [for lenders requiring two
signature blocks] By:  

 

  Name:   Title:

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as an Amendment No. 1 Term Lender and an
Existing Lender By:  

/s/ Maria Guinchard

  Name: Maria Guinchard   Title: Vice President By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as an Amendment No. 1 Term Lender and an

Existing Lender

By:  

/s/ Chiara Carter

  Name: Chiara Carter   Title: Executive Director

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

MUFG BANK, LTD.,

as an Amendment No. 1 Term Lender [and an

Existing Lender]

By:  

/s/ George Stoecklein

  Name: George Stoecklein   Title: Managing Director

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Barclays Bank PLC,

as an Amendment No. 1 Term Lender and an

Existing Lender

By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an Amendment No. 1 Term Lender By:  

/s/ Annie Carr

  Name: Annie Carr   Title: Authorized Signatory

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Regions Bank as an Amendment No. 1 Term Lender By:   /s/ Jason Goetz Name:  
Jason Goetz Title:   Senior Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

SunTrust Bank,

as an Amendment No. 1 Term Lender and an

Existing Lender

By:  

/s/ David A. Ernst

  Name: David A. Ernst   Title: Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as an Amendment No. 1 Term Lender [and an

Existing Lender]

By:   

/s/ Mark F. Monahan

 

Name:  Mark F. Monahan

 

Title:   Senior Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Branch Banking & Trust Company,

as an Amendment No. 1 Term Lender [and an
Existing Lender]

By:  

/s/ Kelly Attayek

  Name: Kelly Attayek   Title: Assistant Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A.,

as an Amendment No. 1 Term Lender

By:  

/s/ Tyler Stephens

  Name: Tyler Stephens   Title: Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as an Amendment No. 1 Term Lender

By:  

/s/ Richard Arendale

 

Name: Richard Arendale

Title: Managing Director

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A.,

as an Amendment No. 1 Term Lender

By:  

/s/ Peter Hart

 

Name: Peter Hart

Title: Senior Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,

as an Amendment No. 1 Term Lender

By:  

/s/ Raymond Ventura

 

Name: Raymond Ventura

Title: Managing Director

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF HAWAII,

as an Amendment No. 1 Term Lender and an

Existing Lender

By:  

/s/ Mark Sterrett

 

Name: Mark Sterrett

Title: Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Compass Bank, as an Amendment No. 1 Term Lender [and an
Existing Lender] By:  

/s/ Heather Allen

  Name: Heather Allen   Title: Senior Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

CIBC Bank USA,

as an Amendment No. 1 Term Lender

By:  

/s/ Javier Gutierrez

  Name: Javier Gutierrez   Title: Managing Director

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Comerica Bank, as an Amendment No. 1 Term Lender By:  

/s/ Gerald R. Finney Jr.

  Name:   Gerald R. Finney Jr.   Title:   Vice President

 

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

SYNOVUS BANK,

as an Amendment No. 1 Term Lender [and an Existing Lender]

By:  

/s/ Michael Sawicki

  Name: Michael Sawicki   Title: Director, Corporate Banking [for lenders
requiring two signature blocks] By:  

 

  Name:   Title:

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

U.S. Bank National Association,

as an Amendment No. 1 Term Lender [and an Existing Lender]

By:  

/s/ Steven L. Sawyer

  Name: Steven L. Sawyer   Title: Senior Vice President

[Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01A

Commitments and L/C Sublimit

 

Lender    Amendment No. 1 Term
Commitments:      Amendment No. 1
Revolving Credit
Commitments:      Pro Rata Share  

Bank of America, N.A.

   $ 15,000,000.00      $ 60,000,000.00        7.500000000 % 

Deutsche Bank AG New York Branch

   $ 15,000,000.00      $ 60,000,000.00        7.500000000 % 

JPMorgan Chase Bank, N.A.

   $ 15,000,000.00      $ 60,000,000.00        7.500000000 % 

MUFG Bank, Ltd.

   $ 15,000,000.00      $ 60,000,000.00        7.500000000 % 

Barclays Bank PLC

   $ 12,000,000.00      $ 48,000,000.00        6.000000000 % 

Goldman Sachs Bank USA

   $ 12,000,000.00      $ 48,000,000.00        6.000000000 % 

Regions Bank

   $ 12,000,000.00      $ 48,000,000.00        6.000000000 % 

SunTrust Bank

   $ 12,000,000.00      $ 48,000,000.00        6.000000000 % 

Wells Fargo Bank, National Association

   $ 12,000,000.00      $ 48,000,000.00        6.000000000 % 

Branch Banking and Trust Company

   $ 10,000,000.00      $ 40,000,000.00        5.000000000 % 

Citizens Bank, N.A.

   $ 10,000,000.00      $ 40,000,000.00        5.000000000 % 

Fifth Third Bank

   $ 10,000,000.00      $ 40,000,000.00        5.000000000 % 

HSBC Bank USA, National Association

   $ 10,000,000.00      $ 40,000,000.00        5.000000000 % 

Mizuho Bank, Ltd.

   $ 10,000,000.00      $ 40,000,000.00        5.000000000 % 

Bank of Hawaii

   $ 5,000,000.00      $ 20,000,000.00        2.500000000 % 

Compass Bank

   $ 5,000,000.00      $ 20,000,000.00        2.500000000 % 

CIBC Bank USA

   $ 5,000,000.00      $ 20,000,000.00        2.500000000 % 

Comerica Bank

   $ 5,000,000.00      $ 20,000,000.00        2.500000000 % 

Synovus Bank

   $ 5,000,000.00      $ 20,000,000.00        2.500000000 % 

U.S. Bank National Association

   $ 5,000,000.00      $ 20,000,000.00        2.500000000 % 

Total:

   $ 200,000,000.00      $ 800,000,000.00        100.000000000 % 

 

L/C Issuer    Applicable L/C Fronting Sublimit  

Bank of America, N.A.

   $ 30,000,000.00  



--------------------------------------------------------------------------------

Schedule 1.01H

Existing Letters of Credit

 

Issuer

 

Loan Party

 

Beneficiary Name

  Liability USD
Amount     As of Date  

BANK OF AMERICA, N.A.

  HILTON GRAND VACATIONS BORROWER LLC   ACE AMERICAN INSURANCE   $ 216,000.00  
    9/30/2018  

BANK OF AMERICA, N.A.

  HILTON GRAND VACATIONS BORROWER LLC   ACE AMERICAN INSURANCE   $ 513,572.00  
    9/30/2018  

BANK OF AMERICA, N.A.

  HILTON GRAND VACATIONS BORROWER LLC   ACE AMERICAN INSURANCE   $ 700,000.00  
    9/30/2018  



--------------------------------------------------------------------------------

Schedule 2.18

Collateral Allocation Mechanism

(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Section 8.02 of the Credit
Agreement and (ii) the Lenders shall automatically and without further act be
deemed to have exchanged interests in the Designated Obligations such that, in
lieu of the interests of each Lender in the particular Designated Obligations
that it shall own as of such date and prior to the CAM Exchange, such Lender
shall own an interest equal to such Lender’s CAM Percentage in all the
Designated Obligations. Each Lender, each person acquiring a participation from
any Lender as contemplated by Section 10.07 of the Credit Agreement, Holdings
and each Borrower hereby consents and agrees to the CAM Exchange. Each of
Holdings, the Borrowers, the Loan Parties and the Lenders agrees from time to
time to execute and deliver to the Administrative Agent all such promissory
notes and other instruments and documents as the Administrative Agent shall
reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by it
hereunder to the Administrative Agent against delivery of any promissory notes
so executed and delivered; provided that the failure of any Borrower to execute
or deliver or of any Lender to accept any such promissory note, instrument or
document shall not affect the validity or effectiveness of the CAM Exchange.

(b) As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by paragraph
(c) below).

(c) In the event that, on or after the CAM Exchange Date, the Borrowers fail to
reimburse an L/C Issuer for the payment by such L/C Issuer under a Letter of
Credit, then (i) each Appropriate Lender (including any Lender acting as an L/C
Issuer) shall make funds available to the Administrative Agent for the account
of the relevant L/C Issuer pursuant to Section 2.03(c) of the Credit Agreement
and each such Appropriate Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount, (ii) the
Administrative Agent shall redetermine the CAM Percentages after giving effect
to such Base Rate Loans by the Appropriate Lenders and (iii) in the event
distributions shall have been made in accordance with paragraph (b) above, the
Lenders shall make such payments to one another as shall be necessary in order
that the amounts received by them shall be equal to the amounts they would have
received had each Base Rate Loan been outstanding immediately prior to the CAM
Exchange. Each such redetermination shall be binding on each of the Borrowers
and Lenders and their successors and assigns and shall be conclusive absent
manifest error.

“CAM Exchange” shall mean the exchange of the Lenders’ interests pursuant to
this Section [    ].

“CAM Exchange Date” shall mean the earlier to occur of (a) any event described
in Section 8.01(f) or (g) of the Credit Agreement or (b) acceleration of the
Obligations pursuant to Section 8.02 of the Credit Agreement.

“CAM Percentage” shall mean, with respect to any Lender, a fraction, expressed
as a decimal, of which (a) the numerator shall be the aggregate Designated
Obligations owed to such Lender (whether or not at the time due and payable) and
(b) the denominator shall be the aggregate Designated Obligations owed to all
the Lenders (whether or not at the time due and payable).



--------------------------------------------------------------------------------

“Designated Obligations” means Obligations consisting of the principal of and
interest on outstanding Loans, reimbursement obligations in respect of any
payment or disbursement made by an L/C Issuer pursuant to a Letter of Credit and
accrued and unpaid fees and other amounts due under the Loan Documents.



--------------------------------------------------------------------------------

Schedule 7.02(f)

Existing Investments1

Investments in Joint Ventures:

 

Joint Venture

   Jurisdiction    Hilton Investor    Beneficial
Ownership  

WBW CHIP LLC

   Hawaii    HRC Islander LLC      11.86 % 

BRE Ace LLC

   Nevada    HRC Islander      25 % 

1776 Holding LLC

   South Carolina    HRC Islander LLC      40 % 

Investments in Unrestricted Subsidiaries – Ownership Interests:

 

Unrestricted

Subsidiary

   Jurisdiction    Hilton Investor    Beneficial
Ownership  

HGV Depositor LLC

   Delaware    Hilton Resorts Corporation      100 % 

HGV Trust I, LLC

   Delaware    Hilton Resorts Corporation      100 % 

HGV Trust 2013-A

   Delaware    Hilton Resorts Corporation      100 % 

HGV Trust 2014-A

   Delaware    Hilton Resorts Corporation      100 % 

HGV Trust 2017-A

   Delaware    Hilton Resorts Corporation      100 % 

HGV Trust 2018-A

   Delaware    Hilton Resorts Corporation      100 % 

Investments in Unrestricted Subsidiaries – Intercompany Loans:

 

Unrestricted

Subsidiary (Borrower)

   Jurisdiction    Hilton Investor    Amount  

HGV Trust I, LLC

   United States    Grand Vacations Services LLC    $ 665,271.10  

Other Investments:

 

Name of Investment

   Value   Timeshare financing receivables, as of October 31, 2018 (portion not
held by any Unrestricted Subsidiary)    $ 285,178,515  

 

1 

Balance and ownership percentages are as of October 31, 2018.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office, Certain Addresses for Notices

If to the Borrower:

Hilton Grand Vacations Borrower LLC

c/o Hilton Grand Vacations Inc.

5323 Millenia Lakes Boulevard, Suite 400

Orlando, FL 32839

Attention: Charles Corbin, Executive Vice President

Telephone No.: 407-613-8410

Email:               ccorbin@hgvc.com

With a copy to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Attention: Brian Gluck

Facsimile No.: (212) 455-2368

If to the Administrative Agent:

Notices for Borrowings/Payments:

Patrick Richardson

Mail Code: TX2-984-03-02

2380 Performance Drive

Richardson TX 75082

prichardson3@baml.com

817-230-8914

Notices for Administrative Agent (Financials, Reporting):

Tiffany Nicosia Lin

Mail Code: TX2-984-03-26

2380 Performance Drive

Richardson TX 75082

tiffany.nicosia.lin@baml.com

214-209-3758

Notices for Letters of Credit

scranton_standby_lc@bankofamerica.com

800-370-7519

Borrower’s Website:

www.hiltongrandvacations.com or such other website with respect to which the
Borrower gives reasonable advance notice to each Lender and the Administrative
Agent.



--------------------------------------------------------------------------------

Annex I

[On file with the Successor Agent]



--------------------------------------------------------------------------------

Annex II

[On file with the Successor Agent]



--------------------------------------------------------------------------------

Annex III

[On file with the Successor Agent]



--------------------------------------------------------------------------------

Exhibit A

[Attached]



--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

Dated as of December 28, 2016,

Among

HILTON GRAND VACATIONS PARENT LLC

as Parent,

HILTON GRAND VACATIONS BORROWER LLC

as the BorrowerCompany,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, and

(immediately prior to the Amendment No. 1 Effective Date), and

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer

(as of the Amendment No. 1 Effective Date), and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

BANK OF AMERICA, N.A.,

and

GOLDMAN SACHS BANK USA,

as Co-Syndication Agents (immediately prior to the Amendment No. 1 Effective
Date),

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A. and

MUFG BANK, LTD.,

as Co-Syndication Agents (as of the Amendment No. 1 Effective Date),

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

REGIONS BANK,

SUNTRUST BANK and

WELLS FARGO BANK, NATIONAL ASSOCIATON,

as Co-Documentation Agents (as of the Amendment No. 1 Effective Date),

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC,

SUNTRUST BANK and



--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

(immediately prior to the Amendment No. 1 Effective Date),

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

JPMORGAN CHASE BANK, N.A.,

MUFG BANK, LTD.,

BARCLAYS BANK PLC,

GOLDMAN SACHS BANK USA,

REGIONS BANK,

SUNTRUST ROBINSON HUMPHREY, INC. and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

(as of the Amendment No. 1 Effective Date)

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page Article I     

Definitions and Accounting Terms

   110

SECTION 1.01

  Defined Terms    110

SECTION 1.02

  Other Interpretive Provisions    6181

SECTION 1.03

  Accounting Terms    6182

SECTION 1.04

  Rounding    6282

SECTION 1.05

  References to Agreements, Laws, Etc.    6282

SECTION 1.06

  Times of Day    6282

SECTION 1.07

  Timing of Payment or Performance    6282

SECTION 1.08

  Additional Approved Currencies    83

Article II

    

The Commitments and Credit Extensions

   6283

SECTION 2.01

  The Loans    6283

SECTION 2.02

  Borrowings, Conversions and Continuations of Loans    6384

SECTION 2.03

  Letters of Credit    6586

SECTION 2.04

  Swing Line Loans    7597

SECTION 2.05

  Prepayments    78100

SECTION 2.06

  Termination or Reduction of Commitments    89112

SECTION 2.07

  Repayment of Loans    89113

SECTION 2.08

  Interest    90114

SECTION 2.09

  Fees    90114

SECTION 2.10

  Computation of Interest and Fees    91115

SECTION 2.11

  Evidence of Indebtedness    91115

SECTION 2.12

  Payments Generally    92116

 

i



--------------------------------------------------------------------------------

SECTION 2.13

  Sharing of Payments      94118  

SECTION 2.14

  Incremental Credit Extensions      95119  

SECTION 2.15

  Refinancing Amendments      100125  

SECTION 2.16

  Extension of Term Loans; Extension of Revolving Credit Loans      101126  

SECTION 2.17

  Defaulting Lenders      105130  

SECTION 2.18

  Additional Borrower      132  

Article III

    

Taxes, Increased Costs Protection and Illegality

     106134  

SECTION 3.01

  Taxes      106134  

SECTION 3.02

  Illegality      109137  

SECTION 3.03

  Inability to Determine Rates      110137  

SECTION 3.04

  Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      110139  

SECTION 3.05

  Funding Losses      111140  

SECTION 3.06

  Matters Applicable to All Requests for Compensation      112141  

SECTION 3.07

  Replacement of Lenders under Certain Circumstances      113142  

SECTION 3.08

  Survival      115144  

Article IV

    

Conditions Precedent to Credit Extensions

     115144  

SECTION 4.01

  Conditions to Closing Date      115144  

SECTION 4.02

  Conditions to All Credit Extensions      117146   Article V     

Representations and Warranties

     118147  

SECTION 5.01

  Existence, Qualification and Power; Compliance with Laws      118147  

SECTION 5.02

  Authorization; No Contravention      118147  

SECTION 5.03

  Governmental Authorization; Other Consents      118148  

SECTION 5.04

  Binding Effect      119148  

 

ii



--------------------------------------------------------------------------------

SECTION 5.05

  Financial Statements; No Material Adverse Effect      119149  

SECTION 5.06

  Litigation      120149  

SECTION 5.07

  [Reserved]      120149  

SECTION 5.08

  Ownership of Property; Liens; Real Property      120149  

SECTION 5.09

  Environmental Matters      120150  

SECTION 5.10

  Taxes      121151  

SECTION 5.11

  ERISA Compliance      121151  

SECTION 5.12

  Subsidiaries; Equity Interests      122152  

SECTION 5.13

  Margin Regulations; Investment Company Act      122152  

SECTION 5.14

  Disclosure      122152  

SECTION 5.15

  Labor Matters      123153  

SECTION 5.16

  [Reserved]      123153  

SECTION 5.17

  Intellectual Property; Licenses, Etc.      123153  

SECTION 5.18

  Solvency      123153  

SECTION 5.19

  Subordination of Junior Financing; First Lien Obligations      124154  

SECTION 5.20

  Sanctions; Anti-Corruption; USA PATRIOT Act      124154  

SECTION 5.21

  Security Documents      124154   Article VI     

Affirmative Covenants

     125155  

SECTION 6.01

  Financial Statements      125155  

SECTION 6.02

  Certificates; Other Information      127157  

SECTION 6.03

  Notices      128159  

SECTION 6.04

  Payment of Obligations      128159  

SECTION 6.05

  Preservation of Existence, Etc.      129159  

SECTION 6.06

  Maintenance of Properties      129159  

SECTION 6.07

  Maintenance of Insurance      129160  

 

iii



--------------------------------------------------------------------------------

SECTION 6.08

  Compliance with Laws      129160  

SECTION 6.09

  Books and Records      130160  

SECTION 6.10

  Inspection Rights      130161  

SECTION 6.11

  Additional Collateral; Additional Guarantors      130161  

SECTION 6.12

  Compliance with Environmental Laws      132162  

SECTION 6.13

  Further Assurances      132163  

SECTION 6.14

  Designation of Subsidiaries      132163  

SECTION 6.15.

  Post-Closing Covenants      132164   Article VII     

Negative Covenants

     133164  

SECTION 7.01

  Liens      133164  

SECTION 7.02

  Investments      137169  

SECTION 7.03

  Indebtedness      140172  

SECTION 7.04

  Fundamental Changes      145177  

SECTION 7.05

  Dispositions      146178  

SECTION 7.06

  Restricted Payments      148181  

SECTION 7.07

  Change in Nature of Business      152185  

SECTION 7.08

  Transactions with Affiliates      152185  

SECTION 7.09

  Burdensome Agreements      153186  

SECTION 7.10

  Use of Proceeds      154187  

SECTION 7.11

  Financial Covenant      154187  

SECTION 7.12

  Accounting Changes      154188  

SECTION 7.13

  Prepayments, Etc. of Indebtedness      154188  

SECTION 7.14

  Permitted Activities      155189  

 

iv



--------------------------------------------------------------------------------

Article VIII     

Events of Default and Remedies

     157191  

SECTION 8.01

  Events of Default      157191  

SECTION 8.02

  Remedies Upon Event of Default      159193  

SECTION 8.03

  Exclusion of Immaterial Subsidiaries      159194  

SECTION 8.04

  Application of Funds      160194  

SECTION 8.05

  Borrower’sCompany’s Right to Cure      161195   Article IX     

Administrative Agent and Other Agents

     161196  

SECTION 9.01

  Appointment and Authorization of Agents      161196  

SECTION 9.02

  Delegation of Duties      162197  

SECTION 9.03

  Liability of Agents      163197  

SECTION 9.04

  Reliance by Agents      163198  

SECTION 9.05

  Notice of Default      164198  

SECTION 9.06

  Credit Decision; Disclosure of Information by Agents      164199  

SECTION 9.07

  Indemnification of Agents      165199  

SECTION 9.08

  Agents in Their Individual Capacities      165200  

SECTION 9.09

  Successor Agents      165200  

SECTION 9.10

  Administrative Agent May File Proofs of Claim      166203  

SECTION 9.11

  Collateral and Guaranty Matters      167204  

SECTION 9.12

  Other Agents; Lead Arrangers and Managers      168205  

SECTION 9.13

  Withholding Tax Indemnity      169205  

SECTION 9.14

  Appointment of Supplemental Agents      169206  

SECTION 9.15

  Certain ERISA Matters      207   Article X     

Miscellaneous

       170208  

SECTION 10.01

  Amendments, Etc.      170208  

SECTION 10.02

  Notices and Other Communications; Facsimile Copies      173211  

 

v



--------------------------------------------------------------------------------

SECTION 10.03

  No Waiver; Cumulative Remedies      174213  

SECTION 10.04

  Attorney Costs and Expenses      174213  

SECTION 10.05

  Indemnification by the BorrowerBorrowers      175214  

SECTION 10.06

  Payments Set Aside      176215  

SECTION 10.07

  Successors and Assigns      177215  

SECTION 10.08

  Confidentiality      183222  

SECTION 10.09

  Setoff      184224  

SECTION 10.10

  Interest Rate Limitation      185224  

SECTION 10.11

  Counterparts      185225  

SECTION 10.12

  Integration; Termination      185225  

SECTION 10.13

  Survival of Representations and Warranties      185225  

SECTION 10.14

  Severability      186225  

SECTION 10.15

  GOVERNING LAW      186226  

SECTION 10.16

  WAIVER OF RIGHT TO TRIAL BY JURY      187226  

SECTION 10.17

  Binding Effect      187227  

SECTION 10.18

  USA PATRIOT Act      187227  

SECTION 10.19

  No Advisory or Fiduciary Responsibility      187227  

SECTION 10.20

  Electronic Execution of Assignments      188229  

SECTION 10.21

  Effect of Certain Inaccuracies      189229  

SECTION 10.22

  Judgment Currency      189229  

SECTION 10.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
189230  

SECTION 10.24

  Cashless Rollovers      230   Article XI     

Guaranty

       190230  

SECTION 11.01

  The Guaranty      190230  

SECTION 11.02

  Obligations Unconditional      190231  

 

vi



--------------------------------------------------------------------------------

SECTION 11.03

  Reinstatement.      192232  

SECTION 11.04

  Subrogation; Subordination      192232  

SECTION 11.05

  Remedies      192233  

SECTION 11.06

  Instrument for the Payment of Money      192233  

SECTION 11.07

  Continuing Guaranty      192233  

SECTION 11.08

  General Limitation on Guarantee Obligations      193233  

SECTION 11.09

  Information      193234  

SECTION 11.10

  Release of Guarantors      193234  

SECTION 11.11

  Right of Contribution      194234  

SECTION 11.12

  Cross-Guaranty      194235  

 

vii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A

   Commitments and L/C Sublimit

1.01B

   Disqualified Lenders

1.01C

   Collateral Documents

1.01D

   Excluded Subsidiaries

1.01E

   Securitization Subsidiaries

1.01F

   Unrestricted Subsidiaries

1.01G

   Approved Counterparties

1.01H

   Existing Letters of Credit

2.18

   Collateral Allocation Mechanism

5.05

   Certain Liabilities

5.06

   Litigation

5.08

   Ownership of Property

5.09(a)

   Environmental Matters

5.10

   Taxes

5.11(a)

   ERISA Compliance

5.12

   Subsidiaries and Other Equity Investments

6.15

   Post-Closing Covenants

7.01(b)

   Existing Liens

7.02(f)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.08

   Transactions with Affiliates

7.09

   Certain Contractual Obligations

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

   Committed Loan Notice

B

   Letter of Credit Issuance Request

C

   Swing Line Loan Notice

D-1

   Term Note

D-2

   Revolving Credit Note

D-3

   Swing Line Note

E-1

   Compliance Certificate

E-2

   Solvency Certificate

F

   Assignment and Assumption

G

   Security Agreement

H

   Perfection Certificate

I

   Intercompany Note

J-1

   First Lien Intercreditor Agreement

J-2

   Junior Lien Intercreditor Agreement

K-1

   United States Tax Compliance Certificate (Foreign Non-Partnership Lenders)

K-2

   United States Tax Compliance Certificate (Foreign Non-Partnership
Participants)

 

viii



--------------------------------------------------------------------------------

K-3

   United States Tax Compliance Certificate (Foreign Partnership Lenders)

K-4

   United States Tax Compliance Certificate (Foreign Partnership Participants)

L

   Administrative Questionnaire

M-3

   Acceptance and Prepayment Notice

M-4

   Discount Range Prepayment Notice

M-5

   Discount Range Prepayment Offer

M-6

   Solicited Discounted Prepayment Notice

M-7

   Solicited Discounted Prepayment Offer

M-8

   Specified Discount Prepayment Notice

M-9

   Specified Discount Prepayment Response

 

 

ix



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (as the same may be amended, modified, refinanced and/or
restated from time to time, this “Agreement”) is entered into as of December 28,
2016, among HILTON GRAND VACATIONS PARENT LLC, a Delaware limited liability
company (“Parent”), HILTON GRAND VACATIONS BORROWER LLC, a Delaware limited
liability company (the “Borrower”), theCompany”), the other Borrowers party
hereto from time to time, the Guarantors party hereto from time to time,
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer (immediately prior to the Amendment No. 1
Effective Date), BANK OF AMERICA, N.A., as Administrative Agent, Collateral
Agent, Swing Line Lender and L/C Issuer (as of the Amendment No. 1 Effective
Date), and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The BorrowerCompany has requested that the Lenders extend credit to the
BorrowerCompany in the form of (i) the Initial Term Loans on the Closing Date in
an initial aggregate principal amount of $200,000,000 and (ii) a Revolving
Credit Facility in an initial aggregate principal amount of $200,000,000.

The proceeds of the Initial Term Loans will be used by the BorrowerCompany on or
around the Closing Date to directly or indirectly consummate the Spin-Off
Transaction and pay the Transaction Expenses.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the applicable Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit M-3.

 

10



--------------------------------------------------------------------------------

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to the BorrowerCompany and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries or to such Converted
Restricted Subsidiary and its Subsidiaries), as applicable, all as determined on
a consolidated basis for such Acquired Entity or Business or Converted
Restricted Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).

“Administrative Agent” means (i) Deutsche Bank AG New York Branch, (immediately
prior to the Amendment No. 1 Effective Date) and (ii) Bank of America, N.A. (as
of the Amendment No. 1 Effective Date), in each case in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the BorrowerCompany and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
the Co-Syndication Agents, the Co-Documentation Agents and the Supplemental
Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

 

11



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees or Eurocurrency Rate or Base
Rate floor; provided that OID and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees or other fees payable to any lead
arranger (or its affiliates) in connection with the commitment or syndication of
such Indebtedness.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
November 28, 2018, among the Loan Parties, the Administrative Agent and the
other parties party thereto.

“Amendment No. 1 Effective Date” means November 28, 2018.

“Amendment No. 1 Term Commitment” means, as to each Term Lender, its obligation
to make an Amendment No. 1 Term Loan to the Company pursuant to Section 2.01(a),
in an aggregate principal amount not to exceed the amount set forth opposite
such Term Lender’s name in Schedule 1.01A under the caption “Amendment No. 1
Term Commitment” or in the Assignment and Assumption pursuant to which such Term
Lender becomes a party hereto, applicable, as such amount may be adjusted from
time to time in accordance with this Agreement (including Section 2.14).

“Amendment No. 1 Term Lender” means, at any time, any Lender that has an
Amendment No. 1 Term Commitment or an Amendment No. 1 Term Loan at such time.

“Amendment No. 1 Term Loans” means the term loans made by the Lenders on the
Amendment No. 1 Effective Date to the Company under this Agreement in an
aggregate principal amount of $200,000,000.

“Anti-Corruption Laws” has the meaning set forth in Section 5.20(a).

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable L/C Fronting Sublimit” means (x) with respect to each L/C Issuer on
the Closing Date, the amount set forth opposite such L/C Issuer’s name on
Schedule 1.01A and (y) with respect to any other Person that becomes an L/C
Issuer in accordance with Sections 2.03(k), 9.09(d) or 10.07(k), in each case,
such amount as agreed to in writing by the BorrowerCompany and such Person at
the time such Person becomes an L/C Issuer, as each of the foregoing amounts may
be decreased or increased from time to time with the written consent of the
BorrowerCompany and the L/C Issuers (provided that any increase in the
Applicable L/C Fronting Sublimit with respect to any L/C Issuer shall require
the consent of only the BorrowerCompany and such L/C Issuer). Any successor L/C
Issuer appointed pursuant to Section 9.09(d) or 10.07(k) shall assume the
resigning L/C Issuer’s Applicable L/C Fronting Sublimit.

 

12



--------------------------------------------------------------------------------

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means (1) until delivery of financial statements for the first
full fiscal quarter ending after the ClosingAmendment No. 1 Effective Date
pursuant to Section 6.01, a percentage per annum equal to (A) for Eurocurrency
Rate Loans, 2.251.50% and (B) for Base Rate Loans, 1.250.50%; and
(2) thereafter, the following percentages per annum, based upon the Consolidated
TotalFirst Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

Pricing

Level

  

Consolidated
TotalFirst Lien Net
Leverage Ratio

   Eurocurrency
Rate for
InitialAmendment
No. 1 Term
Loans, Revolving
Credit Loans
and Letter of
Credit Fees   Base Rate for
InitialAmendment
No. 1 Term
Loans and
Revolving Credit
Loans   Unused
Commitment
Fee Rate

1

   £0.50:1.00    2.00%   1.00%   0.30%

21

   > 0.50:1.00 and £1.70.75:1.00    2.251.50%   1.250.50%   0.350.25%

32

   > 1.70.75:1.00 and £ 2.51.50:1.00    2.501.75%   1.500.75%   0.350.30%

43

   > 2.51.50:1.00    2.752.20%   1.751.20%   0.500.35%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated TotalFirst Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided that at the option of the
Administrative Agent or the Required Lenders, the highest pricing level (i.e.,
Pricing Level 43) shall apply (x) as of the first Business Day after the date on
which a Compliance Certificate was required to have been delivered but was not
delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.01(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

“Approved Counterparty” means (a) each counterparty listed on Schedule 1.01G,
(b) any Agent, Lender or any Affiliate of an Agent or Lender at the time it
entered into a Secured Hedge Agreement or a Treasury Services Agreement, as
applicable, in its capacity as a party thereto, (c) any other Person whose long
term senior unsecured debt rating is A/A2 by S&P or Moody’s (or their
equivalent) or higher or (d) any other Person from time to time approved in
writing by the Administrative Agent.

 

13



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuer and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Currency” means each of (i) Dollars, (ii) euros, (iii) Sterling and,
(iv) subject to the Yen Sublimit, Yen and (v) any other currency that is
approved in accordance with Section 1.08.

“Approved Foreign Currency” means any Approved Currency other than Dollars.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Assignment Taxes” has the meaning specified in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the BorrowerCompany (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided
that the BorrowerCompany shall not designate the Administrative Agent as the
Auction Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither the
BorrowerCompany nor any of its Affiliates may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
Hilton Grand Vacations Inc. as of June 1, 2016, the audited consolidated balance
sheets of Hilton Resorts Corporation as of each of December 31, 2015 and
December 31, 2014 and related consolidated statements of operations, cash flows
and parent equity (deficit) of Hilton Resorts Corporation for the fiscal years
ended December 31, 2015, December 31, 2014 and December 31, 2013.

 

14



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime
Rate in effect for such day and (c) the Eurocurrency Rate for deposits in
Dollars for a one-month Interest Period plus 1.00%; provided that for the
avoidance of doubt, the Eurocurrency Rate for any day shall be LIBOR, at
approximately 11:00 a.m. (London time) two Business Days prior to such day for
deposits in Dollars with a term of one month commencing on such dayplus 1.00%;
it being understood that, for the avoidance of doubt, the Base Rate shall be
deemed to be not less than 0% per annum. If the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Base Rate shall be
determined without regard to clause (a) of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurocurrency Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Rate or the Eurocurrency Rate, as the case may be.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

15



--------------------------------------------------------------------------------

“Borrowers” mean the Company and, if approved and joined in accordance with
Section 2.18, HGVJ.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing of a particular Class, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means a day (a) on
which dealings in deposits in the applicable Approved Currency are conducted by
and between banks in the applicable London interbank market, (b) if such
Eurocurrency Rate Loan is denominated in euros, on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer (TARGET) System is open
and (c) if such Eurocurrency Rate Loan is denominated in Yen, on which banks are
open for foreign exchange business in Tokyo, Japan.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases or financing leases;
provided that for all purposes hereunder the amount of obligations under any
Capitalized Lease shall be the amount thereof accounted for as a liability on a
balance sheet in accordance with GAAP; provided, further, that for purposes of
calculations made pursuant to the terms of this Agreement, GAAP will be deemed
to treat leases in a manner consistent with its current treatment under
generally accepted accounting principles as of the Closing Date, notwithstanding
any modifications or interpretive changes thereto that may occur thereafter.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of the BorrowerCompany or its Restricted
Subsidiaries either existing on the Closing Date or created prior to any
recharacterization described below (i) that were not included on the
consolidated balance sheet of Holdings as financing or capital lease obligations
and (ii) that are

 

16



--------------------------------------------------------------------------------

subsequently recharacterized as financing or capital lease obligations or
indebtedness due to a change in accounting treatment or otherwise, shall for all
purposes under this Agreement (including, without limitation, the calculation of
Consolidated Net Income and Consolidated EBITDA) not be treated as financing or
capital lease obligations, Capitalized Lease Obligations or Indebtedness.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the
BorrowerCompany and the Restricted Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of Holdings and the
Restricted Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the BorrowerCompany or any Restricted Subsidiary:

(1) Dollars;

(2)(a) Canadian dollars, Sterling, Yen, euros or any national currency of any
participating member state of the EMU; or

(b) in such local currencies held by the BorrowerCompany or any Restricted
Subsidiary from time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 (or the Dollar Equivalent as of the date of determination) in the
case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(4) above;

 

17



--------------------------------------------------------------------------------

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

 

18



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Casualty Event” means any event that gives rise to the receipt by the
BorrowerCompany or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” shall be deemed to occur if:

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date), other than any combination of
the Permitted Holders, shall have acquired beneficial ownership (directly or
indirectly) of 35% or more on a fully diluted basis of the voting interest in
Holdings’ Equity Interests and the Permitted Holders shall own, directly or
indirectly, less than such person or “group” on a fully diluted basis of the
voting interest in Holdings’ Equity Interests;

(b) a “change of control” (or similar event) shall occur under any Indebtedness
for borrowed money permitted under Section 7.03 with an aggregate outstanding
principal amount in excess of the Threshold Amount or any Permitted Refinancing
Indebtedness in respect of any of the foregoing with an aggregate outstanding
principal amount in excess of the Threshold Amount; or

 

19



--------------------------------------------------------------------------------

(c) Holdings shall cease to own directly 100% of the Equity Interests of the
BorrowerCompany.

Notwithstanding the foregoing, the Spin-Off Transaction shall be deemed not to
constitute a Change of Control.

Notwithstanding the preceding or any provision of Section 13d-3 or 13d-5 of the
Exchange Act, (i) a Person or group shall not be deemed to beneficially own
Equity Interests subject to a stock or asset purchase agreement, merger
agreement, option agreement, warrant agreement or similar agreement (or voting
or option or similar agreement related thereto) until the consummation of the
acquisition of the Equity Interests in connection with the transactions
contemplated by such agreement, (ii) if any group (other than a Permitted
Holder) includes one or more Permitted Holders, the issued and outstanding
Equity Interests of the Company owned, directly or indirectly, by any Permitted
Holders that are part of such group shall not be treated as being beneficially
owned by such group or any other member of such group for purposes of
determining whether a Change of Control has occurred and (iii) a Person or group
will not be deemed to beneficially own the Equity Interests of another Person as
a result of its ownership of the Equity Interests or other securities of such
other Person’s parent entity (or related contractual rights) unless it owns 50%
or more of the total voting power of the Equity Interests entitled to vote for
the election of directors of such parent entity having a majority of the
aggregate votes on the board of directors (or similar body) of such parent
entity.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Extended Term Loans of a given
Extension Series, Revolving Commitment Increases, Other Revolving Credit
Commitments, Initial Term Commitments, Amendment No. 1 Term Commitments,
Incremental Term Commitments or Refinancing Term Commitments of a given
Refinancing Series and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Revolving Credit Loans under Extended Revolving Credit
Commitments of a given Extension Series, Revolving Credit Loans under Other
Revolving Credit Commitments, Initial Term Loans, Amendment No. 1 Term Loans,
Incremental Term Loans, Refinancing Term Loans of a given Refinancing Series or
Extended Term Loans of a given Extension Series. Revolving Credit Commitments,
Incremental Revolving Credit Commitments, Extended Revolving Credit Commitments,
Other Revolving Credit Commitments, Initial Term Commitments, Amendment No. 1
Term Commitments, Incremental Term Commitments or Refinancing Term Commitments
(and in each case, the Loans made pursuant to such Commitments) that have
different terms and conditions shall be construed to be in different Classes.
Commitments (and, in each case, the Loans made pursuant to such Commitments)
that have the same terms and conditions shall be construed to be in the same
Class. There shall be no more than an aggregate of threefour Classes of
revolving credit facilities and fivesix Classes of term loan facilities under
this Agreement.

 

20



--------------------------------------------------------------------------------

“Closing Date” means December 28, 2016, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

“Closing Fees” means those fees required to be paid on the Closing Date pursuant
to (i) the Engagement Letter and (ii) that Fee Letter, dated as of October 18,
2016, among Deutsche Bank Securities Inc. and the BorrowerCompany.

“Co-Documentation Agents” means Barclays Bank PLC, Goldman Sachs Bank USA,
Regions Bank, SunTrust Bank and Wells Fargo Bank, National Association, in their
respective capacities as co-documentation agents under Amendment No. 1.

“Co-Syndication Agents” means (i) Bank of America, N.A. and Goldman Sachs Bank
USA, in their respective capacities as co-syndication agents under this
Agreement and (ii) Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A. and
MUFG Bank, Ltd., in their respective capacities as co-syndication agents under
Amendment No. 1.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted, in
each case, pursuant to any Collateral Document.

“Collateral Agent” means (i) Deutsche Bank AG New York Branch, (immediately
prior to the Amendment No. 1 Effective Date) and (ii) Bank of America, N.A. (as
of the Amendment No. 1 Effective Date), in each case in its capacity as
collateral agent or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11, Section 6.13 or Section 6.15, subject to
the limitations and exceptions of this Agreement, duly executed by each Loan
Party party thereto;

(b) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in (i) all the Equity Interests of the BorrowerCompany,
(ii) all Equity Interests of each Restricted Subsidiary (that is not an Excluded
Subsidiary) directly owned by any Loan Party and (iii) 65% of the Equity
Interests in each Restricted Subsidiary (that is not an Excluded Subsidiary
(other than any Restricted Subsidiary that is an Excluded Subsidiary solely
pursuant to clause (f) or (j) of the definition thereof)) directly owned by any
Loan Party, which Restricted Subsidiary (x) is a Foreign Subsidiary or
(y) substantially all of the assets of which consist of the Equity Interests
and/or Indebtedness of one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code, in each
case, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction);

 

21



--------------------------------------------------------------------------------

(c) the Obligations and the Guaranty shall have been secured by a perfected
security interest in substantially all now owned or at any time hereafter
acquired tangible and intangible assets of each Loan Party (including Equity
Interests, intercompany debt, accounts, inventory, equipment, investment
property, contract rights, intellectual property in the United States of
America, other general intangibles and proceeds of the foregoing), in each case,
subject to exceptions and limitations otherwise set forth in this Agreement and
the Collateral Documents (to the extent appropriate in the applicable
jurisdiction); and

(d) after the Closing Date, each Restricted Subsidiary of the BorrowerCompany
that is not then a Guarantor and not an Excluded Subsidiary shall become a
Guarantor and signatory to this Agreement pursuant to a joinder agreement in
accordance with Sections 6.11 or 6.13 and a party to the Collateral Documents in
accordance with Section 6.11; provided that notwithstanding the foregoing
provisions, any Subsidiary of the BorrowerCompany that Guarantees the Senior
Unsecured Notes, Indebtedness incurred under Section 7.03(s) or Section 7.03(w),
any Junior Financing with a principal amount in excess of the Threshold Amount,
or any Permitted Refinancing of any of the foregoing, shall be a Guarantor
hereunder for so long as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A) the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
mortgages on, or the obtaining of title insurance or taking other actions with
respect to, (i) in excess of 65% of the Equity Interests of any direct Foreign
Subsidiary of a Loan Party or a Domestic Subsidiary substantially all of whose
assets consist of Equity Interests and/or Indebtedness of one or more Foreign
Subsidiaries that are treated as controlled foreign corporations within the
meaning of Section 957 of the Code, (ii) any property or assets owned by any
Foreign Subsidiary or an Unrestricted Subsidiary, (iii) any lease, license or
agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable Law, other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code or other applicable Law notwithstanding such prohibition,
(iv) any interest in fee-owned real property or any leasehold interest in real
property (it being understood that there shall be no requirement to obtain any
landlord waivers, estoppels or collateral access letters), (v) Excluded
Contracts, Excluded Equipment and any interest in leased real property
(including any requirement to deliver landlord waivers, estoppels and collateral
access letters), (vi) motor vehicles and other assets subject to certificates of
title except to the extent perfection of a security interest therein may be
accomplished by filing of financing statements in appropriate form in the
applicable jurisdiction under the Uniform Commercial Code, (vii) Margin Stock
and Equity Interests of any Person other than wholly-owned Subsidiaries of the
BorrowerCompany that are Restricted Subsidiaries, (viii) any trademark
application filed in the United States Patent and Trademark Office on the basis
of the Borrower’sCompany’s or

 

22



--------------------------------------------------------------------------------

any Guarantor’s “intent to use” such mark and for which a form evidencing use of
the mark has not yet been filed with the United States Patent and Trademark
Office, to the extent that granting a security interest in such trademark
application prior to such filing would impair the enforceability or validity of
such trademark application or any registration that issues therefrom under
applicable federal Law, (ix) the creation or perfection of pledges of, or
security interests in, any property or assets that would result in material
adverse tax consequences to Holdings, the BorrowerCompany or any of its
Subsidiaries, as determined in the reasonable judgment of the BorrowerCompany
and communicated in writing delivered to the Collateral Agent, (x) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent a security in any such license, franchise, charter or
authorization is prohibited or restricted thereby after giving effect to the
Uniform Commercial Code and other applicable Law, (xi) pledges and security
interests prohibited or restricted by applicable Law (including any requirement
to obtain the consent of any governmental authority or third party), (xii) all
commercial tort claims in an amount less than $5,000,000, (xiii) accounts,
property and other assets pledged pursuant to a Qualified Securitization
Financing, (xiv) letter of credit rights, except to the extent constituting a
supporting obligation for other Collateral as to which perfection of the
security interest in such other Collateral is accomplished solely by the filing
of a Uniform Commercial Code financing statement (it being understood that no
actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a Uniform Commercial Code financing statement),
(xv) any particular assets if, in the reasonable judgment of the Administrative
Agent and the BorrowerCompany, the burden, cost or consequences of creating or
perfecting such pledges or security interests in such assets is excessive in
relation to the benefits to be obtained therefrom by the Lenders under the Loan
Documents and (xvi) proceeds from any and all of the foregoing assets described
in clauses (i) through (xv) above to the extent such proceeds would otherwise be
excluded pursuant to clauses (i) through (xv) above, except to the extent
perfection can be achieved by filing a Uniform Commercial Code financing
statement;

(B) (i) the foregoing definition shall not require control agreements with
respect to any cash, deposit accounts or securities accounts; (ii) no actions in
any non-U.S. jurisdiction or required by the laws of any non-U.S. jurisdiction
shall be required in order to create any security interests in assets located or
titled outside of the U.S., including any intellectual property registered in
any non-U.S. jurisdiction, or to perfect such security interests (it being
understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (iii) except to the
extent that perfection and priority may be achieved by the filing of a financing
statement under the Uniform Commercial Code with respect to the
BorrowerBorrowers or a Guarantor, the Loan Documents shall not contain any
requirements as to perfection or priority with respect to any assets or property
described in this clause (B);

(C) after the Closing Date, the Administrative Agent in its discretion may grant
extensions of time for the creation or perfection of security interests in or
taking other actions with respect to, particular assets or any other compliance
with the requirements of this definition where it reasonably determines in
writing, in consultation with the BorrowerCompany, that the creation or
perfection of security interests or taking other actions, or any other
compliance with the requirements of this definition cannot be accomplished
without undue delay, burden or expense by the time or times at which it would
otherwise be required by this Agreement or the Collateral Documents; and

 

23



--------------------------------------------------------------------------------

(D) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, collateral assignments, security
agreements, pledge agreements, intellectual property security agreements or
other similar agreements delivered to the Administrative Agent or the Collateral
Agent pursuant to Section 4.01, Section 6.11, Section 6.13 or Section 6.15, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent or the Collateral Agent
for the benefit of the Secured Parties.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Initial Term
Commitment, Amendment No. 1 Term Commitment, Incremental Term Commitment or
Refinancing Term Commitment of a given Refinancing Series as the context may
require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company ” has the meaning set forth in the introductory paragraph to this
Agreement.

“Company Parties” means the collective reference to Holdings and its Restricted
Subsidiaries, including the BorrowerCompany, and “Company Party” means any one
of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

“Connection Income Taxes” means, with respect to a Lender, Taxes that are
imposed on or measured by net income (however denominated), that are franchise
Taxes or that are branch profits Taxes, in each case imposed as a result of a
present or former connection between such Lender and the jurisdiction imposing
such Tax (other than connections arising from such Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document). For the avoidance of doubt, the term
“Lender” for purposes of this definition shall include each L/C Issuer and Swing
Line Lender.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

 

24



--------------------------------------------------------------------------------

(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (h) and (k)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:

(a) provision for taxes based on income, profits or capital gains of the
BorrowerCompany and the Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes (such as the Delaware franchise tax,
the Pennsylvania capital tax, Texas margin tax and provincial capital taxes paid
in Canada) and foreign withholding taxes (including any future taxes or other
levies which replace or are intended to be in lieu of such taxes and any
penalties and interest related to such taxes or arising from tax examinations)
and the net tax expense associated with any adjustments made pursuant to clauses
(1) through (17) of the definition of “Consolidated Net Income”; plus

(b) Fixed Charges for such period (including (x) net losses on Swap Obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, (y) bank fees and other financing fees and (z) costs of surety bonds
in connection with financing activities, plus amounts excluded from Consolidated
Interest Expense as set forth in clauses (1)(qp) through (z) (other than clause
(1)(x)) in the definition thereof); plus

(c) the total amount of depreciation and amortization expense and capitalized
fees related to any Qualified Securitization Financing of the BorrowerCompany or
any of its Subsidiaries, including the amortization of intangible assets,
deferred financing costs, debt issuance costs, commissions, fees and expenses
and Capitalized Software Expenditures of the BorrowerCompany and its Restricted
Subsidiaries for such period on a consolidated basis and otherwise determined in
accordance with GAAP; plus

(d) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), start-up or initial costs for any
project or new production line, division or new line of business, integration
costs or other business optimization expenses or reserves including, without
limitation, costs or reserves associated with improvements to IT and accounting
functions, integration and facilities opening costs or any one-time costs
incurred in connection with acquisitions and investments and costs related to
the closure and/or consolidation of facilities; plus

(e) any other non-cash charges, including any write-offs or write-downs reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) the BorrowerCompany may elect not to add back such non-cash charge
in the current period and (B) to the extent the BorrowerCompany elects to add
back such non-cash charge, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period);
plus

 

25



--------------------------------------------------------------------------------

(f) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary; plus

(g) the amount of management, monitoring, consulting, advisory fees and other
fees (including termination fees) and indemnities and expenses paid or accrued
in such period under the Support and Services Agreement (and related agreements
or arrangements) or otherwise to the Investors to the extent otherwise permitted
under Section 7.08; plus

(h) the amount of “run-rate” cost savings, operating expense reductions and
synergies projected by the BorrowerCompany in good faith to result from actions
taken, committed to be taken or expected in good faith to be taken no later than
twenty-four (24) months after the end of such period (calculated on a pro forma
basis as though such cost savings, operating expense reductions and synergies
had been realized on the first day of such period for which Consolidated EBITDA
is being determined and as if such cost savings, operating expense reductions
and synergies were realized during the entirety of such period), net of the
amount of actual benefits realized during such period from such actions;
provided, that such cost savings and synergies are reasonably identifiable and
factually supportable (it is understood and agreed that “run-rate” means the
full recurring benefit for a period that is associated with any action taken,
committed to be taken or expected to be taken, net of the amount of actual
benefits realized during such period from such actions); plus

(i) the amount of loss or discount on sale of receivables, Securitization Assets
and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus

(j) any costs or expense incurred by the BorrowerCompany or a Restricted
Subsidiary or any direct or indirect parent entity of the BorrowerCompany
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the BorrowerCompany or net cash
proceeds of an issuance of Equity Interest of the BorrowerCompany (other than
Disqualified Equity Interest); plus

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(l) any net loss from disposed, abandoned or discontinued operations; plus

 

26



--------------------------------------------------------------------------------

(m) an amount equal to the increase in deferred revenue for sales of vacation
ownership intervals under construction (net of all related direct costs) at the
end of such period from the deferred revenue for sales of vacation ownership
intervals under construction (net of all related direct costs) at the end of the
previous period; plus

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains increasing Consolidated Net Income of the BorrowerCompany for
such period, excluding any non-cash gains to the extent they represent the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period and any non-cash gains with respect to
cash actually received in a prior period so long as such cash did not increase
Consolidated EBITDA in such prior period; plus

(b) any net income from disposed, abandoned or discontinued operations; plus

(c) an amount equal to the decrease in deferred revenue for sales of vacation
ownership intervals under construction (net of all related direct costs) at the
end of such period from the deferred revenue for sales of vacation ownership
intervals under construction (net of all related direct costs) at the end of the
previous period

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the BorrowerCompany or any Restricted Subsidiary during
such period (but not the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired), to the extent not
subsequently sold, transferred or otherwise disposed by the BorrowerCompany or
such Restricted Subsidiary during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that
is converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition) and (B) for the
purposes of the definition of the term “Permitted Acquisition”, compliance with
the covenants set forth in Section 7.11 and the calculation of Consolidated
First Lien Net Leverage Ratio, Consolidated Interest Coverage Ratio and
Consolidated Total Net Leverage Ratio, an adjustment in respect of each Acquired
Entity or Business equal to the amount of the Pro Forma Adjustment with respect
to such Acquired Entity or Business for such period (including the portion
thereof occurring prior to such acquisition) as specified in a certificate
executed by a Responsible Officer and delivered to the Lenders and the
Administrative Agent. There shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of or, closed or classified as discontinued operations (but if such operations
are classified as discontinued due to the fact that they are subject to an
agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of) by the BorrowerCompany

 

27



--------------------------------------------------------------------------------

or any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt minus the
sum of (i) the portion of Indebtedness of the BorrowerCompany or any Restricted
Subsidiary included in Consolidated Total Net Debt that is not secured by any
Lien on property or assets of the BorrowerCompany or any Restricted Subsidiary
and (ii) the portion of Indebtedness of the BorrowerCompany or any Restricted
Subsidiary included in Consolidated Total Net Debt that is secured by Liens on
property or assets of the BorrowerCompany or any Restricted Subsidiary, which
Liens are expressly subordinated or junior to the Liens securing the
Obligations.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Coverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated EBITDA for such Test Period to (b) Consolidated
Interest Expense for such Test Period; provided, that for purposes of
determining the amount of Consolidated Interest Expense included in the
calculation of the Consolidated Interest Coverage Ratio for the Test Period
ending (a) the first fiscal quarter ended after the Closing Date, such amount
shall equal such item for such fiscal quarter multiplied by four; (b) the second
fiscal quarter ended after the Closing Date, such amount shall equal such item
for the two fiscal quarters then ended multiplied by two; and (c) the third
fiscal quarter ended after the Closing Date, such amount shall equal such item
for the three fiscal quarters then ended multiplied by 4/3.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of (1) consolidated interest expense of the BorrowerCompany and its
Restricted Subsidiaries for such period, to the extent such expense was deducted
(and not added back) in computing Consolidated Net Income (including
(a) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Swap Obligations
or other derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any made (less net
payments, if any, received), pursuant to interest rate Swap Obligations with
respect to Indebtedness, and excluding (p) any lease, rental or other expense in
connection with a Non-Capitalized Lease Obligation, (q) any additional interest
owing pursuant to the registration rights agreements with respect to the Senior
Unsecured Notes or other securities, (r) costs associated with obtaining Swap
Obligations, (s) any expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with any acquisition,
(t) penalties and interest relating to taxes, (u) any “additional interest” or
“liquidated damages” with respect to other securities for failure to timely
comply with registration rights obligations, (v) amortization or

 

28



--------------------------------------------------------------------------------

expensing of deferred financing fees, amendment and consent fees, debt issuance
costs, commissions, fees and expenses and discounted liabilities, (w) any
expensing of bridge, commitment and other financing fees and any other fees
related to the Spin-Off Transaction or any acquisitions after the Closing Date,
(x) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing, (y) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty) and (z) interest expense attributable to a parent entity
resulting from push-down accounting; plus

(2) consolidated capitalized interest of the BorrowerCompany and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income of the BorrowerCompany and its Restricted Subsidiaries for
such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by the
BorrowerCompany to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
BorrowerCompany and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to the Spin-Off Transaction or any multi-year strategic
initiatives), Transaction Expenses, restructuring and duplicative running costs,
relocation costs, integration costs, facility consolidation and closing costs,
severance costs and expenses, one-time compensation charges, costs relating to
pre-opening, opening and conversion costs for facilities, losses, costs or cost
inefficiencies related to facility or property disruptions or shutdowns,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, inventory optimization
programs, severance, contract termination costs, future lease commitments,
excess pension charges, retention charges, system establishment costs and
implementation costs) and operating expenses attributable to the implementation
of cost-savings initiatives, and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded;

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

(3) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

 

29



--------------------------------------------------------------------------------

(4) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person other than
in the ordinary course of business shall be excluded;

(5) the net income for such period of any Person that is not a Subsidiary of the
BorrowerCompany, or is a Securitization Subsidiary or an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting shall be
excluded; provided that Consolidated Net Income of the BorrowerCompany shall be
increased by the amount of dividends or distributions or other payments (other
than Excluded Contributions) that are actually paid in cash (or to the extent
converted into cash) to the BorrowerCompany or a Restricted Subsidiary thereof
in respect of such period;

(6) the net income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders (other than restrictions in this
Agreement), unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived; provided that the Consolidated
Net Income of the BorrowerCompany and its Restricted Subsidiaries will be
increased by the amount of dividends or other distributions or other payments
actually paid in Cash Equivalents (or to the extent converted into Cash
Equivalents) to the BorrowerCompany or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein;

(7) effects of adjustments (including the effects of such adjustments pushed
down to the BorrowerCompany and its Restricted Subsidiaries) in the
Borrower’sCompany’s consolidated financial statements pursuant to GAAP
(including in the inventory (including any impact of changes to inventory
valuation policy methods, including changes in capitalization of variances),
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue and debt line items thereof)
resulting from the application of recapitalization accounting or purchase
accounting, as the case may be, in relation to the Spin-Off Transaction or any
consummated acquisition or joint venture investment or the amortization or
write-off or write-down of any amounts thereof, net of taxes, shall be excluded;

(8) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

 

30



--------------------------------------------------------------------------------

(10) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans (including under the deferred compensation arrangements of
the BorrowerCompany or Holdings), roll-over, acceleration, or payout of Equity
Interests by management, other employees or business partners of the
BorrowerCompany or any of its direct or indirect parent companies, shall be
excluded;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of the Senior Unsecured Notes and other securities and the
syndication and incurrence of any Facility), issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument
(including any amendment or other modification of the Senior Unsecured Notes and
other securities and any Facility) and including, in each case, any such
transaction consummated on or prior to the Closing Date and any such transaction
undertaken but not completed, and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful or consummated (including, for the avoidance of doubt
the effects of expensing all transaction related expenses in accordance with
Financial Accounting Standards Board Accounting Standards Codification 805),
shall be excluded;

(12) accruals and reserves that are established or adjusted within twelve months
after the Spin-Off Date that are so required to be established or adjusted as a
result of the Spin-Off Transaction (or within twenty-four months after the
closing of any acquisition that are so required to be established as a result of
such acquisition) in accordance with GAAP or changes as a result of
modifications of accounting policies shall be excluded;

(13) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as the BorrowerCompany has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(14) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

(15) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

 

31



--------------------------------------------------------------------------------

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

(c) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

(d) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and

(e) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments; and

(16) reserves established for the benefit of landlords of fee-for-service and
just-in-time vacation ownership intervals for the acquisition of capitalized
assets and equipment at such properties shall be excluded; and

(17) if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) shall be included in calculating Consolidated Net Income as
though such amounts had been paid as taxes directly by such Person for such
period.

In addition, to the extent not already included in the Consolidated Net Income
of the BorrowerCompany and its Restricted Subsidiaries, notwithstanding anything
to the contrary in the foregoing, Consolidated Net Income shall include the
amount of proceeds received from business interruption insurance and
reimbursements of any expenses and charges that are covered by indemnification
or other reimbursement provisions in connection with any acquisition, investment
or any sale, conveyance, transfer or other disposition of assets permitted under
this Agreement.

“Consolidated Total Net Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the BorrowerCompany and its
Restricted Subsidiaries outstanding on such date, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Spin-Off Transaction or any Permitted Acquisition), consisting of
Indebtedness for borrowed money, Attributable Indebtedness, and debt obligations
evidenced by promissory notes or similar instruments, minus the sum of (i) the
aggregate amount of cash and Cash Equivalents received by and reflected on the
balance sheet of the Company and its Restricted Subsidiaries constituting
advance deposits on vacation ownership interval sales pending the closing
thereof (after all applicable rescission periods) in an aggregate amount not to

 

32



--------------------------------------------------------------------------------

exceed $75,000,000 as of such date of determination plus (ii) the aggregate
amount of all unrestricted cash and Cash Equivalents on the balance sheet of the
BorrowerCompany and its Restricted Subsidiaries as of such date; provided that
Consolidated Total Net Debt shall not include Indebtedness (i) in respect of
letters of credit, except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Total Net Debt until three Business Days after
such amount is drawn, (ii) in respect of Qualified Securitization Financings and
(iii) of Unrestricted Subsidiaries; it being understood, for the avoidance of
doubt, that obligations under Swap Contracts or in respect of Non-Capitalized
Lease Obligations do not constitute Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Covenant Suspension Event” has the meaning set forth in Article VII.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans and Revolving Credit Loans (or Revolving
Credit Commitments), or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
maturity no earlier, and, in the case of Refinancing Term Loans, a Weighted
Average Life to Maturity equal to or greater, than the Refinanced Debt,
(ii) such Indebtedness shall not have a greater principal amount than the
principal amount of the Refinanced Debt plus accrued interest, fees, premiums
(if any) and penalties thereon and reasonable fees and expenses associated with
the refinancing, (iii) the terms and conditions of such Indebtedness (except as
otherwise provided in clause (ii) above and with respect to pricing, premiums,
fees, rate floors and optional prepayment or redemption terms) are substantially
identical to, or (taken as a whole) are no more favorable to the lenders or
holders providing such Indebtedness, than those applicable to the Refinanced
Debt being refinanced (except for covenants or other provisions applicable only
to periods after the Latest Maturity Date at the time of incurrence of such
Indebtedness) (provided that a certificate

 

33



--------------------------------------------------------------------------------

of a Responsible Officer delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
BorrowerCompany has determined in good faith that such terms and conditions
satisfy the requirement of this clause (iii) shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent notifies the BorrowerCompany within such five (5) Business Day period that
it disagrees with such determination (including a description of the basis upon
which it disagrees)), and (iv) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, and all commitments thereunder terminated, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.0% per annum; provided that with respect to the overdue
principal or interest in respect of a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan, plus 2.0% per annum, in each case to
the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Designated Equity Contribution” has the meaning set forth in Section 8.05(a).

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit M-4.

 

34



--------------------------------------------------------------------------------

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the applicable Borrower and the Auction
Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(v)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to the BorrowerCompany and the Restricted Subsidiaries in the definition of
Consolidated EBITDA (and in the component definitions used therein) were
references to such Sold Entity or Business and its Subsidiaries or such
Converted Unrestricted Subsidiary and its Subsidiaries) or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by HWHI, HGVI or Holdings of any of its Equity
Interests to another Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued

 

35



--------------------------------------------------------------------------------

and payable and the termination of the Commitments and the termination or
expiration of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized, backstopped
by a letter of credit reasonably satisfactory to the applicable L/C Issuer or
deemed reissued under another agreement reasonably acceptable to the applicable
L/C Issuer)), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and the expiration or
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized, backstopped
by a letter of credit reasonably satisfactory to the applicable L/C Issuer or
deemed reissued under another agreement reasonably acceptable to the applicable
L/C Issuer)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of issuance of such Equity Interests;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof), the
BorrowerCompany or the Restricted Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because it may be required to be repurchased by the
BorrowerCompany or its Restricted Subsidiaries in order to satisfy applicable
statutory or regulatory obligations.

“Disqualified Lenders” means the Persons listed on Schedule 1.01B.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Distribution Agreement” means the Distribution Agreement, to be dated on or
prior to the Spin-Off Date, containing substantially the terms described in the
Senior Unsecured Notes Offering Memorandum, by and among Hilton Worldwide
Holdings Inc., PHRI and HGVI, as amended, supplemented, waived or otherwise
modified from time to time in a manner not materially adverse to the Lenders
when taken as whole, as compared to the Distribution Agreement as in effect
immediately prior to such amendment, supplement, waiver or modification.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Denominated Loan” means any Loan incurred in Dollars.

“Dollar Denominated Letter of Credit” means any Letter of Credit incurred in
Dollars.

“Dollar Equivalent” means, at any time, (a) with respect to anany amount of
andenominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Approved Currency (other than Dollars), the amount of Dollars
which could be purchased with the amount of the applicable Approved Currency
involved in such computation at (x) the spot

 

36



--------------------------------------------------------------------------------

exchange rate as shown in the Wall Street Journal on the Business Day of any
such determination (or on such other basis as is satisfactory to the
Administrative Agent) or (y) if the provisions of the foregoing clause (x) is
not applicable, the “official” exchange rate (if applicable) or the spot
exchange rate for the applicable Approved Currency in question calculated by the
Administrative Agent (each such exchange rate, the “Spot Exchange Rate”);
provided that (i) for purposes of (x) determining compliance with Sections
2.01(b) and 2.03(a) and (y) calculating fees pursuant to Section 2.09(a), the
Dollar Equivalent of any amounts denominated in a currency other than Dollars
shall be calculated on the Closing Date and revalued on the first Business Day
of each Interest Period using the Spot Exchange Rate, (ii) at any time during a
calendar month, if the Revolving Credit Exposure (for the purposes of the
determination thereof, using the Dollar Equivalent as recalculated based on the
Spot Exchange Rate therefor on the respective date of determination pursuant to
this exception) would exceed 90.0% of the aggregate Revolving Credit Commitments
of all Lenders, then in the sole discretion of the Administrative Agent or at
the request of the Required Lenders, the Dollar Equivalent shall be reset based
upon the Spot Exchange Rates on such date, which rates shall remain in effect
until the last Business Day of such calendar month or such earlier date, if any,
as the rate is reset pursuant to this proviso and (iii) notwithstanding anything
to the contrary contained in this definition, at any time that a Default or an
Event of Default then exists, the Administrative Agent may revalue the Dollar
Equivalent of any amounts outstanding under the Loan Documents in a currency
other than Dollars in its reasonable discretion using the Spot Exchange Rates
therefor.equivalent amount thereof in Dollars as determined by the
Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of Dollars with such Approved Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Loans of any Class, the effective yield on
such Loans, taking into account the applicable interest rate margins, any
interest rate floors or similar devices and all fees, including upfront or
similar fees or OID (amortized over the shorter of (x) the original stated life
of such Loans and (y) the four years following the date of incurrence thereof)
payable generally to Lenders making such Loans, but excluding amendment fees,
arrangement fees, structuring fees, commitment fees, underwriting fees or other
fees payable to

 

37



--------------------------------------------------------------------------------

any lead arranger (or its affiliates) in connection with the commitment or
syndication of such Indebtedness, consent fees paid to consenting Lenders,
ticking fees on undrawn commitments and any other fees not paid or payable
generally to all Lenders in the primary syndication of such Indebtedness.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Employee Matters Agreement” means the Employee Matters Agreement, to be dated
on or prior to the Spin-Off Date, by and among Hilton Worldwide Holdings Inc.,
PHRI and HGVI, substantially on the terms described in the Senior Unsecured
Notes Offering Memorandum, as amended, supplemented, waived or otherwise
modified from time to time in a manner not materially adverse to the Lenders
when taken as a whole, as compared to the Employee Matters Agreement as in
effect immediately prior to such amendment, supplement, waiver or modification.

“Engagement Letter” means that certain Engagement Letter dated October 18, 2016,
among the BorrowerCompany and Deutsche Bank Securities Inc., as amended,
supplemented, modified or restated from time to time.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

38



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or determination that a Multiemployer Plan is in
reorganizationendangered or critical status; (d) the filing by the PBGC of a
notice of intent to terminate any Pension Plan, the treatment of a Pension Plan
or Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, respectively, or the commencement of proceedings by the PBGC to terminate
a Pension Plan or Multiemployer Plan; (e) appointment of a trustee to administer
any Pension Plan or Multiemployer Plan; (f) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302, 303 or 304 of ERISA, whether or not waived; (g) any Foreign Benefit
Event; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party, any Restricted Subsidiary or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means,:

(a) for any Interest Period with respect to any Eurocurrency Rate Loan
denominated in any Approved Currency other than euros, the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”), or sucha comparable or successor
rate which rate is approved by the Administrative Agent, as published on the
applicable ReutersBloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately(in such case, the “LIBOR Rate”) at or
about 11:00 a.m. (London time) on the date which is two Business Days prior to
the beginning of such Interest PeriodRate Determination Date, for deposits in
such Approved Currency (for delivery on the first day of such Interest
Period)the relevant currency, with a term equivalent to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provision of this definition, the “Eurocurrency Rate” with
respect to Eurocurrency Rate Loans denominated in an Approved Currency other
than euros shall be the interest rate per annum, determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in such Approved Currency are offered for such relevant Interest Period to major
banks in the London interbank market in London, England at approximately 11:00
a.m. (London time) on the date which is two Business Days

 

39



--------------------------------------------------------------------------------

prior to the beginning of such Interest Period and (b) for any Interest Period
with respect to any Eurocurrency Rate Loan denominated in euros, the rate per
annum appearing on Reuters Page EURIBOR-01 (or any successor page) at
approximately 11:00 a.m. (Brussels time) on the date which is two Business Days
prior to the beginning of such Interest Period for a period equal to such
Interest Period, as determined by the Administrative Agent; provided that if
such rate is not shown on Reuters Page EURIBOR-01 (or any successor page), the
“Eurocurrency Rate” applicable to Eurocurrency Rate Loans denominated in euros
shall be interest rate per annum, determined by the Administrative Agent to be
the average of the rates per annum at which deposits in euros are offered for
such relevant Interest Period to prime banks in the Eurozone interbank market at
approximately 11:00 a.m. (Brussels time) on the date which is two Business Days
prior to the beginning of such Interest Period; provided that if the
Eurocurrency Rate is negative, it shall be deemed to be 0.00%.

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in consultation with the Company in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with prevailing market practice; provided, further that to the
extent the Administrative Agent is unable to reasonably administer such rate,
such approved rate shall be applied in a manner consistent with alternative
practices as reasonably determined by the Administrative Agent acting in good
faith and (ii) if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
theclause (a) of the definition of “Eurocurrency Rate.”. Eurocurrency Rate Loans
may be denominated in any Approved Currency. All Loans denominated in an
Approved Currency (other than Dollars) or made to a Borrower that is not
organized under the Laws of the United States, any state thereof or the District
of Columbia must be Eurocurrency Rate Loans.

“euro” means the single currency of participating member states of the economic
and monetary union in accordance with the Treaty of Rome 1957, as amended by the
Single European Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty
of 1998.

“Event of Default” has the meaning set forth in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Contract” means, at any date, any rights or interest of the
BorrowerCompany or any Guarantor under any agreement, contract, license,
instrument, document or other general intangible (referred to solely for
purposes of this definition as a “Contract”) to the extent that such Contract by
the terms of a restriction in favor of a Person who is not the BorrowerCompany
or any Guarantor, or any requirement of law, prohibits, or requires any consent
or establishes any other condition for or would terminate because of an
assignment thereof or a grant of a security interest therein by the
BorrowerCompany or a Guarantor;

 

40



--------------------------------------------------------------------------------

provided that (i) rights under any such Contract otherwise constituting an
Excluded Contract by virtue of this definition shall be included in the
Collateral to the extent permitted thereby or by Section 9-406 or Section 9-408
of the Uniform Commercial Code and (ii) all proceeds paid or payable to any of
the BorrowerCompany or any Guarantor from any sale, transfer or assignment of
such Contract and all rights to receive such proceeds shall be included in the
Collateral.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the BorrowerCompany from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

(3) the sale (other than to a Subsidiary of the BorrowerCompany or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the BorrowerCompany) of Equity Interest (other than
Disqualified Equity Interests and preferred stock) of the BorrowerCompany;

in each case to the extent designated as Excluded Contributions by the
BorrowerCompany pursuant to an officer’s certificate executed by the principal
financial officer of the BorrowerCompany.

“Excluded Equipment” means, at any date, any equipment or other assets of the
BorrowerCompany or any Guarantor which is subject to, or secured by, a
Capitalized Lease Obligation or a purchase money obligation if and to the extent
that (i) a restriction in favor of a Person who is not Holdings, the
BorrowerCompany or a Subsidiary contained in the agreements or documents
granting or governing such Capitalized Lease Obligation or purchase money
obligation prohibits, or requires any consent or establishes any other
conditions for or would result in the termination of such agreement or document
because of an assignment thereof, or a grant of a security interest therein, by
the BorrowerCompany or any Guarantor and (ii) such restriction relates only to
the asset or assets acquired by the BorrowerCompany or any Guarantor with the
proceeds of such Capitalized Lease Obligation or purchase money obligation and
attachments thereto, improvements thereof or substitutions therefor; provided
that all proceeds paid or payable to any of the BorrowerCompany or any Guarantor
from any sale, transfer or assignment or other voluntary or involuntary
disposition of such assets and all rights to receive such proceeds shall be
included in the Collateral to the extent not otherwise required to be paid to
the holder of any Capitalized Lease Obligations or purchase money obligations
secured by such assets.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the BorrowerCompany or a Guarantor, (b) any Subsidiary of a
Guarantor that does not have total assets in excess of 1.0% of Total Assets,
individually or in the aggregate with all other Subsidiaries excluded via this
clause (b), (c) [reserved], (d) any Subsidiary that is prohibited by applicable
Law or Contractual Obligations existing on the Closing Date (or, in the case of
any newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligation would require governmental (including regulatory)
consent, approval, license or authorization

 

41



--------------------------------------------------------------------------------

(unless such consent, approval, license or authorization has been obtained),
(e) any other Subsidiary with respect to which, in the reasonable judgment of
the Administrative Agent, in consultation with the BorrowerCompany, the burden
or cost or other consequences (including any material adverse tax consequences)
of providing a Guarantee shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, (f) any direct or indirect Foreign Subsidiary
of the BorrowerCompany, (g) any not-for-profit Subsidiaries, (h) any
Unrestricted Subsidiaries, (i) any Securitization Subsidiary or Subsidiary of a
Securitization Subsidiary, (j) any direct or indirect Domestic Subsidiary
substantially all of the assets of which consist of the Equity Interests of one
or more Foreign Subsidiaries that are “controlled foreign corporations” within
the meaning of Section 957 of the Code, (k) any Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary and (l) any captive
insurance subsidiaries (such Subsidiaries are listed on Schedule 1.01D).

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to Section 11.12 and any
other applicable agreement for the benefit of such Guarantor and any and all
applicable guarantees of such Guarantor’s Swap Obligations by other Loan
Parties), at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation or (ii) in the case of a Swap Obligation that is subject to
a clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
of the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and the Approved Counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one Swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to the Swap for which such
guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01H.

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

 

42



--------------------------------------------------------------------------------

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means a given Class of Initial Term Loans, Amendment No. 1 Term Loans
or Incremental Term Loans, a given Refinancing Series of Refinancing Term Loans,
a given Extension Series of Extended Term Loans, the Revolving Credit Facility,
a given Class of Incremental Revolving Credit Commitments, a given Refinancing
Series of Other Revolving Credit Commitments, a given Extension Series of
Extended Revolving Credit Commitments, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the Closing Date (and any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future Treasury Regulations or other official
administrative guidance promulgated thereunder and any intergovernmental
agreements entered into in connection with the implementation thereof.

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York; provided that
(a) if such day is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published for any day that is a Business Day, the average of the rate charged to
the Administrative Agent on such day for such transactions as determined by the
Administrative Agent; provided that if such rate as determined above is
negative, it shall be deemed to be 0.00%.

 

43



--------------------------------------------------------------------------------

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-1 (which agreement in such form or with
immaterial changes thereto the Collateral Agent is authorized to enter into)
among Holdings, the BorrowerCompany, the subsidiaries of the BorrowerCompany
from time to time party thereto, the Collateral Agent and one or more collateral
agents or representatives for the holders of Indebtedness that is permitted
under Section 7.03 to be, and intended to be, secured on a pari passu basis with
the Obligations.

“Fixed Charges” means, with respect to the BorrowerCompany and its Restricted
Subsidiaries for any period, the sum of, without duplication:

(1) Consolidated Interest Expense for such period;

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred stock during such period; and

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from applicable governmental authority or (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments.

“Foreign Currency Denominated Loan” means any Loan incurred in any Approved
Foreign Currency.

“Foreign Currency Denominated Letter of Credit” means any Letter of Credit
denominated in an Approved Foreign Currency.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(xi).

“Foreign Pension Plan” means any benefit plan that under applicable Law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
BorrowerCompany that is not a Domestic Subsidiary.

“Foreign Subsidiary Total Assets” means the total assets of the Foreign
Subsidiaries, as determined on a consolidated basis in accordance with GAAP in
good faith by a Responsible Officer.

 

44



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Pro Rata Share of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Pro Rata Share of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
BorrowerCompany notifies the Administrative Agent that the BorrowerCompany
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
BorrowerCompany that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (ii) GAAP shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB ASC Topic 825 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of the BorrowerCompany or any of its
Subsidiaries at “fair value,” as defined therein, and Indebtedness shall be
measured at the aggregate principal amount thereof, and (iii) the accounting for
operating leases and financing or capital leases under GAAP as in effect on the
Closing Date (including, without limitation, Accounting Standards Codification
840) shall apply for the purposes of determining compliance with the provisions
of this Agreement, including the definition of Capitalized Leases and
obligations in respect thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any

 

45



--------------------------------------------------------------------------------

obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other monetary obligation of the payment or performance of such Indebtedness
or other monetary obligation, (iii) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) Holdings, (ii) HGVI, (iii) HWHI[reserved],
(iv) the wholly owned Domestic Subsidiaries of the BorrowerCompany (other than
any Excluded Subsidiary), (v) those wholly owned Domestic Subsidiaries that
issue a Guaranty of the Obligations after the Closing Date pursuant to
Section 6.11 or otherwise, at the option of the BorrowerCompany, issues a
Guaranty of the Obligations after the Closing Date and, (vi) solely in respect
of any Secured Hedge Agreement or Treasury Services Agreement to which the
BorrowerCompany is not a party, the Company and (vii) from and after the joinder
of HGVJ as a Borrower in accordance with Section 2.18, with respect to the
Obligations of HGVJ under the Loan Documents, the Company, in each case, until
the Guaranty thereof is released in accordance with this Agreement.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

“HGVI” means Hilton Grand Vacations Inc., a Delaware corporation, and not any of
its Subsidiaries or Affiliates.

 

46



--------------------------------------------------------------------------------

“HGVJ” has the meaning set forth in Section 2.18.

“HGVJ Amendment” has the meaning set forth in Section 2.18.

“HGVJ Request” has the meaning set forth in Section 2.18.

“HGVJ Revolving Credit Lender” has the meaning set forth in Section 2.18.

“HGVJ Revolving Credit Commitments” has the meaning set forth in Section 2.18.

“HGVJ Revolving Credit Sub-Facility” has the meaning set forth in Section 2.18.

“Holdings” means Parent, if it is the direct parent of the BorrowerCompany, or,
if not, any Domestic Subsidiary of Parent that directly owns 100% of the issued
and outstanding Equity Interests in the BorrowerCompany and issues a Guarantee
of the Obligations and agrees to assume the obligations of “Holdings” pursuant
to this Agreement and the other Loan Documents pursuant to one or more
instruments in form and substance reasonably satisfactory to the Administrative
Agent.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“HWHI” means Hilton Worldwide Holdings Inc., a Delaware corporation, and not any
of its Subsidiaries or Affiliates.

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

 

47



--------------------------------------------------------------------------------

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in
Section 2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of the BorrowerCompany appearing upon the balance sheet of the
BorrowerCompany solely by reason of push-down accounting under GAAP shall be
excluded; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

 

48



--------------------------------------------------------------------------------

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of the BorrowerCompany and its Restricted
Subsidiaries, exclude all intercompany Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business and (C) exclude obligations under or in respect of
Qualified Securitization Financing, Non-Capitalized Lease Obligations, operating
leases or sale lease-back transactions (except any resulting Capitalized Lease
Obligations). The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of Indebtedness of any Person for purposes of clause (e) shall be
deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith. Notwithstanding anything in this
definition to the contrary, Indebtedness shall be calculated without giving
effect to the effects of Financial Accounting Standards Board Accounting
Standards Codification 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose hereunder as a result of accounting for any embedded derivatives created
by the terms of such Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) in the case of any Lender
(other than an assignee pursuant to a request by the BorrowerCompany under
Section 3.07), any U.S. federal withholding Tax that is in effect on the date
such Lender becomes a party to this Agreementacquires an applicable interest in
a Loan or Commitment, or designates a new Lending Office, except to the extent
such Lender (or its assignor, if any) was entitled immediately prior to the time
of designation of a new Lending Office (or assignment) to receive additional
amounts with respect to such withholding Tax pursuant to Section 3.01, (v) any
withholding Taxes imposed under FATCA, and (vi) any U.S. federal backup
withholding imposed as a result of a failure by a Lender that is a United States
person as defined in Section 7701(a)(30) of the Code to deliver the form
described in Section 3.01(d)(i). For the avoidance of doubt, the term “Lender”
for purposes of this definition shall include each L/C Issuer and Swing Line
Lender.

“Indemnitees” has the meaning set forth in Section 10.05.

 

49



--------------------------------------------------------------------------------

“Information” has the meaning set forth in Section 10.08.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Term Lender’s name in
Schedule 1.01A under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14)Company. The initial aggregate amount of
the Initial Term Commitments is $200,000,000.

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the BorrowerCompany under this Agreement in an aggregate principal
amount of $200,000,000.

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or, to the extent agreed by the
Administrative Agent, less than one month thereafter, as selected by the
applicable Borrower in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

50



--------------------------------------------------------------------------------

(iii) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person excluding, in the case of the
BorrowerCompany and its Restricted Subsidiaries, intercompany loans, advances,
or Indebtedness having a term not exceeding 364 days (inclusive of any roll-over
or extensions of terms) and made in the ordinary course of business consistent
with past practice) or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of all or substantially all of the property and
assets or business of another Person or assets constituting a business unit,
line of business or division of such Person. For purposes of covenant
compliance, the amount of any Investment at any time shall be the amount
actually invested (measured at the time made), without adjustment for subsequent
increases or decreases in the value of such Investment, but net of any return in
respect of such Investment, including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or if the applicable
securities or loans are not then rated by Moody’s or S&P, an equivalent rating
by any other nationally recognized statistical rating agency.

“Investors” means one or more investment funds, investment partnerships or
managed accounts controlled or managed by The Blackstone Group L.P. or one or
more of its Affiliates (other than any portfolio operating companies).

“IP Rights” has the meaning set forth in Section 5.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Joint Bookrunners” means (i) Deutsche Bank Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, Goldman Sachs Bank USA,
J.P. Morgan Securities LLC, SunTrust Bank and Wells Fargo Securities, LLC, in
their respective capacities as joint bookrunners under this Agreement. prior to
the Amendment No. 1 Effective Date and (ii) Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A.,
MUFG, Barclays Bank PLC, Goldman Sachs Bank USA, Regions Bank, SunTrust Robinson
Humphrey, Inc. and Wells Fargo Securities, LLC, in their respective capacities
as joint bookrunners under Amendment No. 1.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

51



--------------------------------------------------------------------------------

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Collateral Agent is authorized to enter
into) between the Collateral Agent and one or more collateral agents or
representatives for the holders of Permitted Ratio Debt issued or incurred
pursuant to Sections 7.03 (q) or (s) that are intended to be secured on a basis
junior to the Obligations. Wherever in this Agreement, an Other Debt
Representative is required to become party to the Junior Lien Intercreditor
Agreement, if the related Indebtedness is the initial Indebtedness incurred by
the BorrowerCompany or any Restricted Subsidiary to be secured by a Lien on a
basis junior to the Liens securing the Obligations, then the BorrowerCompany,
Holdings, the Subsidiary Guarantors, the Administrative Agent and the Other Debt
Representative for such Indebtedness shall execute and deliver the Junior Lien
Intercreditor Agreement.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement. All L/C
Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

“L/C Issuer” means Deutsche Bank AG New York Branchof America, N.A. and any
other Lender that becomes an L/C Issuer in accordance with Sections 2.03(k),
9.09(d) or 10.07(k), in each case, in its capacity as an issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder. If
there is more than one L/C Issuer at any given time, the term L/C Issuer shall
refer to the relevant L/C Issuers.

 

52



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.03(l). For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arrangers” means (i) Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Barclays Bank PLC, Goldman Sachs Bank USA, J.P.
Morgan Securities LLC, SunTrust Bank and Wells Fargo Securities, LLC, in their
respective capacities as joint lead arrangers under this Agreement. prior to the
Amendment No. 1 Effective Date and (ii) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A., MUFG,
Barclays Bank PLC, Goldman Sachs Bank USA, Regions Bank, SunTrust Robinson
Humphrey, Inc. and Wells Fargo Securities, LLC, in their respective capacities
as joint lead arrangers under Amendment No. 1.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans or reimbursement obligations
required to be made by it, which refusal or failure is not cured within two
Business Days after the date of such refusal or failure, unless such Lender
notifies the Administrative Agent in writing that such refusal or failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent shall be specifically
identified in writing) has not been satisfied; (ii) the failure of any Lender to
pay over to the Administrative Agent, any L/C Issuer or any other Lender any
other amount required to be paid by it hereunder within two business days of the
date when due, unless subject to a good faith dispute; (iii) a Lender has
notified the BorrowerCompany or the Administrative Agent that it does not intend
to comply with its funding obligations, or has made a public statement to that
effect with respect to its funding obligations, under the Revolving Credit
Facility or under other agreements generally in which it commits to extend
credit; (iv) a Lender has failed, within three Business Days after request by
the Administrative Agent, to confirm that it will comply with its funding
obligations under the Revolving Credit Facility (provided that such Lender shall
cease to be a Defaulting Lender upon the Administrative Agent’s receipt of such
confirmation in form and substance reasonably satisfactory to the Administrative
Agent); or (v) a Lender has admitted in writing that it is insolvent or such
Lender becomes subject to a Lender-Related Distress Event or a Bail-inBail-In
Action. Any determination by the Administrative Agent that a Lender Default has
occurred under any one or more of clauses (i) through (v) above shall be
conclusive and binding absent manifest error, and the applicable Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of
written notice of such determination to the BorrowerCompany, each L/C Issuer,
each Swing Line Lender and each Lender.

 

53



--------------------------------------------------------------------------------

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the BorrowerCompany
and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. A Letter
of Credit may be issued in any Approved Currency.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Issuance Request” means a letter of credit request
substantially in the form of Exhibit B.

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $30,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

54



--------------------------------------------------------------------------------

“License Agreement” means the License Agreement, to be dated on or prior to the
Spin-Off Date, containing substantially the terms described in the Senior
Unsecured Notes Offering Memorandum, by and between Hilton Worldwide Holdings
Inc. and HGVI, as amended, supplemented, waived or otherwise modified from time
to time in a manner not materially adverse to the Lenders when taken as a whole,
as compared to the License Agreement as in effect immediately prior to such
amendment, supplement, waiver or modification.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing); provided that in no event shall a
Non-Capitalized Lease Obligation be deemed to constitute a Lien.

“Loan” means an extension of credit by a Lender to thea Borrower under Article
II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan and any extensions of credit under any
Revolving Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Intercreditor Agreement to the extent
then in effect, (v) each Letter of Credit Issuance Request and (vi) any
Refinancing Amendment, Incremental Amendment or Extension Amendment.

“Loan Parties” means, collectively, Holdings, the BorrowerCompany and each
Subsidiary Guarantor.

“Management Stockholders” means the members of management of HGVI, Holdings, the
BorrowerCompany or any of its Subsidiaries who are investors in Holdings or any
direct or indirect parent thereof.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of HGVI on the date of the
declaration of a Restricted Payment multiplied by (ii) the arithmetic mean of
the closing prices per share of such common Equity Interests on the principal
securities exchange on which such common Equity Interests are traded for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the BorrowerCompany and its Restricted Subsidiaries, taken as a whole;
(b) material adverse effect on the ability of the Borrowers and the Loan Parties
(taken as a whole) to fully and timely perform any of their payment obligations
under any Loan Document to which theany Borrower or any of the Loan Parties is a
party; or (c) material adverse effect on the rights and remedies available to
the Lenders or any Agent under any Loan Document.

 

55



--------------------------------------------------------------------------------

“Maturity Date” means (i) with respect to the InitialAmendment No. 1 Term Loans
and the Revolving Credit Commitments, the earlier of (1) the date that is five
years after the Closing Date and (2) if the Spin-Off Transaction has not
occurred on or prior to such date in accordance with the Spin-off Requirements,
the date that is 135 days after the ClosingAmendment No. 1 Effective Date,
(ii) with respect to any tranche of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date applicable thereto as specified in
the applicable Extension Request accepted by the respective Lender or
Lenders,(iii) with respect to any Refinancing Term Loans or Other Revolving
Credit Commitments, the final maturity date applicable thereto as specified in
the applicable Refinancing Amendment and (iv) with respect to any Incremental
Term Loans or Incremental Revolving Credit Commitments, the final maturity date
applicable thereto as specified in the applicable Incremental Amendment;
provided, in each case, that if such date is not a Business Day, then the
applicable Maturity Date shall be the next succeeding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MUFG” shall mean MUFG Bank, Ltd., MUFG Union Bank, N.A., MUFG Securities
Americas Inc. and/or any of their affiliates as MUFG shall determine to be
appropriate to provide the services contemplated herein.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which the BorrowerCompany, any
Restricted Subsidiary or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding six years, has made or been obligated to
make contributions.

“Net Proceeds” means:

(a) 100% of the aggregate cash proceeds received by the BorrowerCompany or any
of the Restricted Subsidiaries in respect of any Disposition or Casualty Event,
net of the direct costs relating to such Disposition or Casualty Event,
including legal, accounting and investment banking fees, payments made in order
to obtain a necessary consent or required by applicable law, and brokerage and
sales commissions, any relocation expenses incurred as a result thereof, other
customary fees and expenses, including title and recordation expenses and taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), amounts required to be
applied to the repayment of principal, premium, if any, and interest on amounts
required to be applied to the repayment of Indebtedness secured by a Lien (other
than a Lien that ranks pari passu with or subordinated to the Liens securing the
Obligations) on such assets and required (other than Indebtedness under the Loan
Documents) to be paid (and is timely repaid) as a result of such transaction and
any deduction of appropriate amounts to be provided by the BorrowerCompany or
any of its Restricted Subsidiaries as a reserve in accordance with

 

56



--------------------------------------------------------------------------------

GAAP against any liabilities (other than any taxes deducted pursuant to the
foregoing) associated with the asset disposed of in such transaction and
retained by the BorrowerCompany or any of its Restricted Subsidiaries after such
sale or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Disposition or Casualty Event occurring on the date of such
reduction); provided that in the case of any Disposition or Casualty Event by a
non-wholly owned Restricted Subsidiary, the pro rata portion of the Net Proceeds
thereof attributable to minority interests and not available for distribution to
or for the account of the BorrowerCompany or a wholly-owned Restricted
Subsidiary may be deducted from such Net Proceeds; provided further that if no
Default exists, the BorrowerCompany may reinvest any portion of such proceeds in
assets useful for its business (which shall include any Investment permitted by
this Agreement) within 12 months of such receipt and such portion of such
proceeds shall not constitute Net Proceeds except to the extent not, within 12
months of such receipt, so reinvested or contractually committed to be so
reinvested (it being understood that if any portion of such proceeds are not so
used within such 12-month period but within such 12-month period are
contractually committed to be used, then upon the termination of such contract
or if such Net Proceeds are not so used within 18 months of initial receipt,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso; it being further
understood that such proceeds shall constitute Net Proceeds notwithstanding any
investment notice if there is a Specified Default at the time of a proposed
reinvestment unless such proposed reinvestment is made pursuant to a binding
commitment entered into at a time when no Specified Default was continuing);
provided, further, that no proceeds realized in a single transaction or series
of related transactions shall constitute Net Proceeds (x) unless such proceeds
shall exceed $50,000,000 and (y) the aggregate net proceeds excluded under
clause (x) exceeds $75,000,000 in any fiscal year (and thereafter only net cash
proceeds in excess of such amount in clauses (x) or (y) shall constitute Net
Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
BorrowerCompany or any of the Restricted Subsidiaries of any Indebtedness, net
of all taxes paid or reasonably estimated to be payable as a result thereof and
fees (including investment banking fees and discounts), commissions, costs and
other expenses, in each case incurred in connection with such incurrence,
issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the BorrowerCompany or any Restricted
Subsidiary shall be disregarded.

“Non-Capitalized Lease Obligation” means a lease obligation that is not a
Capitalized Lease Obligation.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

57



--------------------------------------------------------------------------------

“Non-Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b), (b) was not previously (and is not
concurrently being) applied in determining the permissibility of a transaction
under the Loan Documents where such permissibility was or is (or may have been)
contingent on receipt of such amount or utilization of such amount for a
specified purpose and (c) was not utilized pursuant to Section 8.05. The
BorrowerCompany shall promptly notify the Administrative Agent of any
application of such amount as contemplated by (b) above.

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries or
Borrower arising under any Loan Document or otherwise with respect to any Loan
or Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or Restricted SubsidiaryBorrower of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding and (y) obligations of any Loan Party or any Restricted
Subsidiary arising under any Secured Hedge Agreement or any Treasury Services
Agreement. Without limiting the generality of the foregoing, the Obligations of
the Borrowers and the Loan Parties under the Loan Documents (and of their
Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party or Borrower under any Loan Document and (b) the obligation of any
Loan Party or Borrower to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party or Borrower. Notwithstanding the foregoing, the
obligations of the BorrowerCompany or any Restricted Subsidiary under any
Secured Hedge Agreement or any Treasury Services Agreement shall be secured and
guaranteed pursuant to the Collateral Documents and the Guaranty only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed. Notwithstanding the foregoing, Obligations of any Guarantor shall in
no event include any Excluded Swap Obligations of such Guarantor.

“Odawara P&S Agreement” means that certain real estate purchase and sale
agreement dated December 21, 2016 as amended by the amendment agreement dated on
January 26, 2018 concerning the sale by Odawara Hilton Co., Ltd. to HGVJ of
certain real estate located in Odawara, Kanagawa Prefecture, Japan and related
land and building acquisitions in connection with the development of HGVJ’s
business in such real estate.

 

58



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

“Other Debt Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding Principal
Amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the aggregate outstanding Principal Amount thereof on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
thereto as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

 

59



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate and (b) with respect to any amount
denominated in an Approved Foreign Currency, the rate of interest per annum at
which overnight deposits in such currency, in an amount approximately equal to
the amount with respect to which such rate is being determined, would be offered
for such day by a branch or Affiliate of the Administrative Agent in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

“Ownership Business” has the meaning assigned to such term in the Distribution
Agreement.

“Ownership Capitalization” means the transactions which upon consummation
thereof will result in the BorrowerCompany holding, directly or indirectly, all
of the Equity Interests of Hilton Resorts Corporation, a Delaware corporation,
and all or substantially all of the assets and operations of the Timeshare
Business.

“Parent” has the meaning set forth in the introductory paragraph to this
Agreement.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower, any
Loan Party or any ERISA Affiliate or to which any Borrower, any Loan Party or
any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding six years.

“Perfection Certificate” means a certificate in the form of Exhibit H hereto or
any other form reasonably approved by the Collateral Agent, as the same shall be
supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

 

60



--------------------------------------------------------------------------------

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by the
BorrowerCompany in the form of one or more tranches of loans not under this
Agreement; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of Holdings, the
BorrowerCompany or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness is not at any time guaranteed by any Subsidiaries other
than Subsidiaries that are Loan Parties or (iii) such Indebtedness does not
mature or have scheduled amortization or payments of principal (other than
customary offers to repurchase upon a change of control, asset sale or event of
loss and a customary acceleration right after an event of default) on or prior
to the date that is the Latest Maturity Date at the time such Indebtedness is
incurred or issued.

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness (including any
Registered Equivalent Notes) incurred by the BorrowerCompany in the form of one
or more series of senior secured notes; provided that (i) such Indebtedness is
secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and is not secured by any property or
assets of Holdings, the BorrowerCompany or any Restricted Subsidiary other than
the Collateral, (ii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Loan Parties, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary offers to repurchase upon a change of control,
asset sale or event of loss and a customary acceleration right after an event of
default) on or prior to the date that is the Latest Maturity Date at the time
such Indebtedness is incurred or issued, (iv) the security agreements relating
to such Indebtedness are substantially the same as or more favorable to the Loan
Parties than the Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (v) an Other Debt Representative
acting on behalf of the holders of such Indebtedness shall have become party to
each Intercreditor Agreement. Permitted First Priority Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Holders” means each of (x) the Investors and (y) the Management
Stockholders (provided that if the Management Stockholders own beneficially or
of record more than fifteen percent (15%) of the outstanding voting stock of
Holdings in the aggregate, they shall be treated as Permitted Holders of only
fifteen percent (15%) of the outstanding voting stock of Holdings at such
time)..

“Permitted Intercompany Activities” means any transactions between or among the
BorrowerCompany and its Subsidiaries (for the avoidance of doubt, including
Unrestricted Subsidiaries) that are entered into in the ordinary course of
business of the BorrowerCompany and its Subsidiaries and, in the good faith
judgment of the BorrowerCompany are necessary or advisable in connection with
the ownership or operation of the business of the BorrowerCompany and its
Subsidiaries, including, but not limited to, (i) payroll, cash management,
purchasing, insurance and hedging arrangements; (ii) management, technology and
licensing arrangements; and (iii) HHonors, Hilton Grand Vacations Club and
similar customer loyalty and rewards programs.

 

61



--------------------------------------------------------------------------------

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors, and (iii) to the
extent secured, the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent).

“Permitted Ratio Debt” means Indebtedness of the BorrowerCompany or any
Restricted Subsidiary so long as immediately after giving Pro Forma Effect
thereto and to the use of the proceeds thereof (but without netting the proceeds
thereof) (i) no Event of Default shall be continuing or result therefrom
(ii) the Borrower or if the proceeds of such Indebtedness are being used to
finance a Permitted Acquisition, no Event of Default under Sections 8.01(a) or
(f) shall be continuing or result therefrom), (ii) the Company and its
Restricted Subsidiaries are in compliance with the covenants set forth in
Section 7.11, determined on a Pro Forma Basis as of the date of incurrence of
such Indebtedness and with respect to any revolving commitment, assuming a
borrowing of the maximum amount of Indebtedness available thereunder and
(iii) (x) if such Indebtedness is secured on a pari passu basis with the
Facilities, the Consolidated First Lien Net Leverage Ratio is no greater than
0.251.00:1.00 (or if such Indebtedness is incurred in connection with a
Permitted Acquisition, no greater than the greater of (1) 1.00:1.00 and (2) the
Consolidated First Lien Net Leverage Ratio immediately prior to the consummation
of such Permitted Acquisition) and (y) if such Indebtedness is secured on a
junior basis to the Facilities, the Consolidated Total Net Leverage Ratio is no
greater than 1.12.00:1.00 (or if such Indebtedness is incurred in connection
with a Permitted Acquisition, no greater than the greater of (1) 2.00:1.00 and
(2) the Consolidated Total Net Leverage Ratio immediately prior to the
consummation of such Permitted Acquisition); provided that, such Indebtedness
shall (A) in the case of clause (x) above, have a maturity date that is after
the Latest Maturity Date at the time such Indebtedness is incurred, and in the
case of clause (y) above, have a maturity date that is at least ninety-one
(91) days after the Latest Maturity Date at the time such Indebtedness is
incurred, (B) in the case of clause (x) above, have a Weighted Average Life to
Maturity not shorter than the longest remaining Weighted Average Life to
Maturity of the Facilities and, in the case of clause (y) above, shall not be
subject to scheduled amortization prior to maturity, (C) if such Indebtedness is
incurred or guaranteed on a secured basis by a Loan Party, be subject to the
Junior Lien Intercreditor Agreement and, if the Indebtedness is secured on a
pari passu basis with the Facilities, be subject to the First Lien Intercreditor
Agreement and (D) have terms and conditions (other than pricing, rate floors,
discounts, fees, premiums and optional prepayment or redemption provisions) that
in the good faith determination of the BorrowerCompany are not materially less
favorable (when taken as a whole) to the BorrowerCompany than the terms and
conditions of the Loan Documents (when taken as a whole) (provided that a
certificate of the BorrowerCompany as to the satisfaction of the conditions
described in this clause (D) delivered at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of documentation relating thereto, stating that the BorrowerCompany has
determined in good faith that such terms and conditions satisfy the foregoing
requirements of this clause (D),

 

62



--------------------------------------------------------------------------------

shall be conclusive unless the Administrative Agent notifies the BorrowerCompany
within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees));
provided, further, that any such Indebtedness incurred pursuant to clauses
(x) or (y) above by a Restricted Subsidiary that is not a Loan Party, together
with any Indebtedness incurred by a Restricted Subsidiary that is not a Loan
Party pursuant to Sections 7.03(g), 7.03(q) or 7.03(w), does not exceed in the
aggregate at any time outstanding the greater of (1) $60,000,000125,000,000 and
(2) 4.25% of Total Assets.; provided, further, that if the Company has made a
Qualified Acquisition Election, solely with respect to the fiscal quarter in
which such Qualified Acquisition is consummated and each of the next succeeding
three (3) fiscal quarters, the applicable Consolidated First Lien Net Leverage
Ratio for the purposes of clause (iii)(x) (but not, for the avoidance of doubt,
clause (iii)(x)(2)) of this definition shall be increased from 1.00:1.00 to
1.50:1.00 and the applicable Consolidated Total Net Leverage Ratio for the
purposes of clause (iii)(y) (but not, for the avoidance of doubt, clause
(iii)(y)(2)) of this definition shall be increased from 2.00:1:00 to 2.50:1.00.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing and (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is Junior Financing, (i) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, (ii) such modification, refinancing, refunding, renewal, replacement
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended and (iii) if
the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended was subject to an Intercreditor Agreement, the holders of such
modified, refinanced, refunded, renewed, replaced or extended Indebtedness (if
such Indebtedness is secured) or their representative on their behalf shall
become party to such Intercreditor Agreement.

 

63



--------------------------------------------------------------------------------

“Permitted Second Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness (including any Registered
Equivalent Notes) incurred by the BorrowerCompany in the form of one or more
series of second lien (or other junior lien) secured notes or second lien (or
other junior lien) secured loans; provided that (i) such Indebtedness is secured
by the Collateral on a second priority (or other junior priority) basis to the
liens securing the Obligations and the obligations in respect of any Permitted
First Priority Refinancing Debt and is not secured by any property or assets of
Holdings, the BorrowerCompany or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness may be secured by a Lien on the Collateral
that is junior to the Liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt, notwithstanding any
provision to the contrary contained in the definition of “Credit Agreement
Refinancing Indebtedness,” (iii) an Other Debt Representative acting on behalf
of the holders of such Indebtedness shall have become party to the Junior Lien
Intercreditor Agreement as a “Second Priority Representative” thereunder, and
(iv) such Indebtedness meets the Permitted Other Debt Conditions. Permitted
Second Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the BorrowerCompany in the form of one or more
series of senior unsecured notes or loans; provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness and (ii) meets the
Permitted Other Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PHRI” means Park Hotels & Resorts Inc., a Delaware corporation.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Borrower
or any Loan Party or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the first anniversary of the date on which such
Permitted Acquisition or conversion is consummated.

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the BorrowerCompany.

“Principal Amount” means (i) the stated or principal amount of each Dollar
Denominated Loan or Dollar Denominated Letter of Credit or L/C Obligation with
respect thereto, as applicable, and (ii) the Dollar Equivalent of the stated or
principal amount of each Foreign Currency Denominated Loan and Foreign Currency
Denominated Letter of Credit or L/C Obligation with respect thereto, as the
context may require.

 

64



--------------------------------------------------------------------------------

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of the BorrowerCompany, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by the BorrowerCompany in good faith as a result
of (a) actions taken during such Post-Acquisition Period for the purposes of
realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business or Converted Restricted Subsidiary with the operations of the
BorrowerCompany and the Restricted Subsidiaries; provided that (i) at the
election of the BorrowerCompany, such Pro Forma Adjustment shall not be required
to be determined for any Acquired Entity or Business or Converted Restricted
Subsidiary to the extent the aggregate consideration paid in connection with
such acquisition was less than $25,000,000, and (ii) so long as such actions are
taken during such Post-Acquisition Period or such costs are incurred during such
Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided,
further, that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, shall be without duplication for
cost savings or additional costs already included in such Acquired EBITDA or
such Consolidated EBITDA, as the case may be, for such Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test: (a) income statement items (whether positive or
negative) attributable to the property or Person subject to such Specified
Transaction, (i) in the case of a Disposition of all or substantially all Equity
Interests in any Subsidiary of the BorrowerCompany or any division, product
line, or facility used for operations of the BorrowerCompany or any of its
Subsidiaries, shall be excluded, and (ii) in the case of a Permitted Acquisition
or Investment described in the definition of “Specified Transaction”, shall be
included, (b) any retirement of Indebtedness, and (c) any Indebtedness incurred
or assumed by the BorrowerCompany or any of the Restricted Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination;
provided that, without limiting the application of the Pro Forma Adjustment
pursuant to (A) above, the foregoing pro forma adjustments may be applied to any
such test solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (as determined by the BorrowerCompany in good
faith) (i) (x) directly attributable to such transaction, (y) expected to

 

65



--------------------------------------------------------------------------------

have a continuing impact on the BorrowerCompany and the Restricted Subsidiaries
and (z) factually supportable or (ii) otherwise consistent with the definition
of Pro Forma Adjustment; provided, further, that when calculating (i) the
Consolidated Total Net Leverage Ratio for purposes of the definition of
“Applicable Rate” and (ii) Consolidated First Lien Net Leverage Ratio or
Consolidated Interest Coverage Ratio for purposes of determining actual
compliance (and not Pro Forma Compliance or compliance on a Pro Forma Basis)
with Section 7.11, the events that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect. In the event any
fixed “dollar baskets” (other than, for the avoidance of doubt, the Revolving
Credit Facility) are intended to be utilized together with any incurrence
ratio-based “baskets” in a single transaction or series of related transactions,
(i) compliance with or satisfaction of any applicable financial ratios or tests
for the portion of Indebtedness or any other applicable transaction or action to
be incurred under any incurrence ratio-based “baskets” shall first be calculated
without giving effect to amounts being utilized pursuant to any fixed “baskets”
under the same covenant, but giving full pro forma effect to all applicable and
related transactions as permitted hereunder (including, subject to the foregoing
with respect to fixed “dollar baskets,” any incurrence and repayments of
Indebtedness) and all other permitted Pro Forma Adjustments and (ii) thereafter,
incurrence of the portion of such Indebtedness or other applicable transaction
or action to be incurred under any fixed “dollar baskets” shall be calculated.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 6.02.

“Qualified Acquisition” means any Permitted Acquisition in which the target that
is the subject of such Permitted Acquisition represents at least 5% of the Total
Assets of the Company on a Pro Forma Basis.

“Qualified Acquisition Election” has the meaning set forth in Section 7.11.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that, at the time the relevant Guaranty (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
an agreement pursuant to the Commodity Exchange Act.

 

66



--------------------------------------------------------------------------------

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings or any direct or indirect parent
of Holdings of its common Equity Interests in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-4 or Form S-8) pursuant to an effective registration statement filed with
the U.S. Securities and Exchange Commission in accordance with the Securities
Act (whether alone or in connection with a secondary public offering).

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Qualified Securitization Financing” means (a) any timeshare financing
receivable backed notes (such as notes issued by Hilton Grand Vacations Trust
2013-A pursuant to the indenture, dated as of August 8, 2013, between Hilton
Grand Vacations Trust 2013-A, as issuer, and Wells Fargo Bank, National
Association, as indenture trustee) and similar note issuances, in each case, the
Obligations of which are non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection therewith) to the
BorrowerCompany or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary), (b) any timeshare financing receivable backed credit
facility (such as the Timeshare Facility) and similar financings, in each case,
the Obligations of which are non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection therewith) to the
BorrowerCompany or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary) and similar facilities and (c) any other
Securitization Financing of a Securitization Subsidiary that meets the following
conditions: (I)(x) the board of directors or management of the BorrowerCompany
shall have determined in good faith that such Securitization Financing is in the
aggregate economically fair and reasonable to the BorrowerCompany and (y) all
sales and/or contributions of Securitization Assets and related assets to the
applicable Securitization Subsidiary are made at fair market value (as
determined in good faith by the BorrowerCompany) or (II) constitutes a
receivables or payables financing or factoring facility.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Rating Agencies” means Moody’s and S&P.

 

67



--------------------------------------------------------------------------------

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property (including, without limitation, any vacation
ownership intervals) owned or leased by any Person, whether by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing” means the repayment in full of all third party Indebtedness of the
BorrowerCompany and its Subsidiaries existing prior to the consummation of the
Spin-Off Transaction (other than existing financing or capital leases and
letters of credit and any Indebtedness of the BorrowerCompany and its
Subsidiaries set forth on Schedule 7.03(b)) with the proceeds of the Initial
Term Loans, the Revolving Credit Loans and the termination and release of all
commitments, security interests and guarantees in connection therewith.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the BorrowerBorrowers, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans, Other Revolving Credit Commitments or Other Revolving
Credit Loans incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same Effective Yield and, in the
case of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 

68



--------------------------------------------------------------------------------

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in
into, onto or through the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Issuance Request, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the
outstanding Loans under such Class held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required Class
Lenders.

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans, as applicable, under such Facility being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

 

69



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party, HWHIa Borrower or HGVI and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of such Loan
Party, HWHIsuch Borrower or HGVI, as applicable. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party, HWHIa
Borrower or HGVI shall be conclusively presumed to have been authorized by all
necessary corporate, limited liability company, partnership and/or other action
on the part of such Loan Party, HWHIsuch Borrower or HGVI, as applicable, and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party, HWHIsuch Borrower or HGVI, as applicable.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
BorrowerCompany or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’sCompany’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the BorrowerCompany other than
an Unrestricted Subsidiary. If HGVJ is joined as a Borrower in accordance with
Section 2.18, the term “Restricted Subsidiary” shall include HGVJ.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Approved Currency, (ii) each date of a continuation of a Eurocurrency Rate Loan
denominated in an Approved Currency pursuant to Section 2.02 and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Approved Currency, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by an L/C Issuer under any Letter of Credit denominated in an Approved
Currency and (iv) such additional dates as the Administrative Agent or an L/C
Issuer shall determine or the Required Lenders shall require.

“Reversion Date” has the meaning set forth in Article VII.

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same Approved Currency, and, in
the case of Eurocurrency Rate Loans, having the same Interest Period made by
each of the Revolving Credit Lenders pursuant to Section 2.01(b).

 

70



--------------------------------------------------------------------------------

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the BorrowerBorrowers pursuant
to Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate Principal Amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A under the caption
“Amendment No. 1 Revolving Credit Commitments” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14). The aggregate Revolving Credit Commitments
of all Revolving Credit Lenders shall be $200,000,000 on the Closing Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $800,000,000 on the Amendment No. 1 Effective Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding Principal Amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations and the
Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Incremental Revolving Credit Loans, Other Revolving Credit
Loans or Extended Revolving Credit Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the applicable Borrower
payable to any Revolving Credit Lender or its registered assigns, in
substantially the form of Exhibit D-2 hereto, evidencing the aggregate
Indebtedness of the applicable Borrower to such Revolving Credit Lender
resulting from the Revolving Credit Loans made by such Revolving Credit Lender
to the applicable Borrower.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

71



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the BorrowerCompany or any Restricted Subsidiary and any Approved
Counterparty.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, any Approved Counterparty party to a Secured Hedge Agreement
or Treasury Services Agreement, the Supplemental Agents and each co-agent or
sub-agent appointed by the Administrative Agent or Collateral Agent from time to
time pursuant to Section 9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, financing receivables,
other receivables, royalty or other revenue streams and other rights to payment
and any other assets related thereto subject to a Qualified Securitization
Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

“Securitization Financing” means any of one or more receivables or
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to the
BorrowerCompany or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary) pursuant to which the BorrowerCompany or any of its
Restricted Subsidiaries sells or grants a security interest in Securitization
Assets to, or for the benefit of, either (a) a Person that is not a Restricted
Subsidiary or (b) a Securitization Subsidiary that in turn sells its or grants a
security interests in Securitization Assets to, or for the benefit of, a Person
that is not a Restricted Subsidiary.

“Securitization Subsidiary” means (i) each Subsidiary of the BorrowerCompany
listed on Schedule 1.01E and (ii) any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Financing and
other activities reasonably related thereto.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit G, dated as of the Closing Date, among Holdings, the BorrowerCompany,
certain subsidiaries of the BorrowerCompany and the Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Senior Unsecured Notes” means $300,000,000 in aggregate principal amount of the
Borrower’sCompany’s 6.50% senior unsecured notes due 2024 issued pursuant to the
Senior Unsecured Notes Indenture.

 

72



--------------------------------------------------------------------------------

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture
and the other transaction documents referred to therein (including the related
guarantee, the notes, the notes purchase agreement and the registration rights
agreements).

“Senior Unsecured Notes Indenture” means the Indenture for the Senior Unsecured
Notes, dated as of October 21, 2016, among Hilton Grand Vacations Borrower LLC
and Hilton Grand Vacations Borrower Inc., as the issuers, the guarantors listed
therein and Wilmington Trust, National Association, as trustee, as amended or
supplemented from time to time.

“Senior Unsecured Notes Offering Memorandum” means the offering memorandum,
dated November 18, 2016, relating to the sale of the Senior Unsecured Notes.

“Similar Business” means (1) any business conducted or proposed to be conducted
by the BorrowerCompany or any of its Restricted Subsidiaries on the Closing
Date, and any reasonable extension thereof, or (2) any business or other
activities that are reasonably similar, ancillary, incidental, complementary or
related to, or a reasonable extension, development or expansion of, the
businesses in which the BorrowerCompany and its Restricted Subsidiaries are
engaged or propose to be engaged on the Closing Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the
applicable Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v)(D) substantially in the form of Exhibit M-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

73



--------------------------------------------------------------------------------

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit M-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Guarantor” means any Guarantor that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 11.12).

“Specified Representations” means those representations and warranties made by
the BorrowerCompany in Sections 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii)
(to the extent such conflict has not resulted in a Material Adverse Effect (as
such term or similar definition is defined in the main transaction agreement
governing the applicable Permitted Acquisition), 5.04, 5.13, 5.18, 5.20 and
5.21).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase in respect of which the
terms of this Agreement require any test to be calculated on a “Pro Forma Basis”
or after giving “Pro Forma Effect”; provided that a Revolving Commitment
Increase, for purposes of this “Specified Transaction” definition, shall be
deemed to be fully drawn.

 

74



--------------------------------------------------------------------------------

“Spin-Off Date” means the date on which the Spin-Off Transaction is consummated.

“Spin-Off Requirements” shall have the meaning set forth in Section 4.02(iv).

“Spin-Off Transaction” means, collectively, the transactions, substantially on
the terms described in the Senior Unsecured Notes Offering Memorandum, which
upon consummation thereof, will result in (a) PHRI holding directly or
indirectly all or substantially all of the Ownership Business and (b) HGVI
holding directly or indirectly all or substantially all of the Timeshare
Business, and which will be completed by the distribution by Hilton Worldwide
Holdings Inc. to its stockholders of shares of each of PHRI and HGVI on a pro
rata basis, and all related transactions, including the Ownership Capitalization
and the Transactions.

“Spot Exchange Rate” shall have the meaning provided in the definition of
“Dollar Equivalent.”

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. New York City time on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the L/C
Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Approved Currency.

“Sterling” and “£” mean freely transferable lawful money of the United Kingdom
(expressed in pounds sterling).

“Stockholders Agreement” means the Stockholders Agreement, to be dated on or
prior to the Spin-Off Date, containing substantially the terms described in the
Senior Unsecured Notes Offering Memorandum, by and among Hilton Worldwide
Holdings Inc., HGVI, the Blackstone Entities (as defined therein) and the other
parties thereto, as amended, supplemented, waived or otherwise modified from
time to time in a manner not materially adverse to the Lenders when taken as a
whole, as compared to the Stockholders Agreement as in effect immediately prior
to such amendment, supplement, waiver or modification.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

75



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the BorrowerCompany. For the avoidance of doubt,
any entity that is owned at a 50.0% or less level (as described above) shall not
be a “Subsidiary” for any purpose under this Agreement, regardless of whether
such entity is consolidated on Holdings’ or any Restricted Subsidiary’s
financial statements.

“Subsidiary Guarantor” means any Guarantor other than Holdings, HWHI and HGVI.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Support and Services Agreement” means the management services or similar
agreements between certain of the management companies associated with one or
more of the Investors or their advisors, if applicable, and HGVI (and/or its
direct or indirect parent companies), as in effect from time to time; provided
that any management, monitoring, consulting and advisory fees payable in advance
by HGVI (and/or its direct or indirect parent companies) and its Restricted
Subsidiaries shall not exceed an amount equal to 2.0% of Consolidated EBITDA for
such fiscal year.

“Suspended Covenants” has the meaning set forth in Article VII.

“Suspension Period” has the meaning set forth in Article VII.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

76



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means (i) Deutsche Bank AG New York Branch, (immediately
prior the Amendment No. 1 Effective Date) and (ii) Bank of America, N.A. (as of
the Amendment No. 1 Effective Date), in each case in its capacity as provider of
Swing Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit C.

“Swing Line Note” means a promissory note of the BorrowerCompany payable to the
Swing Line Lender or its registered assigns, in substantially the form of
Exhibit D-3 hereto, evidencing the aggregate Indebtedness of the BorrowerCompany
to the Swing Line Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Tax Group” has the meaning set forth in Section 7.06(i).

“Tax Matters Agreement” means the Tax Matters Agreement, to be dated on or prior
to the Spin-Off Date, containing substantially the terms described in the Senior
Unsecured Notes Offering Memorandum, by and among Hilton Worldwide Holdings
Inc., PHRI and HGVI and the other parties thereto, as amended, supplemented,
waived or otherwise modified from time to time in a manner not materially
adverse to the Lenders when taken as a whole, as compared to the Tax Matters
Agreement as in effect immediately prior to such amendment, supplement, waiver
or modification.

 

77



--------------------------------------------------------------------------------

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(a), an
Incremental Amendment, a Refinancing Amendment or an Extension.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the BorrowerCompany hereunder, expressed as an amount representing the
maximum principal amount of the Term Loan to be made by such Term Lender under
this Agreement, as such commitment may be (a) reduced from time to time pursuant
to Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loans” means any Initial Term Loans, Amendment No. 1 Term Loans or any
Incremental Term Loan, Refinancing Term Loan or Extended Term Loan designated as
a “Term Loan”, as the context may require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Note” means a promissory note of the BorrowerCompany payable to any Term
Lender or its registered assigns, in substantially the form of Exhibit D-1
hereto, evidencing the aggregate Indebtedness of the BorrowerCompany to such
Term Lender resulting from the Term Loans of each Class made by such Term
Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the BorrowerCompany for which
financial statements have been delivered to the Administrative Agent on or prior
to the Closing Date and/or for which financial statements are required to be
delivered pursuant to Section 6.01, as applicable.

“Threshold Amount” means $75,000,000.

“Timeshare Business” has the meaning assigned to such term in the Distribution
Agreement.

 

78



--------------------------------------------------------------------------------

“Timeshare Facility” means the Receivables Loan Agreement, dated as of May 9,
2013, among Hilton Grand Vacations Trust I LLC, as borrower, Wells Fargo Bank,
National Association, as paying agent and securities intermediary, the persons
from time to time party thereto as conduit lenders, the financial institutions
from time to time party thereto as committed lenders, the financial institutions
from time to time party thereto as managing agents, and Deutsche Bank Securities
Inc., as administrative agent and structuring agent, as amended, restated,
supplemented, refinanced or replaced or otherwise modified from time to time.

“Timeshare Loans” means loans made by the BorrowerCompany or any of its
Subsidiaries to consumers in connection with their purchase of vacation
ownership intervals from (i) the BorrowerCompany or one of its Subsidiaries
andor (ii) third party developers under “fee-for-service” arrangements in an
HGVI club or HGVI branded residential unit, in each case evidenced by a
promissory note secured by points earned under the Hilton Grand Vacations Club
or similar customer loyalty and rewards programs or a fee simple interest in a
residential unit.

“Total Assets” means the total assets of the BorrowerCompany and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of Holdings delivered pursuant to Sections 6.01(a) or
(b).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Agreements” means collectively, the Distribution Agreement, the
Employee Matters Agreement, the License Agreement, the Stockholders Agreement,
the Tax Matters Agreement, the Transition Services Agreement and each other
instrument or agreement to be entered into in connection with, or as
contemplated by, the Spin-Off Transaction.

“Transaction Expenses” means any fees or expenses incurred or paid by HGVI, the
Parent, the BorrowerCompany or any of its (or their) Subsidiaries in connection
with the Transactions (including expenses in connection with hedging
transactions related to the Facilities and any original issue discount or
upfront fees), this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby.

“Transactions” means, collectively, (a) the funding of the Initial Term Loans on
the Closing Date and the execution and delivery of Loan Documents entered into
on the Closing Date, (b) the Refinancing, (c) the issuance of the Senior
Unsecured Notes and (d) the payment of Transaction Expenses.

“Transferred Guarantor” has the meaning set forth in Section 11.10.

“Transition Services Agreement” means the Master Transition Services Agreement,
to be dated on or prior to the Spin-Off Date, containing substantially the terms
described in the Senior Unsecured Notes Offering Memorandum, by and among Hilton
Worldwide Holdings Inc., PHRI and HGVI, as amended, supplemented, waived or
otherwise modified from time to time in a manner not materially adverse to the
Lenders when taken as a whole, as compared to the Transition Services Agreement
as in effect immediately prior to such amendment, supplement, waiver or
modification.

 

79



--------------------------------------------------------------------------------

“Treasury Services Agreement” means any agreement between the BorrowerCompany or
any Subsidiary and any Approved Counterparty relating to treasury, depository,
credit card, debit card, stored value cards, purchasing or procurement cards and
cash management services or automated clearinghouse transfer of funds or any
similar services.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited condensed consolidated
balance sheets of Hilton Resorts Corporation as of September 30, 2016 and
June 30, 2016 and related condensed consolidated statements of operations, cash
flows and parent equity (deficit) for Hilton Resorts Corporation for the nine
months ended September 30, 2016 and for the six months ended June 30, 2016 and
June 30, 2015, in each case, adjusted to give effect to the Spin-Off
Transactions.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibits K-1, K-2, K-3 and K-4 hereto, as applicable.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the BorrowerCompany
listed on Schedule 1.01F, (ii) any Subsidiary of the BorrowerCompany designated
by the board of managers of the BorrowerCompany as an Unrestricted Subsidiary
pursuant to Section 6.14 subsequent to the Closing Date and (iii) any Subsidiary
of an Unrestricted Subsidiary.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

80



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean lawful money of Japan.

“Yen Sublimit” means an amount equal to the lesser of (a) $250,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Yen Sublimit
is part of, and not in addition to, the Revolving Credit Commitments.

SECTION 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(h) For all purposes under the Loan Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time and (c) such
action shall be deemed to be permitted, in each case, if such action would
otherwise be permitted under Section 7.04 and Section 7.05 hereunder.

 

81



--------------------------------------------------------------------------------

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated First
Lien Net Leverage Ratio, Consolidated Total Net Leverage Ratio and Consolidated
Interest Coverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by the BorrowerBorrowers pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

SECTION 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

SECTION 1.07 Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 

82



--------------------------------------------------------------------------------

SECTION 1.08 Additional Approved Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Revolving
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Approved Currency”; provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available, freely transferable and readily convertible into Dollars in the
London interbank market. Such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders; and, in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall also be subject to the approval of the applicable L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York time), fifteen (15) Business Days prior to the date of the
desired Borrowing or issuance of a Letter of Credit (or such other time or date
as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable L/C Issuer, in its or
their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Revolving Loans, the Administrative Agent shall promptly
notify each Revolving Credit Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall also promptly
notify the applicable L/C Issuer thereof. Each Revolving Credit Lender and the
applicable L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m. (New York
time), ten (10) Business Days after receipt of such request whether it consents,
in its sole discretion, to the making of Eurocurrency Rate Revolving Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Revolving Credit Lender or an L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Credit Lender or L/C
Issuer, as the case may be, to permit Eurocurrency Rate Revolving Loans to be
made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Credit Lenders consent to making
Eurocurrency Rate Revolving Loans in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be an Approved Currency hereunder for purposes of any
Borrowing of Eurocurrency Rate Revolving Loans; and if the applicable L/C Issuer
also consents to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Approved Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.08, the Administrative Agent shall promptly so notify the Company.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01 The Loans.

(a) The Term Borrowings. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make to the BorrowerCompany on the
ClosingAmendment No. 1 Effective Date loans denominated in Dollars in an
aggregate amount not to exceed the amount of such Term Lender’s InitialAmendment
No. 1 Term Commitment. Amounts borrowed under this Section 2.01(a) and repaid or
prepaid may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

 

83



--------------------------------------------------------------------------------

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in an Approved Currency to the BorrowerBorrowers from
its applicable Lending Office (each such loan, a “Revolving Credit Loan”) from
time to time as elected by the applicable Borrower pursuant to Section 2.02, on
any Business Day during the period from the Closing Date until the Maturity Date
with respect to such Revolving Credit Lender’s applicable Revolving Credit
Commitment, in an aggregate Principal Amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment at such
time; provided that after giving effect to any Revolving Credit Borrowing,
(i) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment and (ii) the aggregate Outstanding
Amount of Revolving Credit Loans and L/C Obligations denominated in Yen does not
exceed the Yen Sublimit. Within the limits of each Lender’s Revolving Credit
Commitments, and subject to the other terms and conditions hereof, the
BorrowerBorrowers may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans
denominated in Dollars may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

SECTION 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 1:00 p.m.12:00 noon New York City time (i) three Business Days prior
to the requested date of any Borrowing or continuation of Eurocurrency Rate
Loans or any conversion of Base Rate Loans to Eurocurrency Rate Loans, and
(ii) one (1) Business Day before the requested date of any Borrowing of Base
Rate Loans; provided that the notice referred to in subclause (i) above may be
delivered no later than one (1) Business Day prior to the Closing Date in the
case of initial Credit Extensions denominated in Dollars. Each telephonic notice
by the applicable Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
applicable Borrower. Except as provided in Section 2.14(a), each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a minimum
principal amount of (A) if such Eurocurrency Rate Loan is denominated in
Dollars, $2,000,0005,000,000, or a whole multiple of $1,000,000 in excess
thereof, (B) if such Eurocurrency Rate Loan is denominated in Sterling,
£1,000,000, or a whole multiple of £500,000 in excess thereof, (C) if such
Eurocurrency Rate Loan is denominated in euros, €2,000,000, or a whole multiple
of €1,000,000 in excess thereof, and (D) if such Eurocurrency Rate Loan is
denominated in Yen, ¥2,000,000,000, or a whole multiple of

 

84



--------------------------------------------------------------------------------

¥1,000,000,000 in excess thereof. Except as provided in Sections 2.03(c),
2.04(c), 2.14(a) or the last sentence of this paragraph, each Borrowing of or
conversion to Base Rate Loans shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Committed
Loan Notice (whether telephonic or written) shall specify (i) whether the
applicable Borrower is requesting a Term Borrowing of a particular Class, a
Revolving Credit Borrowing, a conversion of Term Loans of any Class or Revolving
Credit Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans of a Class or Revolving Credit Loans
are to be converted, (v) in the case of a Revolving Credit Borrowing, the
relevant Approved Currency in which such Revolving Credit Borrowing is to be
denominated and (vi) if applicable, the duration of the Interest Period with
respect thereto. If the applicable Borrower fails to specify an Approved
Currency of a Loan in a Committed Loan Notice, such Loan shall be made in
Dollars. If the applicable Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as or converted to (x) in the case of any Loan denominated in Dollars,
Base Rate Loans or (y) in the case of any Loan denominated in an Approved
Foreign Currency, Eurocurrency Rate Loans in the Approved Currency having an
Interest Period of one month, as applicable. Any such automatic conversion to
Base Rate Loans or one-month Eurocurrency Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the applicable Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. No Loan may be converted into or
continued as a Loan denominated in another Approved Currency, but instead must
be prepaid in the original Approved Currency or reborrowed in another Approved
Currency.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and Approved Currency) of its Pro
Rata Share or other applicable share provided for under this Agreement of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the applicable Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. (New York City time) on the Business Day specified in the
applicable Committed Loan Notice. The Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the applicable Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the applicable Borrower pays the amount due, if
any, under Section 3.05 in connection therewith. During the existence of an
Event of Default, the Administrative Agent or the Required Lenders may require
that no Loans in any Approved Currency may be converted to or continued as
Eurocurrency Rate Loans and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in an Approved Foreign
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

85



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the applicable Borrower
and the Lenders of any change in the Prime Rate used in determining the Base
Rate promptly following the announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than tenfifteen (1015) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date to issue Letters of Credit at sight denominated
in any Approved Currency for the account of the BorrowerCompany or any
Subsidiary of the BorrowerCompany and to amend, renew or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drafts under the Letters of Credit and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit if as of the date of such L/C
Credit Extension, (x) the Revolving Credit Exposure of any Revolving Credit
Lender would exceed such Lender’s Revolving Credit Commitment or, (y) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit or (z) the aggregate Outstanding Amount of Revolving Credit Loans and
L/C Obligations denominated in Yen would exceed the Yen Sublimit. In addition,
the face amount of outstanding Letters of Credit issued by any L/C Issuer shall
not exceed such L/C Issuer’s Applicable L/C Fronting Sublimit. Within the
foregoing limits, and subject to the terms and conditions hereof, the
Borrower’sCompany’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the BorrowerCompany may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto and deemed L/C Obligations, and from
and after the Amendment No. 1 Effective Date shall be subject to and governed by
the terms and conditions hereof.

 

86



--------------------------------------------------------------------------------

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve, liquidity or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved of such expiration date and the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been cash collateralized or backstopped pursuant to arrangements
reasonably satisfactory to such L/C Issuer;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer;

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency; or

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
BorrowerCompany or such Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

87



--------------------------------------------------------------------------------

(iv) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Issuance Request (and any
other document, agreement or instrument entered into by such L/C Issuer and the
BorrowerCompany or in favor of such L/C Issuer) pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to each L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the BorrowerCompany delivered to an L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Issuance Request, appropriately completed and signed by a Responsible Officer of
the BorrowerCompany or his/her delegate or designee. Such Letter of Credit
Issuance Request must be received by the relevant L/C Issuer and the
Administrative Agent not later than 1:00 p.m. (New York City time) at least two
Business Days prior to the proposed issuance date or date of amendment, as the
case may be; or, in each case, such other date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Issuance Request shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the relevant
Approved Currency in which such Letter of Credit is to be denominated; (d) the
expiry date thereof; (e) the name and address of the beneficiary thereof;
(f) the documents to be presented by such beneficiary in case of any drawing
thereunder; (g) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (h) such other matters as the
relevant L/C Issuer may reasonably request. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Issuance
Request shall specify in form and detail reasonably satisfactory to the relevant
L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Issuance Request, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Issuance Request from the BorrowerCompany and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer of confirmation from the Administrative Agent that the
requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the
BorrowerCompany or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement times the amount of
such Letter of Credit.

 

88



--------------------------------------------------------------------------------

(iii) If the BorrowerCompany so requests in any applicable Letter of Credit
Issuance Request, the relevant L/C Issuer shall agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
the relevant L/C Issuer to prevent any such extension at least once in each
twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a
number of days (the “Non-Extension Notice Date”) prior to the last day of such
twelve month period to be agreed upon by the relevant L/C Issuer and the
BorrowerCompany at the time such Letter of Credit is issued. Unless otherwise
directed by the relevant L/C Issuer, the BorrowerCompany shall not be required
to make a specific request to the relevant L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the applicable Lenders
shall be deemed to have authorized (but may not require) the relevant L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided that the relevant
L/C Issuer shall not permit any such extension if (A) the relevant L/C Issuer
has determined that it would have no obligation at such time to issue such
Letter of Credit in its extended form under the terms hereof (by reason of the
provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
(5) Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or the BorrowerCompany that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the
BorrowerCompany and the Administrative Agent a true and complete copy of such
Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
BorrowerCompany and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Approved Foreign Currency, the BorrowerCompany shall
reimburse the L/C Issuer in such Approved Currency, unless the L/C Issuer (at
its option) shall have specified in such notice that it will require
reimbursement in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Approved Foreign Currency,
the L/C Issuer shall notify the Company of the Dollar Equivalent of the amount
of the drawing promptly following the determination thereof. Not later than 1:00
p.m. (New York City time), in the case of a drawing in Dollars, or 2:00 p.m.
(London time) (or, if earlier, 9:00 a.m. New York City time), in the case of a
drawing in an Approved Foreign Currency, on (1) the next Business Day
immediately following any payment by an L/C Issuer under a Letter of Credit that
the BorrowerCompany receives notice thereof (each such date, an “Honor Date”),
the BorrowerCompany shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing in the relevant Approved
Currency; provided that the BorrowerCompany may, subject to the conditions

 

89



--------------------------------------------------------------------------------

to borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with a Revolving Credit Borrowing under the Revolving Credit
Facility or a Swing Line Borrowing under the Swing Line Facility in an
equivalent amount and, to the extent so financed, the Borrower’sCompany’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Credit Borrowing or Swing Line Borrowing, as applicable. In
the event that (x) a drawing denominated in an Approved Foreign Currency is to
be reimbursed in Dollars pursuant to the first sentence of this
Section 2.03(c)(i) and (y) the Dollar amount paid by the BorrowerCompany,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the applicable Approved Foreign Currency equal to the drawing,
the BorrowerCompany agrees, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase the Approved Currency in the full amount of the drawing. If the
BorrowerCompany fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Appropriate Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof) (the “Unreimbursed Amount”), and the amount of
such Appropriate Lender’s Pro Rata Share or other applicable share provided for
under this Agreement thereof. In such event, the BorrowerCompany shall be deemed
to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans or Eurocurrency Rate Loans, as applicable,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for Dollar-denominated payments in an amount
equal to its Pro Rata Share or other applicable share provided for under this
Agreement of the Unreimbursed Amount not later than 2:00 p.m. (New York City
time) on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Revolving
Credit Loan that is a Base Rate Loan or Eurocurrency Rate Loan, as applicable,
to the BorrowerCompany in such amount. The Administrative Agent shall promptly
remit the funds so received to the relevant L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans or Eurocurrency Rate Loans, as
applicable, because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the BorrowerCompany shall be deemed to have incurred
from the relevant L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest (which begins to
accrue upon funding by the L/C Issuer) at the Default Rate for Revolving Credit
Loans. In such event, each Appropriate Lender’s payment to the Administrative
Agent for the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

 

90



--------------------------------------------------------------------------------

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the BorrowerCompany or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the BorrowerCompany
of a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the BorrowerCompany to reimburse the relevant
L/C Issuer for the amount of any payment made by such L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the Federal Funds Rate
from time to time in effect, plus any reasonable administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the relevant L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the BorrowerCompany or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Pro Rata Share or other
applicable share provided for under this Agreement hereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

 

91



--------------------------------------------------------------------------------

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent or the L/C Issuer, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the applicable Overnight Rate, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

(e) Obligations Absolute. The obligation of the BorrowerCompany to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit;

 

92



--------------------------------------------------------------------------------

(vi) any adverse change in the relevant exchange rates or in the availability of
the relevant Approved Foreign Currency to the BorrowerCompany or any Subsidiary
or in the relevant currency markets generally; and

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the BorrowerCompany to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are waived by the
BorrowerCompany to the extent permitted by applicable Law) suffered by the
BorrowerCompany that are caused by such L/C Issuer’s gross negligence or willful
misconduct as determined in a final and non-appealable judgment by a court of
competent jurisdiction when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the BorrowerCompany agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Lenders holding a majority of the Revolving
Credit Commitments, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Issuance Request.
The BorrowerCompany hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’sCompany’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vii) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
BorrowerCompany may have a claim against an L/C Issuer, and such L/C Issuer may
be liable to the BorrowerCompany, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by the
BorrowerCompany which the BorrowerCompany proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, in each
case as determined in a final and non-appealable judgment by a court of
competent jurisdiction. In furtherance and not

 

93



--------------------------------------------------------------------------------

in limitation of the foregoing, each L/C Issuer may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. If (i) as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) any Event of Default occurs and is continuing and the
Administrative Agent or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable, require the BorrowerCompany to Cash Collateralize
the L/C Obligations pursuant to Section 8.02 or (iii) an Event of Default set
forth under Section 8.01(f) occurs and is continuing, the BorrowerCompany shall
Cash Collateralize the then Outstanding Amount of all L/C Obligations (in an
amount equal to such Outstanding Amount determined as of the date of such Event
of Default or the Letter of Credit Expiration Date, as the case may be), and
shall do so not later than 2:00 p.m., New York City time on (x) in the case of
the immediately preceding clauses (i) and (ii), (1) the Business Day that the
BorrowerCompany receives notice thereof, if such notice is received on such day
prior to 12:00 noon, New York City time or (2) if clause (1) above does not
apply, the Business Day immediately following the day that the BorrowerCompany
receives such notice and (y) in the case of the immediately preceding clause
(iii), the Business Day on which an Event of Default set forth under
Section 8.01(f) occurs or, if such day is not a Business Day, the Business Day
immediately succeeding such day. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent, the L/C Issuer
or the Swing Line Lender, the BorrowerCompany shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash or deposit account balances (“Cash
Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Appropriate Lenders). Derivatives of
such term have corresponding meanings. The BorrowerCompany hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Credit Lenders of the applicable Facility, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in a Cash Collateral Account and may be
invested in readily available Cash Equivalents as directed by the
BorrowerCompany. If at any time the Administrative Agent determines that any
funds held as Cash Collateral are expressly subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate Outstanding
Amount of all L/C Obligations, the BorrowerCompany will, forthwith upon demand
by the Administrative Agent, pay to the Administrative Agent, as additional
funds to be deposited and held in the Cash Collateral Account, an amount equal
to the excess of (a) such aggregate Outstanding Amount over (b) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable

 

94



--------------------------------------------------------------------------------

Law, to reimburse the relevant L/C Issuer. To the extent the amount of any Cash
Collateral exceeds the then Outstanding Amount of such L/C Obligations and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the BorrowerCompany. To the extent any Event of Default giving rise
to the requirement to Cash Collateralize any Letter of Credit pursuant to this
Section 2.03(g) is cured or otherwise waived by the Required Lenders, then so
long as no other Event of Default has occurred and is continuing, all Cash
Collateral pledged to Cash Collateralize such Letter of Credit shall be refunded
to the BorrowerCompany.

(h) Letter of Credit Fees. The BorrowerCompany shall pay to the Administrative
Agent for the account of the Revolving Credit Lenders for the applicable
Revolving Credit Facility (in accordance with their Pro Rata Share or other
applicable share provided for under this Agreement) a Letter of Credit fee in
Dollars for each Letter of Credit issued pursuant to this Agreement equal to the
Applicable Rate for Revolving Credit Loans that are Eurocurrency Rate Loans
times the Dollar Equivalent of the daily maximum amount then available to be
drawn under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit); provided, however, any Letter
of Credit fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Lenders in accordance with the upward adjustments in their
respective Pro Rata Shares allocable to such Letter of Credit pursuant to
Section 2.17(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. Such Letter of Credit fees shall be computed on a
quarterly basis in arrears. Such Letter of Credit fees shall be due and payable
in Dollars on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. If there is any change in any Applicable Rate for
Revolving Credit Loans during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by such Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The BorrowerCompany shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by it
equal to 0.125% per annum of the Dollar Equivalent of the daily maximum amount
then available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit).
Such fronting fees shall be computed on a quarterly basis in arrears. Such
fronting fees shall be due and payable in Dollars on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
BorrowerCompany shall pay directly to each L/C Issuer for its own account, in
Dollars, with respect to each Letter of Credit issued by it the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

 

95



--------------------------------------------------------------------------------

(j) Conflict with Letter of Credit Issuance Request. Notwithstanding anything
else to the contrary in this Agreement or any Letter of Credit Issuance Request,
in the event of any conflict between the terms hereof and the terms of any
Letter of Credit Issuance Request, the terms hereof shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
BorrowerCompany, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(l) Letter of Credit Amounts. Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar Equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

(m) Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the BorrowerCompany fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

(n) Provisions Related to Letters of Credit in respect of Extended Revolving
Credit Commitments. If the Letter of Credit Expiration Date in respect of any
tranche of Revolving Credit Commitments occurs prior to the expiry date of any
Letter of Credit, then (i) if consented to by the L/C Issuer which issued such
Letter of Credit, if one or more other tranches of Revolving Credit Commitments
in respect of which the Letter of Credit Expiration Date shall not have so
occurred are then in effect, such Letters of Credit for which consent has been
obtained shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Section 2.03(c) and (d)) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate amount of the unutilized Revolving Credit Commitments thereunder
at such time (it being understood that no partial face amount of any Letter of
Credit may be so reallocated) and (ii) to the extent not reallocated pursuant to
immediately preceding clause (i), the BorrowerCompany shall Cash Collateralize
any such Letter of Credit in accordance with Section 2.03(g). Upon the maturity
date of any tranche of Revolving Credit Commitments, the sublimit for Letters of
Credit may be reduced as agreed between the L/C Issuers and the BorrowerCompany,
without the consent of any other Person.

 

96



--------------------------------------------------------------------------------

(o) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the BorrowerCompany shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The BorrowerCompany hereby acknowledges
that the issuance of Letters of Credit for the account of Restricted
Subsidiaries inures to the benefit of the BorrowerCompany, and that the
Borrower’sCompany’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.

SECTION 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein,
Deutsche Bank AG New York Branchof America, N.A., in its capacity as Swing Line
Lender, agrees to make loans in Dollars to the BorrowerCompany (each such loan,
a “Swing Line Loan”), from time to time on any Business Day during the period
beginning on the Business Day after the Closing Date and until the Maturity Date
of the Revolving Credit Facility in an aggregate principal amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, provided that
such Swing Line Loans, when aggregated with the Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
Revolving Credit Loans and L/C Obligations of the Lender acting as Swing Line
Lender, shall not exceed the amount of such Swing Line Lender’s Revolving Credit
Commitment; provided that, after giving effect to any Swing Line Loan, (i) the
Revolving Credit Exposure shall not exceed the aggregate Revolving Credit
Commitments and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided, further, that the BorrowerCompany shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
BorrowerCompany may borrow under this Section 2.04, prepay under Section 2.05,
and reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement times the amount of such
Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’sCompany’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. New York City time on the requested borrowing date and shall specify
(i) the principal amount to be borrowed, which principal amount shall be a
minimum of $500,000 (and any amount in excess of $500,000 shall

 

97



--------------------------------------------------------------------------------

be in integral multiples of $100,000) and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any Swing Line Loan Notice (by telephone or in writing), the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. New York City time on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. New York City time
on the borrowing date specified in such Swing Line Loan Notice, make the amount
of its Swing Line Loan available to the BorrowerCompany. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swing Line Lender shall not be obligated to make any Swing Line
Loan at a time when a Revolving Credit Lender is a Defaulting Lender unless the
Swing Line Lender has entered into arrangements reasonably satisfactory to it
and the BorrowerCompany to eliminate the Swing Line Lender’s Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender’s or Defaulting Lenders’ participation in such Swing Line Loans,
including by Cash Collateralizing, or obtaining a backstop letter of credit from
an issuer reasonably satisfactory to the Swing Line Lender to support, such
Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding
Swing Line Loans.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the BorrowerCompany
(which hereby irrevocably authorizes such Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Revolving Credit Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
BorrowerCompany with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Pro Rata Share or other applicable
share provided for under this Agreement of the amount specified in such
Committed Loan Notice available to the Administrative Agent in Same Day Funds
for the account of the Swing Line Lender at the Administrative Agent’s Office
for Dollar-denominated payments not later than 1:00 p.m. New York City time on
the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the BorrowerCompany in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

 

98



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any reasonable
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
BorrowerCompany or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) (but not to purchase and fund risk participations in Swing
Line Loans) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the BorrowerCompany to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share or other
applicable share provided for under this Agreement of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.

 

99



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the BorrowerCompany for interest on the Swing Line
Loans. Until each Revolving Credit Lender funds its Base Rate Loan, Eurocurrency
Rate Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The BorrowerCompany shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the BorrowerCompany
shall still be obligated to pay Swing Line Loans allocated to the Revolving
Credit Lenders holding the Expiring Credit Commitments at the maturity date of
the Expiring Credit Commitment or if the Loans have been accelerated prior to
the maturity date of the Expiring Credit Commitment. Upon the maturity date of
any tranche of Revolving Credit Commitments, the sublimit for Swing Line Loans
may be reduced as agreed between the Swing Line Lender and the BorrowerCompany,
without the consent of any other Person.

SECTION 2.05 Prepayments.

(a) Optional. (i) The applicable Borrower may, upon, subject to clause
(iii) below, written notice to the Administrative Agent by thesuch Borrower, at
any time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty; provided that (1) such
notice must be received by the Administrative Agent not later than 1:00
p.m.12:00 noon New York City time (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (B) one (1) Business Day prior to any
prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans
shall be in a minimum Principal Amount of $2,000,0005,000,000, or a whole
multiple of $1,000,000 in excess thereof;

 

100



--------------------------------------------------------------------------------

and (3) any prepayment of Base Rate Loans shall be in a minimum Principal Amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof or, in each
case, if less, the entire Principal Amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Loans to be prepaid. The Administrative Agent will promptly
notify each Appropriate Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of such prepayment. If such notice is given by the
applicable Borrower, thesuch Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all
accrued interest thereon to such date, together with any additional amounts
required pursuant to Section 3.05. In the case of each prepayment of the Loans
pursuant to this Section 2.05(a), the applicable Borrower may in its sole
discretion select the Borrowing or Borrowings and, subject to the pro rata
application within any Class of Loans, any Class to be repaid, and such payment
shall be paid to the Appropriate Lenders in accordance with their respective Pro
Rata Shares or other applicable share as provided for under this Agreement.

(ii) The BorrowerCompany may, upon, subject to clause (iii) below, written
notice to the Swing Line Lender (with a copy to the Administrative Agent), at
any time or from time to time, voluntarily prepay Swing Line Loans in whole or
in part without premium or penalty; provided that (1) such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. New York City time on the date of the prepayment, and (2) any such
prepayment shall be in a minimum Principal Amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the BorrowerCompany, the
BorrowerCompany shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
applicable Borrower may rescind any notice of prepayment under Sections
2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of all or a portion of the applicable Facility, which refinancing
shall not be consummated or shall otherwise be delayed. Each prepayment of any
Class of Term Loans pursuant to this Section 2.05(a) shall be applied in an
order of priority to repayments thereof required pursuant to Section 2.07(a) as
directed by the applicable Borrower and, absent such direction, shall be applied
in direct order of maturity to repayments thereof required pursuant to
Section 2.07(a).

(iv) [Reserved].

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing and no proceeds of
Revolving Credit Borrowings are applied to fund any such repayment, any Company
Party may prepay the outstanding Term Loans (which shall, for the avoidance of
doubt, be automatically and permanently canceled immediately upon such
prepayment) (or Holdings or any of its Subsidiaries may purchase such
outstanding Loans and immediately cancel them) on the following basis:

 

101



--------------------------------------------------------------------------------

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v); provided that no Company Party shall initiate any
action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three Business Days shall have passed since the
date the Company Party was notified that no Term Lender was willing to accept
any prepayment of any Term Loan at the Specified Discount, within the Discount
Range or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Specified Discount Prepayment Response Date”).

 

102



--------------------------------------------------------------------------------

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Company Party and such Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 

103



--------------------------------------------------------------------------------

(C) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., on the third Business Day after the
date of delivery of such notice to such Lenders (the “Discount Range Prepayment
Response Date”). Each Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans of the applicable tranche or tranches
and the maximum aggregate principal amount and tranches of such Lender’s Term
Loans (the “Submitted Amount”) such Term Lender is willing to have prepaid at
the Submitted Discount. Any Term Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Term Loan Prepayment of
any of its Term Loans at any discount to their par value within the Discount
Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as

 

104



--------------------------------------------------------------------------------

the “Applicable Discount”) which yields a Discounted Term Loan Prepayment in an
aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (3)) at the Applicable Discount (each such Term Lender, a
“Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation

 

105



--------------------------------------------------------------------------------

shall be extended, at the sole discretion of such Company Party, to (x) each
Term Lender and/or (y) each Lender with respect to any Class of Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the applicable Borrower is
willing to prepay at a discount (it being understood that different Solicited
Discounted Prepayment Amounts may be offered with respect to different tranches
of Term Loans and, in such event, each such offer will be treated as a separate
offer pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Company Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., on the third Business Day after the date of delivery of
such notice to such Term Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid at the Offered Discount.
Any Term Lender whose Solicited Discounted Prepayment Offer is not received by
the Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

106



--------------------------------------------------------------------------------

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the relevant Company Party at the
Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Company Party will prepay outstanding
Term Loans pursuant to this subsection (D) to each Qualifying Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Company Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the tranches to be prepaid to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Lender of the aggregate principal
amount and the tranches of such Term Lender to be prepaid at the Acceptable
Discount on such date, and (IV) if applicable, each Identified Qualifying Lender
of the Solicited Discount Proration. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to such Company Party and Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to such Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 

107



--------------------------------------------------------------------------------

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro rata basis across such installments. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a)(v) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
and shall be applied to the relevant Loans of such Lenders in accordance with
their respective Pro Rata Share. The aggregate principal amount of the tranches
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this
Section 2.05(a)(v), the relevant Company Party shall waive any right to bring
any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable
Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

 

108



--------------------------------------------------------------------------------

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

 

  (b)

Mandatory. (i) [Reserved].

(ii) If (x) the BorrowerCompany or any Restricted Subsidiary of the
BorrowerCompany Disposes of any property or assets (other than any Disposition
of any property or assets permitted by Sections 7.05 (a), (b), (c), (d), (e),
(g), (h), (i), (k), (l), (m), (o), (p), (q), (s)), or (y) any Casualty Event
occurs, which results in the realization or receipt by the BorrowerCompany or
Restricted Subsidiary of Net Proceeds, the BorrowerCompany shall cause to be
offered to be prepaid in accordance with clause (b)(ix) below, on or prior to
the date which is ten (10) Business Days after the date of the realization or
receipt by the BorrowerCompany or any Restricted Subsidiary of such Net
Proceeds, subject to clause (b)(xi) below, an aggregate principal amount of Term
Loans in an amount equal to 100% of all Net Proceeds received; provided that if
at the time that any such prepayment would be required, the BorrowerCompany is
required to offer to repurchase any Permitted First Priority Refinancing Debt
(or any Permitted Refinancing thereof that is secured on a pari passu basis with
the Obligations) pursuant to the terms of the documentation governing such
Indebtedness with the Net Proceeds of such Disposition or Casualty Event (such
Indebtedness required to be offered to be so repurchased, “Other Applicable
Indebtedness”), then the BorrowerCompany may apply such Net Proceeds on a pro
rata basis (determined on the basis of the aggregate outstanding principal
amount of the Term Loans and Other Applicable Indebtedness at such time);
provided, further, that (A) the portion of such Net Proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such Net Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms

 

109



--------------------------------------------------------------------------------

thereof, and the remaining amount, if any, of such Net Proceeds shall be
allocated to the Term Loans in accordance with the terms hereof to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(b)(ii) shall be
reduced accordingly and (B) to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof.

(iii) [Reserved.]

(iv) If the BorrowerCompany or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than Indebtedness not prohibited
under Section 7.03 (excluding Section 7.03(t)), the BorrowerCompany shall cause
to be offered to be prepaid in accordance with clause (b)(ix) below an aggregate
principal amount of Term Loans in an amount equal to 100% of all Net Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt by the BorrowerCompany or such Restricted Subsidiary of such Net
Proceeds.

(v) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto), the
BorrowerCompany shall promptly prepay or cause to be promptly prepaid Revolving
Credit Loans and Swing Line Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided that the BorrowerCompany
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(v) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans such aggregate Outstanding Amount exceeds the
aggregate Revolving Credit Commitments then in effect. If the Administrative
Agent notifies the Company at any time that the Outstanding Amount of all
Revolving Credit Loans and L/C Obligations denominated in Yen at such time
exceeds an amount equal to 105% of the Yen Sublimit then in effect, then, within
five (5) Business Days after receipt of such notice, the Company shall prepay or
cause to be prepaid Loans and/or Cash Collateralize Letters of Credit in an
aggregate amount sufficient to reduce such Outstanding Amount as of such date of
payment to an amount not to exceed 100% of the Yen Sublimit then in effect.

(vi) Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request, Revolver Extension Request or any
Incremental Amendment (which may be prepaid on a less than pro rata basis in
accordance with its terms), (A) each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that (i) any prepayment of Term Loans with the Net
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt, and (ii) any Class of Incremental Term
Loans may specify that one or more other Classes of Term Loans and Incremental
Term Loans may be prepaid prior to

 

110



--------------------------------------------------------------------------------

such Class of Incremental Term Loans); (B) with respect to each Class of Term
Loans, each prepayment pursuant to clauses (i) through (iv) of this
Section 2.05(b) shall be applied to the scheduled installments of principal
thereof following the date of prepayment pursuant to Section 2.07(a) in direct
order of maturity; and (C) each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares of such prepayment.

(vii) The BorrowerCompany shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) of this Section 2.05(b) at least four (4) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’sCompany’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05. Notwithstanding any of the other provisions of Section 2.05(b), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05(b), prior to the last day of the Interest Period therefor, the
BorrowerCompany may, in its sole discretion, deposit the amount of any such
prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from theany Borrower or any other Loan Party) to apply such amount
to the prepayment of such Loans in accordance with this Section 2.05(b). Upon
the occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from theany Borrower or any other Loan Party) to apply such amount
to the prepayment of the outstanding Loans in accordance with this
Section 2.05(b).

(ix) Term Opt-out of Prepayment. With respect to each prepayment of Term Loans
required pursuant to Section 2.05(b), (A) each Lender of Term Loans will have
the right to refuse such offer of prepayment by giving written notice of such
refusal to the Administrative Agent within one (1) Business Day after such
Lender’s receipt of notice from the Administrative Agent of such offer of
prepayment (and the BorrowerCompany shall not prepay any Term Loans of such
Lender on the date that is specified in clause (B) below), (B) the
BorrowerCompany will make all such prepayments not so refused upon the fourth
Business Day after delivery of notice by the BorrowerCompany pursuant to
Section 2.05(b)(vii) and (C) any prepayment refused by Lenders of Term Loans may
be retained by the BorrowerCompany.

 

111



--------------------------------------------------------------------------------

(x) In connection with any mandatory prepayments by the BorrowerCompany of the
Term Loans pursuant to this Section 2.05(b), such prepayments shall be applied
on a pro rata basis to the then outstanding Term Loans of the applicable Class
or Classes being prepaid irrespective of whether such outstanding Term Loans are
Base Rate Loans or Eurocurrency Rate Loans; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.05(b)(ix), then, with respect to such mandatory prepayment, the amount
of such mandatory prepayment within any tranche of Term Loans shall be applied
first to Term Loans of such tranche that are Base Rate Loans to the full extent
thereof before application to Term Loans of such tranche that are Eurocurrency
Rate Loans in a manner that minimizes the amount of any payments required to be
made by the BorrowerCompany pursuant to Section 3.05.

(xi) Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) is prohibited or
delayed by applicable local law from being repatriated to the United States, the
portion of such Net Proceeds so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
BorrowerCompany hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds that would otherwise be required to be used to make an offer of
prepayment pursuant to 2.05(b)(ii), is permitted under the applicable local law,
such repatriation will be immediately effected and such repatriated Net Proceeds
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 2.05
and (ii) to the extent that the BorrowerCompany has determined in good faith
that repatriation of any of or all the Net Proceeds of any Foreign Disposition
would have material adverse tax cost consequences with respect to such Net
Proceeds, such Net Proceeds so affected may be retained by the applicable
Foreign Subsidiary; provided that in the case of this clause (ii), on or before
the date on which any such Net Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to
Section 2.05(b), the BorrowerCompany applies an amount equal to such Net
Proceeds to such reinvestments or prepayments, as applicable, as if such Net
Proceeds had been received by the BorrowerCompany rather than such Foreign
Subsidiary, less the amount of additional taxes that would have been payable or
reserved against if such Net Proceeds had been repatriated (or, if less, the Net
Proceeds would be calculated if received by such Foreign Subsidiary).

SECTION 2.06 Termination or Reduction of Commitments.

(a) Optional. The BorrowerCompany may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum aggregate
amount of $5,000,00010,000,000, or any whole multiple of $1,000,000, in excess
thereof or, if less, the entire amount thereof and (iii) if, after giving effect
to any reduction of the Commitments, the Letter of Credit Sublimit, the Yen
Sublimit or the Swing Line Sublimit

 

112



--------------------------------------------------------------------------------

exceeds the amount of the Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Commitment reduction shall not otherwise be applied to the Letter of Credit
Sublimit, the Yen Sublimit or the Swing Line Sublimit unless otherwise specified
by the BorrowerCompany. Notwithstanding the foregoing, the BorrowerCompany may
rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

(b) Mandatory. The InitialAmendment No. 1 Term Commitment of each Term Lender
shall be automatically and permanently reduced to $0 upon the funding (or deemed
funding) of the InitialAmendment No. 1 Term Loans to be made by it on the
ClosingAmendment No. 1 Effective Date. The Revolving Credit Commitment shall
automatically and permanently terminate on the Maturity Date with respect to the
Revolving Credit Commitments.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit, the Yen Sublimit
or the Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

SECTION 2.07 Repayment of Loans.

(a) Term Loans. The BorrowerCompany shall repay to the Administrative Agent for
the ratable account of the Term Lenders, (i) with respect to the Amendment No. 1
Term Loans, on the last Business Day of each March, June, September and
December, commencing with the first full fiscal quarter after the
ClosingAmendment No. 1 Effective Date until the fiscal quarter ending prior to
the fifth anniversary of the ClosingAmendment No. 1 Effective Date, an aggregate
principal amount equal to 1.25% of the aggregate principal amount of all
InitialAmendment No. 1 Term Loans outstanding on the ClosingAmendment No. 1
Effective Date (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the InitialAmendment No. 1 Term
Loans, the aggregate principal amount of all InitialAmendment No. 1 Term Loans
outstanding on such date. In the event any Incremental Term Loans, Refinancing
Term Loans or Extended Term Loans are made, such Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans, as applicable, shall be repaid by
the BorrowerCompany in the amounts and on the dates set forth in the Incremental
Amendment, Refinancing Amendment or Extension Amendment with respect thereto and
on the applicable Maturity Date thereof.

(b) Revolving Credit Loans. TheEach Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the applicable
Maturity Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

 

113



--------------------------------------------------------------------------------

(c) Swing Line Loans. The BorrowerCompany shall repay each Swing Line Loan on
the earlier to occur of (i) the date five (5) Business Days after such Loan is
made and (ii) the Maturity Date for the Revolving Credit Facility (although
Swing Line Loans may thereafter be reborrowed, in accordance with the terms and
conditions hereof, if there are one or more Classes of Revolving Credit
Commitments which remain in effect).

SECTION 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b) During the continuance of a Default under Section 8.01(a), theeach Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The BorrowerCompany agrees to pay to the Administrative
Agent for the account of each Revolving Credit Lender under each Facility in
accordance with its Pro Rata Share or other applicable share provided for under
this Agreement, a commitment fee in Dollars equal to the Applicable Rate with
respect to Revolving Credit Loan commitment fees, times the actual daily amount
by which the aggregate Revolving Credit Commitment for the applicable Facility
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans for such
Facility and (B) the Outstanding Amount of L/C Obligations for such Facility;
provided that any commitment fee accrued with respect to any of the Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the
BorrowerCompany so long as such Lender shall be a Defaulting Lender, except to
the extent that such commitment fee shall otherwise have been due and payable by
the BorrowerCompany prior to such time; and provided, further, that no
commitment fee shall accrue on any of the Commitments of a Defaulting Lender so
long as such

 

114



--------------------------------------------------------------------------------

Lender shall be a Defaulting Lender. The commitment fee on each Revolving Credit
Facility shall accrue at all times from the Closing Date until the Maturity Date
for the Revolving Credit Commitments, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date during the first full fiscal
quarter to occur after the Closing Date and on the Maturity Date for the
Revolving Credit Commitments. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Other Fees. The BorrowerCompany shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the
BorrowerCompany and the applicable Agent).

SECTION 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans when the(including Base Rate
isLoans determined by reference to the PrimeEurodollar Rate) shall be made on
the basis of a year of three hundred and sixty-five (365) days, or three hundred
and sixty-six (366) days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

SECTION 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
BorrowerBorrowers, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the BorrowerBorrowers and the interest and payments thereon.
Any failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the BorrowerBorrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
applicable Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.

 

115



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the applicable Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the BorrowerBorrowers
under this Agreement and the other Loan Documents.

SECTION 2.12 Payments Generally.

(a) All payments to be made by the BorrowerBorrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to an Approved Foreign Currency, all payments by the
BorrowerBorrowers hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office for Dollar-denominated payments and in
Same Day Funds not later than 1:00 p.m. New York City time on the date specified
herein. Except as otherwise expressly provided herein, all payments by the
BorrowerBorrowers hereunder in an Approved Foreign Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Approved Foreign Currency and in Same Day Funds not later than 2:00 p.m. (London
time) (or, if earlier, 9:00 a.m. New York city time) on the dates specified
herein. If, for any reason, the BorrowerBorrowers is prohibited by any Law from
making any required payment hereunder in an Approved Foreign Currency, the
BorrowerBorrowers shall make such payment in Dollars in an amount equal to the
Dollar Equivalent of such Approved Foreign Currency payment amount. The
Administrative Agent will promptly distribute to each Appropriate Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s applicable Lending
Office. All payments received by the Administrative Agent after the time
specified above shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
BorrowerBorrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be; provided
that if such extension would cause payment of interest on or principal of
Eurocurrency Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

 

116



--------------------------------------------------------------------------------

(c) Unless theany Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that thesuch Borrower or such Lender, as the case may be, will
not make such payment, the Administrative Agent may assume that thesuch Borrower
or such Lender, as the case may be, has timely made such payment and may (but
shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:

(i) if theany Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate, plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment (including, without limitation,
failure to fund participations in respect of any Letter of Credit or Swing Line
Loan), such Lender shall forthwith on demand pay to the Administrative Agent the
amount thereof in Same Day Funds, together with interest thereon for the period
from the date such amount was made available by the Administrative Agent to the
applicable Borrower to the date such amount is recovered by the Administrative
Agent (the “Compensation Period”) at a rate per annum equal to the applicable
Overnight Rate, plus any reasonable administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing. When such Lender makes payment to the Administrative Agent (together
with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount (including, without
limitation, failure to fund participations in respect of any Letter of Credit or
Swing Line Loan) forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the applicable Borrower,
and the applicable Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
applicable Borrower may have against any Lender as a result of any default by
such Lender hereunder.

A notice of the Administrative Agent to any Lender or theany Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.

 

117



--------------------------------------------------------------------------------

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article IV or in the applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Borrowers or the Loan Parties under or in respect of the Loan
Documents under circumstances for which the Loan Documents do not specify the
manner in which such funds are to be applied, the Administrative Agent may (to
the fullest extent permitted by mandatory provisions of applicable Law), but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

SECTION 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, or the participations in L/C Obligations and
Swing Line Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including

 

118



--------------------------------------------------------------------------------

pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For avoidance
of doubt, the provisions of this paragraph shall not be construed to apply to
(A) any payment made by thea Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. The Borrower agreesBorrowers agree that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

SECTION 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The BorrowerCompany may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request (A) one or more new commitments which may
be in the same Facility as any outstanding Term Loans of an existing Class of
Term Loans (a “Term Loan Increase”) or a new Class of term loans (collectively
with any Term Loan Increase, the “Incremental Term Commitments”) and/or (B) one
or more increases in the amount of the Revolving Credit Commitments (a
“Revolving Commitment Increase”) or the establishment of one or more new
revolving credit commitments (any such new commitments, collectively with any
Revolving Commitment Increases, the “Incremental Revolving Credit Commitments”
and the Incremental Revolving Credit Commitments, collectively with any
Incremental Term Commitments, the “Incremental Commitments”), whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders.

(b) Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the BorrowerCompany
(or any Loan Party organized under the laws of the United States, any state
thereof, the District of

 

119



--------------------------------------------------------------------------------

Columbia or any territory thereof, may be designated as a borrower in respect
thereof) (an “Incremental Term Loan”) in an amount equal to its Incremental Term
Commitment of such Class and (ii) each Incremental Term Lender of such Class
shall become a Lender hereunder with respect to the Incremental Term Commitment
of such Class and the Incremental Term Loans of such Class made pursuant
thereto. On any Incremental Facility Closing Date on which any Incremental
Revolving Credit Commitments of any Class are effected through the establishment
of one or more new revolving credit commitments (including through any Revolving
Commitment Increase), subject to the satisfaction of the terms and conditions in
this Section 2.14, (i) each Incremental Revolving Credit Lender of such Class
shall make its Commitment available to the BorrowerCompany (or any Loan Party
organized under the laws of the United States, any state thereof, the District
of Columbia or any territory thereof, that may be designated as a borrower in
respect thereof) (when borrowed, an “Incremental Revolving Credit Loan” and
collectively with any Incremental Term Loan, an “Incremental Loan”) in an amount
equal to its Incremental Revolving Credit Commitment of such Class and (ii) each
Incremental Revolving Credit Lender of such Class shall become a Lender
hereunder with respect to the Incremental Revolving Credit Commitment of such
Class and the Incremental Revolving Credit Loans of such Class made pursuant
thereto. Notwithstanding the foregoing, Incremental Term Loans may have
identical terms to any of the Term Loans and be treated as the same Class as any
of such Term Loans.

(c) Incremental Loan Request. Each Incremental Loan Request from the
BorrowerCompany pursuant to this Section 2.14 shall set forth the requested
amount, the Approved Currency and proposed terms of the relevant Incremental
Term Loans or Incremental Revolving Credit Commitments. Incremental Term Loans
may be made, and Incremental Revolving Credit Commitments may be provided, by
any existing Lender (but each existing Lender will not have an obligation to
make any Incremental Commitment, nor will the BorrowerCompany have any
obligation to approach any existing lenders to provide any Incremental
Commitment) or by any other bank or other financial institution (any such other
bank or other financial institution being called an “Additional Lender”) (each
such existing Lender or Additional Lender providing such, an “Incremental
Revolving Credit Lender” or “Incremental Term Lender,” as applicable, and,
collectively, the “Incremental Lenders”); provided that the Administrative
Agent, each Swing Line Lender and each L/C Issuer shall have consented (not to
be unreasonably withheld or delayed) to such Lender’s or Additional Lender’s
making such Incremental Term Loans or providing such Revolving Commitment
Increases to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender,.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date thereof (the “Incremental Facility Closing Date”) of
each of the following conditions:

(i) (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition, no Event of Default under Sections 8.01(a) or
(f) shall have occurred and be continuing or would exist after giving effect to
such Incremental Commitments, or (y) if otherwise, no Event of Default shall
have occurred and be continuing or would exist after giving effect to such
Incremental Commitments;

 

120



--------------------------------------------------------------------------------

(ii) after giving effect to such Incremental Commitments, the conditions of
Sections 4.02(i) and (ii) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment); provided that if the proceeds of such Incremental Commitments are
being used to finance a Permitted Acquisition, (x) the reference in 4.02(i) to
the accuracy of the representations and warranties shall refer to the accuracy
of the representations and warranties that would constitute Specified
Representations and (y) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Permitted Acquisition;

(iii) the BorrowerCompany and its Restricted Subsidiaries shall be in compliance
with the covenants set forth in Section 7.11, determined on a Pro Forma Basis as
of the Incremental Facility Closing Date and the last day of the most recently
ended Test Period, as if any Incremental Term Loans or Incremental Revolving
Credit Commitments, as applicable, available under such Incremental Commitments
had been outstanding on the last day of such fiscal quarter of the
BorrowerCompany for testing compliance therewith, and, in each case (x) with
respect to any Incremental Revolving Credit Commitment, assuming a borrowing of
the maximum amount of Loans available thereunder, and (y) without netting the
cash proceeds of any such Incremental Loans;

(iv) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 if such amount
represents all remaining availability under the limit set forth in the next
sentence) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in the next sentence);

(v) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed the sum of
(A) $300,000,000450,000,000 less the aggregate principal amount of Indebtedness
incurred pursuant to Section 7.03(q) at or prior to such time plus (B) all
voluntary prepayments of Term Loans and voluntary commitment reductions of
Revolving Credit Commitments prior to or simultaneous with the Incremental
Facility Closing Date (excluding voluntary prepayments of Incremental Term Loans
and voluntary commitment reductions (i) of Incremental Revolving Credit
Commitments, to the extent such Incremental Term Loans and Incremental Revolving
Credit Commitments were obtained pursuant to clause (C) below or (ii) with the
proceeds of Indebtedness), plus (C) additional amounts so long as the
Consolidated First Lien Net Leverage Ratio, determined on a Pro Forma Basis as
of the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements are internally available, as if any
Incremental Term Loans or Incremental Revolving Credit Commitments, as
applicable, available under such Incremental Commitments had been outstanding on
the last day of such period, and, in each case (x) with respect to any
Incremental Revolving Credit Commitment, assuming a borrowing of the maximum
amount of Loans available thereunder, and (y) without netting the cash proceeds
of any such Incremental Loans, does not exceed 0.251.00 to 1.00; and

 

121



--------------------------------------------------------------------------------

(vi) such other conditions as the BorrowerCompany, each Incremental Lender
providing such Incremental Commitments and the Administrative Agent shall agree.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Credit
Loans and Incremental Revolving Credit Commitments, as the case may be, of any
Class shall be as agreed between the BorrowerCompany and the applicable
Incremental Lenders providing such Incremental Commitments, and except as
otherwise set forth herein, to the extent not identical to the Term Loans or
Revolving Credit Commitments, as applicable, each existing on the Incremental
Facility Closing Date, shall be reasonably satisfactory to Administrative Agent
(it being understood that to the extent any financial maintenance covenant is
added for the benefit of any Incremental Term Loans and Incremental Term
Commitments or the Incremental Revolving Credit Loans and Incremental Revolving
Credit Commitments, no consent shall be required from the Administrative Agent
or any of the Lenders to the extent that such financial maintenance covenant is
also added for the benefit of any corresponding existing Facility). In any
event:

(i) the Incremental Term Loans:

(A) shall rank pari passu in right of payment and of security with the Revolving
Credit Loans and the Term Loans,

(B) shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans,

(C) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Term Loans,

(D) shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(iii) below, amortization determined by the
BorrowerCompany and the applicable Incremental Term Lenders, and

(E) the Incremental Term Loans may participate on a pro rata basis or non-pro
rata basis in any voluntary or less than pro rata basis (but not on a greater
than pro rata basis) in any mandatory prepayments of Term Loans hereunder, as
specified in the applicable Incremental Amendment; provided that the Company
shall be permitted to prepay any Class of Term Loans on a better than a pro rata
basis as compared to any other Class of Term Loans with a later maturity date
than such Class.

(ii) the Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans shall be identical to the Revolving Credit Commitments and the
Revolving Credit Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

 

122



--------------------------------------------------------------------------------

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans,

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Credit Loans shall not mature earlier than the Latest Maturity Date of any
Revolving Credit Loans outstanding at the time of incurrence of such Incremental
Revolving Credit Commitments,

(C) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis (or, in the case of repayment, on a pro rata basis or less than a pro rata
basis) with all other Revolving Credit Commitments on the Incremental Facility
Closing Date,

(D) subject to the provisions of Sections 2.03(n) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments on the Incremental
Facility Closing Date (and except as provided in Section 2.03(n) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued),

(E) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) with all other
Revolving Credit Commitments on the Incremental Facility Closing Date, except
that the BorrowerCompany shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

(F) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Credit Loans shall be governed by the same assignment
and participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date, and

 

123



--------------------------------------------------------------------------------

(G) any Incremental Revolving Credit Commitments may constitute a separate Class
or Classes, as the case may be, of Commitments from the Classes constituting the
applicable Revolving Credit Commitments prior to the Incremental Facility
Closing Date.

(iii) the amortization schedule applicable to any Incremental Loans and the
All-In Yield applicable to the Incremental Term Loans or Incremental Revolving
Credit Loans of each Class shall be determined by the BorrowerCompany and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitment shall become Commitments (or in the case
of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the BorrowerCompany, any Loan Party organized under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, that may be designated as a borrower in respect thereof (if
any), each Incremental Lender providing such Commitments and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Loan
Party, Agent or Lender, effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the BorrowerCompany, to effect the provisions of
this Section 2.14. The BorrowerCompany (or any Loan Party organized under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof, that may be designated as a borrower in respect thereof) will
use the proceeds of the Incremental Term Loans and Incremental Revolving Credit
Commitments for any purpose not prohibited by this Agreement. No Lender shall be
obligated to provide any Incremental Term Loans or Incremental Revolving Credit
Commitments, unless it so agrees.

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this
Section 2.14, (a) if the increase relates to the Revolving Credit Facility, each
of the Revolving Credit Lenders shall assign to each of the Incremental
Revolving Credit Lenders, and each of the Incremental Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof, such interests in the Incremental Revolving Credit Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans will be held by existing Revolving Credit Lenders and
Incremental Revolving Credit Lenders ratably in accordance with their Revolving
Credit Commitments after giving effect to the addition of such Incremental
Revolving Credit Commitments to the Revolving Credit Commitments, (b) each
Incremental Revolving Credit Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and

 

124



--------------------------------------------------------------------------------

(c) each Incremental Revolving Credit Lender shall become a Lender with respect
to the Incremental Revolving Credit Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Sections 2.02 and 2.05(a) of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

(h) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.15 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the BorrowerCompany may
obtain, from any Lender or any other bank, financial institution or other
institutional lender or investor that agrees to provide any portion of
Refinancing Term Loans or Other Revolving Credit Commitments constituting Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with this Section 2.15 (each, an “Additional Refinancing Lender”)
(provided that the Administrative Agent, each Swing Line Lender and each L/C
Issuer shall have consented (not to be unreasonably withheld or delayed) to such
Lender’s or Additional Refinancing Lender’s making such Refinancing Term Loans
or providing such Other Revolving Credit Commitments to the extent such consent,
if any, would be required under Section 10.07(b) for an assignment of Loans or
Revolving Credit Commitments, as applicable, to such Lender or Additional
Refinancing Lender; provided that notwithstanding anything to the contrary in
this Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving Credit
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Credit Commitments and (C) repayment made
in connection with a permanent repayment and termination of commitments (subject
to clause (3) below)) of Loans with respect to Other Revolving Credit
Commitments after the date of obtaining any Other Revolving Credit Commitments
shall be made on a pro rata basis with all other Revolving Credit Commitments,
(2) subject to the provisions of Section 2.03(n) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exist Other Revolving Credit Commitments with a
longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments (and except as
provided in Section 2.03(n) and Section 2.04(g), without giving effect to
changes thereto on an earlier maturity date with respect to Swing Line Loans and
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolving Credit Loans with respect to, and termination of, Other Revolving
Credit Commitments after the date of obtaining any Other Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, except that the BorrowerCompany shall be permitted to permanently
repay and terminate commitments of any such Class on a better than a pro rata
basis as compared to any other Class with a later maturity date than such Class
and (4) assignments and participations of Other Revolving Credit Commitments and
Other Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans.

 

125



--------------------------------------------------------------------------------

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) customary legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of the third paragraph of Section 10.01 (without the consent of the Required
Lenders called for therein) and (iii) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the BorrowerCompany, to
effect the provisions of this Section 2.15, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Refinancing
Amendment.

SECTION 2.16 Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The BorrowerCompany may at any time and from time
to time request that all or a portion of the Term Loans of a given Class (each,
an “Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the BorrowerCompany shall provide a notice to
the Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
Effective Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, original issue discount or otherwise)

 

126



--------------------------------------------------------------------------------

may be different than the Effective Yield for the Term Loans of such Existing
Term Loan Tranche, in each case, to the extent provided in the applicable
Extension Amendment; (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and
(iv) Extended Term Loans may have call protection as may be agreed by the
BorrowerCompany and the Lenders thereof; provided that no Extended Term Loans
may be optionally prepaid prior to the date on which the Term Loans under the
Existing Term Loan Tranche from which such Extended Term Loans were amended are
repaid in full, unless such optional prepayment is accompanied by at least a pro
rata optional prepayment of such Existing Term Loan Tranche; provided, however,
that (A) no Default shall have occurred and be continuing at the time a Term
Loan Extension Request is delivered to Lenders, (B) in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension Series
at the time of establishment thereof be earlier than the then Latest Maturity
Date of any then existing Term Loans hereunder, (C) the Weighted Average Life to
Maturity of any Extended Term Loans of a given Term Loan Extension Series at the
time of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Term Loans) than the remaining Weighted Average Life to
Maturity of any Existing Term Loan Tranche, (D) any such Extended Term Loans
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements (to the extent any Intercreditor Agreement is then in
effect), (E) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing and (F) any Extended Term Loans may participate on
a pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche. Each Term Loan Extension Series of Extended Term Loans incurred under
this Section 2.16 shall be in an aggregate principal amount that is not less
than $10,000,000.

(b) Extension of Revolving Credit Commitments. The BorrowerCompany may at any
time and from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the BorrowerCompany shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Revolver Tranche)
(each, a “Revolver Extension Request”) setting forth the proposed terms of the
Extended Revolving Credit Commitments to be established, which shall (x) be
identical as offered to each Lender under such Existing Revolver Tranche
(including as to the proposed interest rates and fees payable) and offered pro
rata to each Lender under such Existing Revolver Tranche and (y) be identical to
the Revolving Credit Commitments under the Existing Revolver Tranche from which
such Extended Revolving

 

127



--------------------------------------------------------------------------------

Credit Commitments are to be amended, except that: (i) the Maturity Date of the
Extended Revolving Credit Commitments may be delayed to a later date than the
Maturity Date of the Revolving Credit Commitments of such Existing Revolver
Tranche, to the extent provided in the applicable Extension Amendment; (ii) the
Effective Yield with respect to extensions of credit under the Extended
Revolving Credit Commitments (whether in the form of interest rate margin,
upfront fees, commitment fees, original issue discount or otherwise) may be
different than the Effective Yield for extensions of credit under the Revolving
Credit Commitments of such Existing Revolver Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments required upon
the Maturity Date of the non-extending Revolving Credit Commitments); provided,
further, that (A) no Default shall have occurred and be continuing at the time a
Revolver Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Revolving Credit Commitments of a given
Revolver Extension Series at the time of establishment thereof be earlier than
the then Latest Maturity Date of any other Revolving Credit Commitments
hereunder, (C) any such Extended Revolving Credit Commitments (and the Liens
securing the same) shall be permitted by the terms of the Intercreditor
Agreements (to the extent any Intercreditor Agreement is then in effect) and
(D) all documentation in respect of such Extension Amendment shall be consistent
with the foregoing. Any Extended Revolving Credit Commitments amended pursuant
to any Revolver Extension Request shall be designated a series (each, a
“Revolver Extension Series”) of Extended Revolving Credit Commitments for all
purposes of this Agreement; provided that any Extended Revolving Credit
Commitments amended from an Existing Revolver Tranche may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Revolver Extension Series with respect to such
Existing Revolver Tranche. Each Revolver Extension Series of Extended Revolving
Credit Commitments incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $5,000,000.

(c) Extension Request. The BorrowerCompany shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the Existing Term Loan Tranche or Existing Revolver Tranche, as
applicable, are requested to respond, and shall agree to such procedures, if
any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.16. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans or any of its
Revolving Credit Commitments amended into Extended Revolving Credit Commitments,
as applicable, pursuant to any Extension Request. Any Lender holding a Loan
under an Existing Term Loan Tranche (each, an “Extending Term Lender”) wishing
to have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request amended into Extended Term Loans and any
Revolving Credit Lender (each, an “Extending Revolving Credit Lender”) wishing
to have all or a portion of its Revolving Credit Commitments under the

 

128



--------------------------------------------------------------------------------

Existing Revolver Tranche subject to such Extension Request amended into
Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, which it has elected to request be amended into
Extended Term Loans or Extended Revolving Credit Commitments, as applicable
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, in respect of which applicable Term Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested to be extended pursuant
to the Extension Request, Term Loans or Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be amended to Extended Term
Loans or Revolving Credit Commitments, as applicable, on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the BorrowerCompany, the Administrative
Agent and each Extending Term Lender or Extending Revolving Credit Lender, as
applicable, providing an Extended Term Loan or Extended Revolving Credit
Commitment, as applicable, thereunder, which shall be consistent with the
provisions set forth in Sections 2.16(a) or (b) above, respectively (but which
shall not require the consent of any other Lender). The effectiveness of any
Extension Amendment shall be subject to the satisfaction on the date thereof of
each of the conditions set forth in Section 4.02 and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) legal opinions, board resolutions and officers’ certificates consistent with
those delivered on the Closing Date other than changes to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, are provided with the benefit of the applicable Loan Documents. The
Company may, at its election, specify as a condition to consummating any
Extension Amendment that a minimum amount (to be determined and specified in the
relevant Extension Request in the Company’s sole discretion and as may be waived
by the Company) of Term Loans, Revolving Credit Commitments or Incremental
Revolving Credit Commitments (as applicable) of any or all applicable Classes be
tendered. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment. Each of the parties hereto hereby
agrees that this Agreement and the other Loan Documents may be amended pursuant
to an Extension Amendment, without the consent of any other Lenders, to the
extent (but only to the extent) necessary to (i) reflect the existence and terms
of the Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, incurred pursuant thereto, (ii) modify the scheduled repayments set
forth in Section 2.07 with respect to any Existing Term Loan Tranche subject to
an Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the

 

129



--------------------------------------------------------------------------------

Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto, (iv) make such other changes to
this Agreement and the other Loan Documents consistent with the provisions and
intent of the second paragraph of Section 10.01 (without the consent of the
Required Lenders called for therein) and (v) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the BorrowerCompany,
to effect the provisions of this Section 2.16, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Extension
Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

(f) This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
L/C Issuers or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by any L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
BorrowerCompany may request (so long as no Default or Event of Default has
occurred and is continuing), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the BorrowerCompany, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuers or the Swing Line Lender as a
result of any judgment of a court

 

130



--------------------------------------------------------------------------------

of competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing
Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default has occurred and is continuing, to the payment of
any amounts owing to thea Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the applicable Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the BorrowerCompany shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the Pro Rata Share of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Credit Commitment of that Non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender. Subject to Section 10.23, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

131



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If the BorrowerCompany, the Administrative Agent,
Swing Line Lender and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.17(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the BorrowerCompany while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

SECTION 2.18 Additional Borrower.

(a) The Company may at any time, by written notice (the “HGVJ Request”) to the
Administrative Agent, request that Hilton Grand Vacations Japan, LLC (“HGVJ”)
become a borrower with respect to any or all of the Revolving Credit Commitments
(the “HGVJ Revolving Credit Sub-Facility”; the commitments thereunder, the “HGVJ
Revolving Credit Commitments”). The Administrative Agent shall promptly, but no
later than 10 Business Days upon receipt of such notice from the Company deliver
a copy of such notice to each of the Lenders. Any such HGVJ Revolving Credit
Sub-Facility shall be provided by existing Revolving Credit Lenders who consent
thereto by notice to the Company and the Administrative Agent no later than 15
Business Days upon receipt of such notice from the Administrative Agent, but no
such existing Revolving Credit Lender will have an obligation to make available
any HGVJ Revolving Credit Commitment. Any Defaulting Lender and any Revolving
Credit Lender that does not affirmatively respond to the HGVJ Request within
such 15 Business Days shall be deemed to have not consented to make available
any such HGVJ Revolving Credit Commitments. The size of the HGVJ Revolving
Credit Sub-Facility shall be as agreed by the HGVJ Revolving Credit Lenders, the
Administrative Agent, HGVJ and the Company (but in no event shall it exceed the
aggregate amount of the Revolving Credit Commitments as of such date). The HGVJ
Revolving Credit Sub-Facility shall have the same terms and conditions as and be
part of, and not in addition to, the Revolving Credit Facility.

(b) The HGVJ Revolving Credit Sub-Facility shall be effected under this
Agreement pursuant to an amendment (the “HGVJ Amendment”) to this Agreement and,
as appropriate, the other Loan Documents, executed by HGVJ, the Company and each
other Loan Party, each existing Revolving Credit Lender who affirmatively
consents in writing to make available such HGVJ Revolving Credit Commitment
(each, an “HGVJ Revolving Credit Lender”), and the Administrative Agent. Such
HGVJ Amendment shall contain a Guaranty by the Company of the Obligations of
HGVJ under the Loan Documents, prepayment mechanisms in the event that Revolving
Credit Loans to HGVJ exceed the aggregate HGVJ Revolving Credit Commitments,
amendments to the “Pro Rata Share” definition, if needed, to disregard
borrowings under the HGVJ Revolving Credit Sub-Facility and collateral
allocation mechanisms substantially in the form attached hereto as Schedule
2.18, and the effectiveness of such HGVJ Amendment shall be subject to (i) after
giving effect to such HGVJ Amendment and any Credit Extensions

 

132



--------------------------------------------------------------------------------

contemplated in connection therewith, the conditions of Sections 4.02(i) and
(ii) being satisfied (it being understood that all references to “the date of
such Credit Extension” or similar language in such Section 4.02 shall be deemed
to refer to the effective date of such HGVJ Amendment) and (ii) the receipt by
the Administrative Agent of such supporting resolutions, incumbency
certificates, opinions of counsel, documentation and other information
(including a Beneficial Ownership Certification) required under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act, and other documents or information, in each case, as may be
requested by and in form, content and scope reasonably satisfactory to the
Administrative Agent or each HGVJ Revolving Credit Lender, and Notes signed by
HGVJ to the extent any such HGVJ Revolving Credit Lenders so require. Before and
after giving effect to the HGVJ Amendment and the effectiveness of the HGVJ
Revolving Credit Commitments thereunder, in no event shall (i) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of all Swing Line Loans exceed such Lender’s Revolving
Credit Commitment, (ii) the aggregate Revolving Credit Loans of the Lenders,
plus the Outstanding Amount of all L/C Obligations, plus the Outstanding Amount
of all Swing Line Loans exceed such the aggregate Revolving Credit Commitments
and (iii) the aggregate Outstanding Amount of Revolving Credit Loans and L/C
Obligations denominated in Yen exceed the Yen Sublimit. 

(c) The HGVJ Amendment may, without the consent of any other Agent or Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Company, to effect the provisions of this Section 2.18, including to
incorporate terms, conditions and provisions relating to local law requirements
based on the jurisdiction of organization of HGVJ (including customary
provisions with respect to Japanese Anti-Social Forces); provided that HGVJ will
use the proceeds of the HGVJ Revolving Credit Commitments for any purpose not
prohibited by this Agreement. 

(d) If HGVJ becomes a “Borrower” pursuant to this Section 2.18, such Borrower
shall irrevocably appoint the Company as its agent for all purposes relevant to
this Agreement and each of the other Loan Documents, including (i) the giving
and receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto
and (iii) the receipt of the proceeds of any Loans made by the Lenders to HGVJ
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not HGVJ joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to HGVJ.

 

133



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the BorrowerCompany (the term BorrowerCompany under Article III being
deemed to include any Subsidiary for whose account a Letter of Credit is issued)
or any Guarantor under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, assessments or withholdings (including backup withholding) or similar
charges imposed by any Governmental Authority including interest, penalties and
additions to tax (collectively “Taxes”), except as required by applicable Law.
If the BorrowerCompany, any Guarantor or other applicable withholding agent
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Loan Document to any Agent or any Lender, (A) to the extent
the Tax in question is an Indemnified Tax, the sum payable by the
BorrowerCompany or such Guarantor shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01), each of such Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (B) the applicable withholding agent shall make such
deductions, (C) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Laws, and (D) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), if the BorrowerCompany or any Guarantor is the applicable
withholding agent, shall furnish to such Agent or Lender (as the case may be)
the original or a copy of a receipt evidencing payment thereof or other evidence
reasonably acceptable to such Agent or Lender.

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
BorrowerCompany (all such non-excluded Taxes described in this Section 3.01(b)
being hereinafter referred to as “Other Taxes”).

(c) Each Loan Party agrees to indemnify each Agent and each Lender for (i) the
full amount of Indemnified Taxes and Other Taxes payable by such Agent or such
Lender and (ii) any reasonable expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith by such Agent or
Lender (or by an Agent on behalf of such Lender), accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts shall be conclusive absent manifest error.

 

134



--------------------------------------------------------------------------------

(d) Each Lender shall, at such times as are reasonably requested by the
BorrowerCompany or the Administrative Agent, provide the BorrowerCompany and the
Administrative Agent with any documentation prescribed by Law certifying as to
any entitlement of such Lender to an exemption from, or reduction in,
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation obsolete or inaccurate in any material
respect, deliver promptly to the BorrowerCompany and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
BorrowerCompany and the Administrative Agent in writing of its inability to do
so. Unless the applicable withholding agent has received forms or other
documents satisfactory to it indicating that payments under any Loan Document to
or for a Lender are not subject to withholding Tax or are subject to such Tax at
a rate reduced by an applicable tax treaty, the BorrowerCompany, the
Administrative Agent or other applicable withholding agent shall withhold
amounts required to be withheld by applicable Law from such payments at the
applicable statutory rate. Notwithstanding any other provision of this clause
(d), a Lender shall not be required to deliver any form pursuant to this clause
(d) that such Lender is not legally able to deliver. Without limiting the
foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the BorrowerCompany and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the BorrowerCompany and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (a) a United States Tax Compliance
Certificate and (b) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor form), or

 

135



--------------------------------------------------------------------------------

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a Form
W-8ECI, W-8BEN, W-8BEN-E United States Tax Compliance Certificate, Form W-9,
Form W-8IMY and/or any other required information from each beneficial owner, as
applicable (provided that if the Lender is a partnership, and one or more
beneficial partners of such Lender are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Lender on behalf of such partner).

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the BorrowerCompany and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
BorrowerCompany or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the BorrowerCompany or
the Administrative Agent as may be necessary for the BorrowerCompany and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(d)(iii), “FATCA” shall
include any amendments made to FATCA after the Closing Date.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by the BorrowerCompany, use
its reasonable efforts to change the jurisdiction of its Lending Office (or take
any other measures reasonably requested by the BorrowerCompany) if such a change
or other measures would reduce any such additional amounts (including any such
additional amounts that may thereafter accrue) and would not, in the sole
determination of such Lender, result in any unreimbursed cost or expense or be
otherwise materially disadvantageous to such Lender.

(f) If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to such refund); provided that such Loan Party,
upon the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to Taxes that it deems
confidential) to the BorrowerCompany or any other person.

 

136



--------------------------------------------------------------------------------

(g) For the avoidance of doubt, the term “Lender” for purposes of this
Section 3.01 shall include each L/C Issuer and Swing Line Lender.

SECTION 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or any other Approved Currency), or to determine
or charge interest rates based upon the Eurocurrency Rate, then, on notice
thereof by such Lender to the applicable Borrower through the Administrative
Agent, any obligation of such Lender to make or continue Eurocurrency Rate Loans
in the affected currency or currencies, or, in the case of Eurocurrency Rate
Loans denominated in Dollars, to convert Base Rate Loans to Eurocurrency Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the applicable Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the applicable Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or promptly, if
such Lender may not lawfully continue to maintain such Eurocurrency Rate Loans.
Upon any such prepayment or conversion, the applicable Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03 Inability to Determine Rates.

(a) If the Required Lenders determine in good faith that for any reason adequate
and reasonable means do not exist for determining the applicable Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan in a given Approved Currency, or that the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan in
such Approved Currency does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that deposits in the applicable Approved
Currency in which such proposed Eurocurrency Rate Loan is to be denominated are
not being offered to banks in the applicable offshore interbank market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan in the
applicable Approved Currency, the Administrative Agent will promptly so notify
the applicable Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans in the affected Approved
Currency shall be suspended until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in the
affected Approved Currency or, failing that, will be deemed to have converted
such request, if applicable, into a request for a Borrowing of Base Rate Loan in
the amount specified therein.

 

137



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if (x) the Administrative Agent determines (which determination shall
be conclusive absent manifest error), or (y) the Company or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Company) that the Company or Required Lenders (as applicable) have
determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate as mutually agreed by the Administrative Agent
and the Company (including any mathematical or other adjustments to the
benchmark (if any) incorporated therein) (any such proposed rate, a “LIBOR
Successor Rate”), together with any proposed LIBOR Successor Rate Conforming
Changes (as defined below) and any such amendment shall become effective at 5:00
p.m. New York City time on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Company unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with prevailing market practice; provided that to the extent the
Administrative Agent is unable to reasonably administer such rate, such LIBOR
Successor Rate shall be applied in a manner consistent with alternative
practices as reasonably determined by the Administrative Agent acting in good
faith.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the applicable Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

138



--------------------------------------------------------------------------------

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, as determined by the Administrative Agent in consultation with the
Company, to reflect the adoption of such LIBOR Successor Rate.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of anyany Change in Law, in each case
after the Closing Date, or such Lender’s compliance therewith, there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any Eurocurrency Rate Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes, or any Taxes excluded from
the definition of Indemnified Taxes under exceptions (i)(B) through (vi) thereof
or Connection Income Taxes, or (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the Eurocurrency Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the applicable Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction. Notwithstanding anything herein to the contrary, for all purposes
under this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in law, regardless of the date
enacted, adopted or issued; provided that to the extent any increased costs or
reductions are incurred by any Lender as a result of any requests, rules,
guidelines or directives promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act or pursuant to Basel III after the Closing Date, then
such Lender shall be compensated pursuant to this Section 3.04 only if such
Lender imposes such charges under other syndicated credit facilities involving
similarly situated borrowers that such Lender is a lender under (it being
understood that no Lender shall have any obligation to disclose information
regarding such other similarly situated borrowers).

 

139



--------------------------------------------------------------------------------

(b) If any Lender determines that the introduction of any Change in Law
regarding capital adequacy or liquidity or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy or liquidity and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the applicable Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
reduction within fifteen (15) days after receipt of such demand.

(c) TheEach Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves, capital or liquidity with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each applicable
Eurocurrency Rate Loan of thesuch Borrower equal to the actual costs of such
reserves, capital or liquidity allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio, capital or liquidity requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of thesuch Borrower, such additional
costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided thesuch Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the applicable Borrower, use commercially
reasonable efforts to designate another Lending Office for any Loan or Letter of
Credit affected by such event; provided that such efforts are made on terms
that, in the reasonable judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of thesuch Borrower or the rights of
such Lender pursuant to Sections 3.04(a), (b), (c) or (d).

SECTION 3.05 Funding Losses.

 

140



--------------------------------------------------------------------------------

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the applicable Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense actually incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of thesuch Borrower on a day other than the last day of the Interest Period
for such Loan;

(b) any failure by thesuch Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of thesuch Borrower on the date or in the amount notified by thesuch
Borrower, including any loss or expense (excluding loss of anticipated profits)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained; or

(c) any failure by thesuch Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Approved
Foreign Currency on its scheduled due date or any payment thereof in a different
currency.

For purposes of calculating amounts payable by the applicable Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for the
applicable currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the applicable Borrower setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Agent or such Lender
may use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the applicable Borrower shall not be required to compensate
such Lender for any amount incurred more than one hundred and eighty (180) days
prior to the date that such Lender notifies thesuch Borrower of the event that
gives rise to such claim; provided that if the circumstance giving rise to such
claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the applicable Borrower under Section 3.04, thesuch
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable Eurocurrency Rate Loan, or, if applicable,
to convert Base Rate Loans into Eurocurrency Rate Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

 

141



--------------------------------------------------------------------------------

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.02, 3.03 or 3.04 hereof
that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the applicable Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

SECTION 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) thea Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 (with respect to Indemnified
Taxes) or 3.04 as a result of any condition described in such Sections or any
Lender ceases to make any Eurocurrency Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the applicable
Borrower may so long as no Event of Default has occurred and is continuing, at
its sole cost and expense, on ten (10) Business Days’ prior written notice to
the Administrative Agent and such Lender, (x) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by thesuch Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (iii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
applicable Borrower to find a replacement Lender or other such Person; and
provided, further, that (A) in the case of any such assignment resulting from a
claim for compensation under Section 3.04 or payments

 

142



--------------------------------------------------------------------------------

required to be made pursuant to Section 3.01 (with respect to Indemnified
Taxes), such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to, and shall be sufficient (together with all other consenting Lenders)
to cause the adoption of, the applicable departure, waiver or amendment of the
Loan Documents; or (y) terminate the Commitment of such Lender or L/C Issuer (in
respect of any applicable Facility only in the case of clause (i) or clause
(iii)), as the case may be, and (1) in the case of a Lender (other than an L/C
Issuer), repay all Obligations of thesuch Borrower owing to such Lender relating
to the Loans and participations held by such Lender as of such termination date
and (2) in the case of an L/C Issuer, repay all Obligations of thesuch Borrower
owing to such L/C Issuer relating to the Loans and participations held by the
L/C Issuer as of such termination date and cancel or backstop on terms
satisfactory to such L/C Issuer any Letters of Credit issued by it; provided
that in the case of any such termination of a Non-Consenting Lender such
termination shall be sufficient (together with all other consenting Lenders) to
cause the adoption of the applicable departure, waiver or amendment of the Loan
Documents and such termination shall be in respect of any applicable Facility
only in the case of clause (i) or, with respect to a Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the applicable Borrower or Administrative Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans and participations in L/C Obligations and Swing
Line Loans, (B) all obligations of the applicable Borrower owing to the
assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the applicable Borrower, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
constitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender or Defaulting Lender,
then such Non-Consenting Lender or Defaulting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender or Defaulting Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

 

143



--------------------------------------------------------------------------------

(d) In the event that (i) the BorrowerCompany or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required Class
Lenders as applicable) have agreed to such consent, waiver or amendment, then
any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

SECTION 3.08 Survival.

All of the Borrower’sBorrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01 Conditions to Closing Date.

The effectiveness of this Agreement on the Closing Date is subject to
satisfaction of the following conditions precedent, except as otherwise agreed
between the BorrowerCompany and the Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
HWHI, HGVI or the signing Loan Party, as applicable, each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement and any Notes requested by a Lender
prior to the Closing Date;

(iii) each Collateral Document set forth on Schedule 1.01C required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each Loan Party thereto, together with:

(A) certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock or membership interest powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank (or confirmation in
lieu thereof that such certificates, powers and instruments have been sent for
overnight delivery to the Collateral Agent or its counsel); and

 

144



--------------------------------------------------------------------------------

(B) evidence that all other actions, recordings and filings required by the
Collateral Documents as of the Closing Date or that the Administrative Agent may
deem reasonably necessary to satisfy the Collateral and Guarantee Requirement
shall have been taken, completed or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent;

(iv) evidence of all insurance required to be maintained pursuant to
Section 6.07, and evidence that the Administrative Agent shall have been named
as an additional insured or loss payee, as applicable, on all insurance policies
covering loss or damage to Collateral and on all liability insurance policies as
to which the Administrative Agent has reasonably requested to be so named;

(v) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state of the state of organization of HWHI, HGVI and
each Loan Party, certificates or memorandums and articles of incorporation,
certificates of limited partnership or certificates of formation, including all
amendments thereto, of HWHI, HGVI and each Loan Party, certified (as of a recent
date), if applicable, by the Secretary of State (or other similar official) of
the jurisdiction of its organization or incorporation, as the case may be,
certificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of HWHI, HGVI and each Loan Party as
the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which HWHI, HGVI or such Loan Party is a party or is to be a party
on the Closing Date;

(vi) an opinion from Simpson Thacher & Bartlett LLP, New York counsel to HWHI,
HGVI and the Loan Parties and opinion from Holley, Driggs, Walch, Fine, Wray,
Puzey & Thompson, Nevada counsel to HGVI and the Loan Parties;

(vii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties of the BorrowerCompany (after
giving effect to the Spin-Off Transaction) substantially in the form attached
hereto as Exhibit E-2;

(viii) a certificate, dated the Closing Date and signed by a Responsible Officer
of the BorrowerCompany, confirming satisfaction of the conditions set forth in
Section 4.02(i) and (ii); and

(ix) the Perfection Certificate, duly completed and executed by the Loan
Parties.

(b) The Closing Fees and all fees and expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date and (in the case of
expenses) invoiced at least three Business Days before the Closing Date (except
as otherwise reasonably agreed by the BorrowerCompany) shall have been paid from
the proceeds of the initial funding under the Facilities.

(c) Prior to or substantially simultaneously with the initial Credit Extensions,
the sale of the Senior Unsecured Notes as contemplated by the Senior Unsecured
Notes Offering Memorandum shall have been consummated in an aggregate principal
amount of $300,000,000.

 

145



--------------------------------------------------------------------------------

(d) The Lead Arrangers shall have received the Audited Financial Statements and
the Unaudited Financial Statements.

(e) The Ownership Capitalization shall have occurred, and HGVI shall be a wholly
owned direct subsidiary of Hilton Worldwide Holdings Inc.

(f) The Administrative Agent shall have received at least 3 days prior to the
Closing Date all documentation and other information about the BorrowerCompany
and the Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that has been
requested by the Administrative Agent in writing at least 10 days prior to the
Closing Date.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 4.02 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans and other than a Request for
Credit Extension for an Incremental Facility which shall be governed by
Section 2.14(d) and provided that clause (iv) shall only apply in respect of the
initial request for a Credit Extension under the Revolving Credit Facility)
including on the Closing Date is subject to the following conditions precedent:

(i) The representations and warranties of each Borrower or Loan Party set forth
in Article V and in each other Loan Document shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects as so qualified) on and as of the date of such Credit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date.

(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(iv) With respect to the initial Credit Extension under the Revolving Credit
Facility, (1) the Administrative Agent shall be reasonably satisfied with the
terms and conditions of each of the Transaction Agreements (it being understood
that the Transaction Agreements delivered prior to the Closing Date are
reasonably satisfactory, and including any amendments, supplements, waivers or
modifications of such Transaction Agreement in a manner not materially adverse
to

 

146



--------------------------------------------------------------------------------

the Lenders when taken as whole, as compared to such Transaction Agreement as in
effect immediately prior to such amendment, supplement, waiver or modification)
and each such Transaction Agreement shall be in full force and effect in
accordance with its terms, and the final terms and conditions of the Spin-Off
Transactions shall be substantially consistent with the terms set forth in such
Transaction Agreements and the Amendment No. 7 to Form 10, filed with the
Securities and Exchange Commission on November 30, 2016 and (2) the
Administrative Agent shall have received reasonably satisfactory evidence that
prior to or substantially simultaneously with such initial Credit Extension,
(i) the Refinancing has been consummated and (ii) the Spin-Off Transaction shall
have occurred, in each case, with final terms and conditions substantially
consistent with the terms set forth in such Transaction Agreements and the
Amendment No. 7 to Form 10, filed with the Securities and Exchange Commission on
November 30, 2016 (the requirements in clause (1) and (2) collectively, the
“Spin-off Requirements”).

(iv) If the applicable Borrower is HGVJ, then the conditions of Section 2.18(b)
shall have been met to the reasonable satisfaction of the Administrative Agent.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the BorrowerBorrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(i)
and (ii) (or, in the case of a Request for Credit Extension for an Incremental
Facility, the conditions specified in Section 2.14(d)) have been satisfied on
and as of the date of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

The BorrowerBorrowers and each of the Subsidiary Guarantors party hereto
represent and warrant to the Agents, the L/C Issuers and the Lenders at the time
of each Credit Extension that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party, HWHI, HGVI and each Restricted Subsidiary (a) is a Person duly
organized or formed, validly existing and in good standing (where relevant)
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority to (i) own or lease its assets and carry on
its business as currently conducted and (ii) in the case of HWHI, HGVI, the
Borrowers and the Loan Parties, execute, deliver and perform its obligations
under the Loan Documents to which it is a party, (c) is duly qualified and in
good standing (where relevant) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs
and injunctions and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case, referred to in clause (a) (other than with respect to the
BorrowerCompany), (b)(i) (other than with respect to the BorrowerCompany), (c),
(d) and (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention.

 

147



--------------------------------------------------------------------------------

The execution, delivery and performance by each Borrower, each Loan Party, HWHI
and HGVI of each Loan Document to which such Person is a party, and the
consummation of the Spin-Off Transaction (to the extent HWHI, HGVI or any Loan
Party is a party or otherwise subject thereto), are within HWHI, HGVI, such
Borrower or such Loan Party’s corporate or other powers, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(ii)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.03 Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Borrower, any Loan Party, HWHI or
HGVI of this Agreement or any other Loan Document, or for the consummation of
the Spin-Off Transaction (to the extent such Loan Party, HWHI or HGVI is a party
or otherwise subject thereto), (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings,
recordings and registrations with Governmental Authorities necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or made or be in full force and effect pursuant to the Collateral
and Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by HWHI and HGVI, as applicable,each Borrower and each Loan Party that is a
party thereto. This Agreement and each other Loan Document constitutes, a legal,
valid and binding obligation of HWHI and HGVI, as applicable,such Borrower and
such Loan Party, enforceable against HWHI and HGVI, as applicable,each Borrower
and each Loan Party that is a party thereto in accordance with its terms, except
as such enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity, (ii) the need for filings, recordations and registrations
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges, if any, of Equity Interests in Foreign
Subsidiaries.

 

148



--------------------------------------------------------------------------------

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of the BorrowerCompany and its Subsidiaries as of the
dates thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(ii) The Unaudited Financial Statements fairly present in all material respects
the financial condition of the BorrowerCompany and its Subsidiaries as of the
dates thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of Holdings and its Subsidiaries which have been furnished
to the Administrative Agent prior to the Closing Date have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

(c) Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Closing Date, none of the BorrowerCompany and its Subsidiaries has
any Indebtedness or other obligations or liabilities, direct or contingent
(other than (i) the liabilities reflected on Schedule 5.05, (ii) obligations
arising under the Loan Documents or under the Senior Unsecured Notes Documents
and (iii) liabilities incurred in the ordinary course of business that, either
individually or in the aggregate, have not had nor could reasonably be expected
to have a Material Adverse Effect).

SECTION 5.06 Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the BorrowerBorrowers,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the BorrowerCompany or any of its
Restricted Subsidiaries or against any of their properties or revenues that
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.07 [Reserved].

SECTION 5.08 Ownership of Property; Liens; Real Property.

 

149



--------------------------------------------------------------------------------

(a) The BorrowerCompany and each of its Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all Real Property necessary in the ordinary conduct of
its business, free and clear of all Liens except as set forth on Schedule 5.08
hereto and except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title or other interest could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) As of the Closing Date, Schedule 8 to the Perfection Certificate contains a
true and complete list of each Real Property owned by the BorrowerCompany and
the Subsidiaries as of the Closing Date.

(c) Except as would not have a Material Adverse Effect, (i) none of the
management agreements relating to Real Property owned or leased by any Loan
Party requires or will require any Loan Party to pay any material property
improvement plan fees or charges or requires or will require any Loan Party to
renovate, update, upgrade, repair, enhance, or improve such Real Property as a
result of the Spin-Off Transaction, and (ii) all management agreements to which
any Loan Party is a party, relating to Real Property are in full force and
effect and no consent is required in connection with any such agreements for the
consummation of the Spin-Off Transaction (to the extent any Loan Party is a
party or otherwise subject thereto), except as shall have been obtained prior to
the Closing Date.

SECTION 5.09 Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) Each Borrower, each Loan Party and itstheir respective properties and
operations are and, other than any matters which have been finally resolved,
have been in compliance with all Environmental Laws, which includes obtaining,
maintaining and complying with all applicable Environmental Permits required
under such Environmental Laws to carry on the business of the Borrowers and the
Loan Parties;

(b) the Borrowers and the Loan Parties have not received any written notice that
alleges any of them is in violation of or potentially liable under any
Environmental Laws and none of the Borrowers or the Loan Parties nor any of the
Real Property owned, leased or operated by any Loan Party or Subsidiary is the
subject of any claims, investigations, liens, demands, or judicial,
administrative or arbitral proceedings pending or, to the knowledge of the
BorrowerBorrowers, threatened, under or relating to any Environmental Law;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities currently or formerly owned, leased or operated by
any Loan Party or Subsidiary, or arising out of the conduct of the Borrowers or
the Loan Parties that could reasonably be expected to require investigation,
remedial activity or corrective action or cleanup by, or on behalf of, any Loan
Party or Subsidiary or could reasonably be expected to result in any
Environmental Liability;

 

150



--------------------------------------------------------------------------------

(d) there are no facts, circumstances or conditions arising out of or relating
to the Borrowers or the Loan Parties or any of their respective operations or
any facilities currently or, to the knowledge of the BorrowerBorrowers, formerly
owned, leased or operated by any of the Loan Parties or Subsidiaries, that could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup by, or on behalf of, any Loan Party or Subsidiary or could
reasonably be expected to result in any Environmental Liability; and

(e) the Borrower hasBorrowers have made available to the Administrative Agent
all environmental reports, studies, assessments, audits, or other similar
documents containing information regarding any Environmental Liability that are
in the possession or control of the BorrowerBorrowers or any Loan Party or
Subsidiary.

SECTION 5.10 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those that
are being contested in good faith by appropriate proceedings diligently
conducted. Except as described on Schedule 5.10, there is no proposed Tax
deficiency or assessment known to any Borrowers or Loan Parties against the
Borrowers or Loan Parties that would, if made, individually or in the aggregate,
have a Material Adverse Effect.

SECTION 5.11 ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Borrower, a Loan Party or ERISA Affiliate is
in compliance with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder and other federal or state
Laws.

(b) (i) No ERISA Event has occurred during the six year period prior to the date
on which this representation is made or deemed made or is reasonably expected to
occur; (ii) neithernone of any Borrower, any Loan Party noror any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iii) neithernone of any Borrower,
any Loan Party noror any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (iv) neithernone of
any Borrower, any Loan Party noror any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA, except,
with respect to each of the foregoing clauses of this Section 5.11(b), as would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

151



--------------------------------------------------------------------------------

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 901 of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder
(“AFTAP”), would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.”NeitherNone of any Borrower, any Loan
Party nor any ERISA Affiliate maintains or contributes to a Plan that is, or is
expected to be, in at-risk status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code) in each case, except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

SECTION 5.12 Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to the Spin-Off Transaction), no
Borrower or Loan Party has any material Subsidiaries other than those
specifically disclosed in Schedule 5.12, and all of the outstanding Equity
Interests owned by the Loan Parties (or a Subsidiary of any Loan Party) in such
material Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party or a Borrower in such material Subsidiaries are
owned free and clear of all Liens except (i) those created under the Collateral
Documents and (ii) any Lien that is permitted under Section 7.01. As of the
Closing Date, Schedules 1(a) and 10 to the Perfection Certificate (a) set forth
the name and jurisdiction of each Domestic Subsidiary that is a Loan Party and
(b) set forth the ownership interest of the BorrowerCompany and any other
Guarantor in each material wholly owned Subsidiary, including the percentage of
such ownership.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) TheNo Borrower is not engaged noror will it engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used for any purpose that violates Regulation U of the Board of
Governors of the United States Federal Reserve System.

(b) None of theNo Loan Party or Borrower, any Person Controlling the Borrower,
or any of its Restricted Subsidiaries is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

SECTION 5.14 Disclosure.

To the best of the Borrower’sBorrowers’ knowledge, no report, financial
statement, certificate or other written information furnished by or on behalf of
any Borrower or Loan Party (other than projected financial information, pro
forma financial information and information of a general economic or industry
nature) to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (as modified or supplemented by other
information so furnished), when taken as a whole, contains any untrue statement
of a material fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information and pro forma financial information, the BorrowerCompany
represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

152



--------------------------------------------------------------------------------

SECTION 5.15 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect as of the Closing Date (a) there are no strikes or other labor
disputes against the BorrowerCompany or any of its Restricted Subsidiaries
pending or, to the knowledge of the BorrowerBorrowers, threatened, (b) hours
worked by and payment made to employees of the BorrowerCompany or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Laws, (c) the BorrowerBorrowers and the other Loan
Parties have complied with all applicable labor laws including work
authorization and immigration and (d) all payments due from the BorrowerCompany
or any of its Restricted Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.

SECTION 5.16 [Reserved].

SECTION 5.17 Intellectual Property; Licenses, Etc.

The BorrowerCompany and its Restricted Subsidiaries own, license or possess the
right to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how
database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, to the knowledge of the
BorrowerBorrowers, such IP Rights do not conflict with the rights of any Person,
except to the extent such failure to own, license or possess or such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. The business of any Loan Party or any of their
Subsidiaries as currently conducted does not infringe upon, misappropriate or
otherwise violate any IP Rights held by any Person except for such
infringements, misappropriations and violations, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the IP Rights, is filed and
presently pending or, to the knowledge of the BorrowerBorrowers, presently
threatened in writing against any Loan Party or any of its Subsidiaries, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each
Borrower or Loan Party in the ordinary course of business, as of the Closing
Date, all registrations listed in Schedule 9 to the Perfection Certificate are
valid and subsisting, except, in each case, to the extent failure of such
registrations to be valid and subsisting could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 5.18 Solvency.

On the Closing Date, after giving effect to the Spin-Off Transaction, the
BorrowerCompany and its Restricted Subsidiaries, on a consolidated basis, are
Solvent.

 

153



--------------------------------------------------------------------------------

SECTION 5.19 Subordination of Junior Financing; First Lien Obligations.

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” or “Senior Secured Financing” (or any comparable term) under, and as
defined in, any Junior Financing Documentation.

SECTION 5.20 Sanctions; Anti-Corruption; USA PATRIOT Act.

(a) Holdings and each of its Subsidiaries is in compliance, in all material
respects, with (i) all applicable Sanctions, (ii) the FCPA and all other
applicable anti-corruption laws (“Anti-Corruption Laws”) and (ii) as applicable,
the USA PATRIOT Act. Holdings and its Subsidiaries have implemented and maintain
in effect policies and procedures reasonably designed to promote and achieve
compliance by Holdings, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

(b) None of Holdings or any of its Subsidiaries or, to the knowledge of the
BorrowerBorrowers and the other Loan Parties, any director, officer, employee,
agent or controlled affiliate of Holdings or any Subsidiary is currently the
subject of any Sanctions, nor is Holdings or any of its Subsidiaries located,
organized or resident in any country, region or territory that is the subject of
Sanctions.

(c) No part of the proceeds of the Loans will be used, directly or indirectly,
by the BorrowerBorrowers (i) in violation of any Anti-Corruption Laws or
(ii) for the purpose of financing any activities or business of or with any
Person, or in any country, region or territory, that, at the time of such
financing, is the subject of any Sanctions.

SECTION 5.21 Security Documents.

(a) Valid Liens. Each Collateral Document delivered pursuant to Section 4.01 and
Sections 6.11, 6.13 and 6.15 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the offices specified on Schedule 5 to the Perfection Certificate
and (ii) upon the taking of possession or control by the Collateral Agent of
such Collateral with respect to which a security interest may be perfected only
by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Collateral
Documents shall constitute fully perfected Liens on, and security interests in
(to the extent intended to be created thereby), all right, title and interest of
the grantors in such Collateral to the extent perfection can be obtained by
filing financing statements, in each case subject to no Liens other than Liens
permitted hereunder.

(b) PTO Filing; Copyright Office Filing. When the Intellectual Property Security
Agreements are properly filed in the United States Patent and Trademark Office
and the United States Copyright Office, to the extent such filings may perfect
such interests, the Liens created by the Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents and Trademarks (each as defined
in

 

154



--------------------------------------------------------------------------------

the Security Agreement) registered or applied for with the United States Patent
and Trademark Office and Copyrights (as defined in the Security Agreement)
registered or applied for with the United States Copyright Office, as the case
may be, in each case subject to no Liens other than Liens permitted hereunder
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
establish a Lien on registered Patents, Trademarks and Copyrights acquired by
the grantors thereof after the Closing Date).

Notwithstanding anything herein (including this Section 5.21) or in any other
Loan Document to the contrary, neither the BorrowerBorrowers nor any other Loan
Party makes any representation or warranty as to (A) the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary, or as to
the rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law or (B) the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, the BorrowerCompany shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of its
Restricted Subsidiaries to:

SECTION 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 90 days after the end of each fiscal year (or 120 days for the
first fiscal year ending after the Closing Date), a consolidated balance sheet
of Holdingsthe Company and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit other than a
going concern qualification resulting solely from an upcoming maturity date
under the Facilities occurring within one year from the time such opinion is
delivered;

 

155



--------------------------------------------------------------------------------

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower (or 60 days for the first three fiscal
quarters ending after the Closing Date)Company, a consolidated balance sheet of
Holdingsthe Company and its Subsidiaries as at the end of such fiscal quarter
and the related consolidated statements of income or operations for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
and statements of stockholders’ equity for the current fiscal quarter and
consolidated statement of cash flows for the portion of the fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of the BorrowerCompany as fairly presenting
in all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the BorrowerCompany and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;

(c) [reserved]; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, supplemental
financial information necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of
Holdingsthe Company and the Subsidiaries by furnishing (A) the applicable
financial statements of Holdingsthe Company (or any direct or indirect parent of
Holdingsthe Company) or (B) Holdings’the Company’s (or any direct or indirect
parent thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the
SEC; provided that with respect to clauses (A) and (B), (i) to the extent such
information relates to a parent of Holdingsthe Company, such information is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdingsthe Company (or such
parent), on the one hand, and the information relating to Holdingsthe Company
and the Subsidiaries on a stand-alone basis, on the other hand and (ii) to the
extent such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
Ernst & Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and, except as permitted
in Section 6.01(a), shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

Documents required to be delivered pursuant to Section 6.01 and Sections 6.02(b)
and (c) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the BorrowerCompany (or any direct
or indirect parent of the BorrowerCompany) posts such documents, or provides a
link thereto on the website on the Internet at the Borrower’sCompany’s website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower’sCompany’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access

 

156



--------------------------------------------------------------------------------

(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the BorrowerCompany shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent; and (ii) the BorrowerCompany shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and, in the case of documents required to be delivered pursuant
to Section 6.01, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the BorrowerCompany shall be
required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent; provided, however, that if such
Compliance Certificate is first delivered by electronic means, the date of such
delivery by electronic means shall constitute the date of delivery for purposes
of compliance with Section 6.02(a). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

SECTION 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the BorrowerCompany;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
BorrowerCompany or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that notwithstanding the foregoing, the obligations in this
Section 6.02(b) may be satisfied as long as such filing is publicly available on
the SEC’s EDGAR website;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Borrower or any Loan Party (other than in the
ordinary course of business) or material statements or material reports
furnished to any holder of debt securities (other than in connection with any
board observer rights) of any Loan Party or of any of its Restricted
Subsidiaries pursuant to the terms of any Senior Unsecured Notes Documents or
any Junior Financing Documentation and, in each case, any Permitted Refinancing
thereof, in a principal amount in excess of the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;

 

157



--------------------------------------------------------------------------------

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections describing the legal
name and the jurisdiction of formation of each Borrower and each Loan Party and
the location of the chief executive office of each Borrower and each Loan Party
of the Perfection Certificate or confirming that there has been no change in
such information since the later of the Closing Date or the date of the last
such report, (ii) a description of each event, condition or circumstance during
the last fiscal quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 2.05(b) and (iii) a list of each Subsidiary
of the BorrowerCompany that identifies each Subsidiary as a Restricted
Subsidiary, an Unrestricted Subsidiary, a Securitization Subsidiary or an
Excluded Subsidiary as of the date of delivery of such Compliance Certificate or
confirmation that there has been no change in such information since the later
of the Closing Date or the date of the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

The BorrowerBorrowers hereby acknowledgesacknowledge that (a) the Administrative
Agent and/or the Lead Arrangers will make available to the Lenders and the L/C
Issuers materials and/or information provided by or on behalf of the
BorrowerBorrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or itsBorrowers or their securities) (each, a “Public Lender”).
The BorrowerBorrowers hereby agreesagree to make all Borrower Materials that the
Borrower intendsBorrowers intend to be made available to Public Lenders clearly
and conspicuously designated as “PUBLIC.” By designating Borrower Materials as
“PUBLIC”, the Borrower authorizesBorrowers authorize such Borrower Materials to
be made available to a portion of the Platform designated “Public Investor,”
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to the Borrower or itsBorrowers or their securities for purposes of
United States federal and state securities laws. Notwithstanding the foregoing,
the BorrowerBorrowers shall not be under any obligation to mark any Borrower
Materials “PUBLIC.” The Borrower agreesBorrowers agree that (i) any Loan
Documents, (ii) any financial statements delivered pursuant to Section 6.01 and
(iii) any Compliance Certificates delivered pursuant to Section 6.02(a) will be
deemed to be “public-side” Borrower Materials and may be made available to
Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or itsBorrowers or their securities for purposes of United States
federal or state securities laws.

 

158



--------------------------------------------------------------------------------

SECTION 6.03 Notices.

Promptly after a Responsible Officer of theany Borrower or any Subsidiary
Guarantor has obtained knowledge thereof, notify the Administrative Agent:

 

  (a)

of the occurrence of any Default;

 

  (b)

of any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect; and

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
Holdings, the BorrowerCompany or any of its Subsidiaries thereof that would
reasonably be expected to result in a Material Adverse Effect or (ii) with
respect to any Loan Document.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the BorrowerCompany (x) that such notice
is being delivered pursuant to Sections 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the BorrowerCompany has taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, (i) to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except (x) in a
transaction permitted by Sections 7.04 or 7.05 and (y) any Restricted Subsidiary
may merge or consolidate with any other Restricted Subsidiary if otherwise
permitted by Sections 7.04 or 7.05 and (b) take all reasonable action to
maintain all rights, privileges (including its good standing where applicable in
the relevant jurisdiction), permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except, in the case of
(a) (other than with respect to the BorrowerCompany) or (b), (i) to the extent
that failure to do so would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect or (ii) pursuant to a transaction
permitted by Article VII or clause (a)(y) of this Section 6.05.

SECTION 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and fire, casualty or condemnation
excepted.

 

159



--------------------------------------------------------------------------------

SECTION 6.07 Maintenance of Insurance.

(a) Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the BorrowerCompany and the
Restricted Subsidiaries) as are customarily carried under similar circumstances
by such other Persons.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 10 days (or, to the extent reasonably
available, 30 days) after receipt by the Collateral Agent of written notice
thereof (the BorrowerCompany shall deliver a copy of the policy (and to the
extent any such policy is cancelled or renewed, a renewal or replacement policy)
or other evidence thereof to the Administrative Agent and the Collateral Agent,
or insurance certificate with respect thereto) and (ii) name the Collateral
Agent as mortgagee (in the case of property insurance) or additional insured on
behalf of the Secured Parties (in the case of liability insurance) or loss payee
(in the case of property insurance) (it being understood that, absent an Event
of Default, any proceeds of any such property insurance shall be delivered by
the insurer(s) to the BorrowerCompany or one of its Subsidiaries and applied in
accordance with this Agreement), as applicable.

SECTION 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of the BorrowerCompany or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

 

160



--------------------------------------------------------------------------------

SECTION 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
BorrowerBorrowers and at such reasonable times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to the
BorrowerBorrowers; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than two times during any calendar year and only one
(1) such time shall be at the Borrower’sBorrowers’ expense; provided, further,
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the BorrowerBorrowers at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the BorrowerBorrowers the opportunity to
participate in any discussions with the Borrower’sBorrowers’ independent public
accountants. Notwithstanding anything to the contrary in this Section 6.10, none
of the BorrowerCompany nor any Restricted Subsidiary shall be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or (iii) is
subject to attorney-client or similar privilege or constitutes attorney
work-product.

SECTION 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’sBorrowers’ expense, take all action either necessary or as
reasonably requested by the Administrative Agent or the Collateral Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

Upon (x) the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by the
BorrowerCompany, (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary or (z) the designation in accordance with Section 6.14 of an existing
direct or indirect wholly owned Domestic Subsidiary (other than an Excluded
Subsidiary) as a Restricted Subsidiary:

(i) within sixty (60) days after such formation, acquisition, cessation or
designation, or such longer period as the Administrative Agent may agree in
writing in its discretion:

(A) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to duly execute and deliver
to the Administrative Agent or the Collateral Agent (as appropriate) joinders to
this Agreement as Guarantors, Security Agreement Supplements, intellectual
property security agreements, a counterpart of the Intercompany Note, each
Intercreditor Agreement, if applicable, and other security agreements and
documents, as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security Agreement
and other security agreements in effect on the Closing Date), in each case
granting Liens required by the Collateral and Guarantee Requirement;

 

161



--------------------------------------------------------------------------------

(B) cause each such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement (and the parent of each
such Domestic Subsidiary that is a Guarantor) to deliver any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank;

(C) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary that is required to become a Guarantor pursuant to
the Collateral and Guarantee Requirement to take whatever action the filing of
Uniform Commercial Code financing statements and intellectual property security
agreements, and delivery of stock and membership interest certificates) as may
be necessary in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and perfected Liens to the extent required by the Collateral and
Guarantee Requirement, and to otherwise comply with the requirements of the
Collateral and Guarantee Requirement;

(ii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request; and

(iii) if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i) or (ii).

SECTION 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain,
maintain and renew all Environmental Permits necessary for its operations and
properties; and, in each case to the extent the Loan Parties or Subsidiaries are
required by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any property or
facility in accordance with applicable Environmental Laws.

 

162



--------------------------------------------------------------------------------

SECTION 6.13 Further Assurances.

(a) Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
any Intercreditor Agreement or the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement.

(b) Ensure that all Real Property owned by the BorrowerCompany or any Restricted
Subsidiary as of the Closing Date or acquired from time to time after the
Closing Date is owned by or transferred to a Loan Party or a Restricted
Subsidiary of the BorrowerCompany whose Equity Interests constitute Collateral
(other than pursuant to a transaction or for any other purpose not prohibited by
this Agreement, including Permitted Acquisitions and other Investments).

(c) Ensure that the Spin-Off Transaction occurs in accordance with the Spin-Off
Requirements.

SECTION 6.14 Designation of Subsidiaries.

The BorrowerCompany may at any time designate any Restricted Subsidiary of the
BorrowerCompany as an Unrestricted Subsidiary or any Unrestricted Subsidiary as
a Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the BorrowerCompany shall be in
compliance, on a Pro Forma Basis, with the covenants set forth in Section 7.11,
and, as a condition precedent to the effectiveness of any such designation, the
BorrowerCompany shall deliver to the Administrative Agent a certificate setting
forth in reasonable detail the calculations demonstrating such compliance and
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Senior Unsecured Notes Documents,
Indebtedness incurred under Section 7.03(s) or Section 7.03(w) or any Junior
Financing, as applicable. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the
BorrowerCompany therein at the date of designation in an amount equal to the
fair market value of the Borrower’sCompany’s or its Subsidiary’s (as applicable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the BorrowerCompany in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the
Borrower’sCompany’s or its Subsidiary’s (as applicable) Investment in such
Subsidiary.

 

163



--------------------------------------------------------------------------------

SECTION 6.15 Post-Closing Covenants.

. Except as otherwise agreed by the Administrative Agent in its sole discretion,
the BorrowerCompany shall, and shall cause each of the other Loan Parties to,
deliver each of the documents, instruments and agreements and take each of the
actions set forth on Schedule 6.15 within the time periods set forth therein (or
such longer time periods as determined by the Administrative Agent in its sole
discretion).

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements) which is accrued and payable
shall remain unpaid or unsatisfied, or any Letter of Credit shall remain
outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date:

SECTION 7.01 Liens.

Neither the BorrowerCompany nor the Restricted Subsidiaries shall, directly or
indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

(c) Liens for Taxes that are not overdue for a period of more than thirty
(30) days or that are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

 

164



--------------------------------------------------------------------------------

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the BorrowerCompany or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) letters of credit and bank guarantees
required or requested by any Governmental Authority in connection with any
contract or Law) incurred in the ordinary course of business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property that do not
in the aggregate materially interfere with the ordinary conduct of the business
of the BorrowerCompany or any of its Restricted Subsidiaries, taken as a whole;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the BorrowerCompany and its Restricted Subsidiaries, taken as a
whole or (ii) secure any Indebtedness;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

 

165



--------------------------------------------------------------------------------

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i) and (n) or, to
the extent related to any of the foregoing, Section 7.02(r) to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(m) Liens (i) in favor of the BorrowerCompany or a Restricted Subsidiary on
assets of a Restricted Subsidiary that is not a Loan Party securing permitted
intercompany Indebtedness and (ii) in favor of the BorrowerCompany or any
Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the BorrowerCompany
or any of its Restricted Subsidiaries in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the BorrowerCompany or
any of its Restricted Subsidiaries in the ordinary course of business permitted
by this Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the BorrowerCompany or any of its Restricted Subsidiaries
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the BorrowerCompany or any of its Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the BorrowerCompany or any of its Restricted Subsidiaries
in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the BorrowerCompany
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the BorrowerCompany or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

 

166



--------------------------------------------------------------------------------

(v) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
BorrowerCompany or any Restricted Subsidiary permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the BorrowerCompany and its Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (u) and (w) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

(bb) [Reserved];

(cc) Liens with respect to property or assets of the BorrowerCompany or any of
its Restricted Subsidiaries securing obligations in an aggregate principal
amount outstanding at any time not to exceed $75,000,000the greater of
(x) $150,000,000 and (y) 5.0% of Total Assets;

 

167



--------------------------------------------------------------------------------

(dd) Liens to secure Indebtedness permitted under Sections 7.03(q) or 7.03(s);
provided that the representative of the holders of each such Indebtedness
becomes party to (i) if such Indebtedness is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the
Obligations, the Junior Lien Intercreditor Agreement as a “Senior
Representative” (as defined in the Junior Lien Intercreditor Agreement) and the
First Lien Intercreditor Agreement and (ii) if such Indebtedness is secured by
the Collateral on a second priority (or other junior priority) basis to the
liens securing the Obligations, the Junior Lien Intercreditor Agreement as a
“Second Priority Representative” (as defined in the Junior Intercreditor
Agreement);

(ee) Liens on the Collateral securing obligations in respect of Credit Agreement
Refinancing Indebtedness constituting Permitted First Priority Refinancing Debt
or Permitted Second Priority Refinancing Debt (and any Permitted Refinancing of
any of the foregoing); provided that (x) any such Liens securing any Permitted
Refinancing in respect of such Permitted First Priority Refinancing Debt are
subject to the First Lien Intercreditor Agreement and (y) any such Liens
securing any Permitted Refinancing in respect of such Permitted Second Priority
Refinancing Debt are subject to the Junior Lien Intercreditor Agreement;

(ff) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(gg) deposits of cash with the owner or lessor of premises leased and operated
by the BorrowerCompany or any of its Subsidiaries to secure the performance of
the Borrower’sCompany’s or such Subsidiary’s obligations under the terms of the
lease for such premises;

(hh) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing; and

(ii) Liens with respect to property or assets of the BorrowerCompany and its
Restricted Subsidiaries (including accounts receivable or other revenue streams
and other rights to payment and any other assets related thereto) in connection
with a property manager’s obligations in respect of timeshare collection
accounts, operating accounts and reserve accounts.

Notwithstanding the foregoing, (i) no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clauses (a), (dd)
and (ee) above, (ii) no Liens otherwise permitted under this Section 7.01 shall
exist on Real Property other than Liens on Real Property not constituting
inventory (as would be reflected on a balance sheet prepared as of such date on
a consolidated basis in accordance with GAAP) securing obligations in an
aggregate amount outstanding at any time not to exceed the greater of
(a) $25,000,000 and (b) 10% of the total gross book value (including any
applicable depreciation and amortization) of all Real Property not constituting
inventory (as would be reflected on a balance sheet prepared as of such date on
a consolidated basis in accordance with GAAP) and (iii) no Liens shall exist on
any rights of any of the Parent, Borrowerthe Company or any Restricted
Subsidiary under the License Agreement.

 

168



--------------------------------------------------------------------------------

SECTION 7.02 Investments.

Neither the BorrowerCompany nor the Restricted Subsidiaries shall directly or
indirectly, make any Investments, except:

(a) Investments by the BorrowerCompany or any of its Restricted Subsidiaries in
assets that were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, managers and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of Holdings or any direct or indirect
parent thereof directly from such issuing entity (provided that the amount of
such loans and advances shall be contributed to the BorrowerCompany in cash as
common equity) and (iii) for any other purposes not described in the foregoing
clauses (i) and (ii); provided that the aggregate principal amount outstanding
at any time under clause (iii) above shall not exceed $25,000,000;

(c) Investments by the BorrowerCompany or any of its Restricted Subsidiaries in
the BorrowerCompany or any of its Restricted Subsidiaries or any Person that
will, upon such Investment become a Restricted Subsidiary; provided that the
aggregate amount of Investments made by Loan Parties in Persons that are not or
do not become Loan Parties (except if such Investments are part of a series of
substantially concurrent transactions that result in the proceeds of such
Investments ultimately being invested in (or distributed to) Loan Parties), in
the aggregate with any Investments made pursuant to Section 7.02(i)(iv), shall
not exceed at any time outstanding the sum of (1) 15.0% of Total Assets and
(2) an unlimited amount so long as the Consolidated Total Net Leverage Ratio
calculated on a Pro Forma Basis is less than or equal to 1.10:1.00; provided
further that any Investment made by any Person that is not a Loan Party in any
Loan Party pursuant to this clause (c) shall be subordinated in right of payment
to the Loans;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c), (d) and (e)), 7.05 (other than 7.05(d)(ii) or
7.05(e)), 7.06 (other than 7.06(e) and (i)(iv)) and 7.13, respectively;

(f) Investments (i) existing or contemplated on the Closing Date or the
Amendment No. 1 Effective Date and set forth on Schedule 7.02(f) and any
modification, replacement, renewal, reinvestment or extension thereof and
(ii) existing on the Closing Date by the BorrowerCompany or any Restricted
Subsidiary in the BorrowerCompany or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment as
of the Closing Date or as otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

 

169



--------------------------------------------------------------------------------

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person, or any
Equity Interests in a Person that becomes a Restricted Subsidiary or a division
or line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: (i) the Borrower and the Restricted Subsidiaries shall be
in Pro Forma Compliance with the covenants set forth in Section 7.11 after
giving effect to such acquisition or Investment and any related transactions;
(ii) any acquired or newly formed Restricted Subsidiary shall not be liable for
any Indebtedness except for Indebtedness otherwise permitted by Section 7.03;
and (iiiii) to the extent required by the Collateral and Guarantee Requirement,
(A) the property, assets and businesses acquired in such purchase or other
acquisition shall constitute Collateral and (B) any such newly created or
acquired Subsidiary (other than an Excluded Subsidiary, Securitization
Subsidiary or an Unrestricted Subsidiary) shall become a Guarantor, in each
case, in accordance with Section 6.11, and (iv) the aggregate amount of
Investments made by Loan Parties in Persons that do not become Loan Parties, in
the aggregate with any Investments made pursuant to the first proviso to
Section 7.02(c), shall not exceed at any time outstanding the sum of (1) 15.0%
of Total Assets and (2) an unlimited amount so long as the Consolidated Total
Net Leverage Ratio calculated on a Pro Forma Basis is less than or equal to
1.10:1.00 (any such acquisition, a “Permitted Acquisition”);

(j) Investments in the form of (A) Timeshare Loans generated in the ordinary
course of business, (B) construction loans to developers of properties in the
ordinary course of business or otherwise in connection with vacation ownership
interval transactions, and (C) (i) purchases of vacation ownership intervals for
inventory or resale, the purchase or payment for use of land or property for,
the conversion of properties to, or the development of, expansion of or
enhancement of, vacation ownership intervals and any Investments reasonably
related, complementary, synergistic or ancillary thereto, in each case by the
BorrowerCompany and its Restricted Subsidiaries; and (ii) so long as, at the
time of making of any Investment, the Consolidated First Lien Net Leverage Ratio
calculated on a Pro Forma Basis is less than or equal to 2.00:1.00, Investments
in the Company or any Restricted Subsidiary, any Person becoming a Restricted
Subsidiary as a result of such Investment and joint ventures, in each case, made
in connection with the Investments described in clause (j)(C)(i) above;

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

170



--------------------------------------------------------------------------------

(m) loans and advances to the BorrowerCompany and any other direct or indirect
parent of the BorrowerCompany, and not in excess of the amount of (after giving
effect to any other loans, advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to such parent in
accordance with Sections 7.06(g), (h) or (i);

(n) other Investments (including for Permitted Acquisitions pursuant to
Section 7.02(i)(iv)) in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time of making of any Investment not
to exceed the greater of (a) $75,000,000125,000,000 and (b) 4.04.25% of Total
Assets (in each case, net of any return in respect thereof, including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts);

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the
BorrowerCompany (or any direct or indirect parent of the BorrowerCompany);

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or amalgamated or consolidated into the BorrowerCompany or
merged, amalgamated or consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Closing Date to the extent that such Investments
were not made in contemplation of or in connection with such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary
contemplated pursuant to Section 7.02(i)(iv) or permitted under Section 7.02(n);

(s) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(t) Guarantees by the BorrowerCompany or any of its Restricted Subsidiaries of
leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

(u) (i) Investments in or relating to a Securitization Subsidiary that, in the
good faith determination of the BorrowerCompany are necessary or advisable to
effect any Qualified Securitization Financing (including any contribution of
replacement or substitute assets to such subsidiary) or any repurchase
obligation in connection therewith and (ii) distributions or payments of
Securitization Fees and purchases of Securitization Assets in connection with a
Qualified Securitization Financing;

(v) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(v) that are at the time outstanding as of the making of such Investment,
without giving effect to the sale of an Unrestricted Subsidiary to the extent
the proceeds of such sale do not consist of cash or marketable securities (until
such proceeds are converted to Cash Equivalents), not to exceed the

 

171



--------------------------------------------------------------------------------

greater of $50,000,000125,000,000 and 4.004.25% of Total Assets at the time of
such Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);
provided that any Investment made by any Loan Party pursuant to this clause
(v) shall be subordinated in right of payment to the Loans;

(w) [reserved]Investments in or relating to the transactions contemplated under
the Odawara P&S Agreement;

(x) Permitted Intercompany Activities, the Spin-Off Transaction and related
transactions;

(y) Investments in joint ventures of the BorrowerCompany or any of its
Restricted Subsidiaries existing on the Closing Date;

(z) Investments in joint ventures of the BorrowerCompany or any of its
Restricted Subsidiaries following the Amendment No. 1 Effective Date, taken
together with all other Investments made pursuant to this clause (z) that are at
that time outstanding, not to exceed the greater of (a) $25,000,000125,000,000
and (b) 2.04.25% of Total Assets (in each case, determined on the date such
Investment is made, with the fair market value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

(aa) Investments that are made in an amount equal to the amount of Excluded
Contributions previously received (less any Restricted Payments made pursuant to
Section 7.06(p)); and

(bb) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrowerthe Company and its Restricted Subsidiaries may
make Investments in an unlimited amount so long as at the time of making of any
Investment the Consolidated Total Net Leverage Ratio calculated on a Pro Forma
Basis is less than or equal to 1.10:1.00; provided that with respect to any
Investments other than in the Borrower or any Restricted Subsidiary, the
Consolidated Total Net Leverage Ratio calculated on a Pro Forma Basis shall be
less than or equal to 0.82.00:1.00.

SECTION 7.03 Indebtedness.

Neither the BorrowerCompany nor any of the Restricted Subsidiaries shall
directly or indirectly, create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of any Loan Party under (i) the Loan Documents, (ii) the Senior
Unsecured Notes Documents in an aggregate principal amount not to exceed
$300,000,000 and, in the case of this clause (ii), any Permitted Refinancing
thereof;

(b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness owed to the
BorrowerCompany or any Restricted Subsidiary outstanding on the Closing Date and
any refinancing thereof with Indebtedness owed to the BorrowerCompany or any
Restricted Subsidiary in a principal amount that does not exceed the principal
amount (or accreted value, if applicable) of the intercompany Indebtedness so
refinanced; provided that (x) any amount owed by a Restricted Subsidiary that is
not a Loan Party to a Loan Party shall be evidenced by an Intercompany Note and
(y) all such Indebtedness of any Loan Party owed to any Person or Restricted
Subsidiary that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to an Intercompany Note;

 

172



--------------------------------------------------------------------------------

(c) Guarantees by the BorrowerCompany and any Restricted Subsidiary in respect
of Indebtedness of the BorrowerCompany or any Restricted Subsidiary of the
BorrowerCompany otherwise permitted hereunder; provided that (A) no Guarantee of
any Senior Unsecured Notes or any Indebtedness constituting Junior Financing
shall be permitted unless such guaranteeing party shall have also provided a
Guarantee of the Obligations on the terms set forth herein and (B) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Guarantee of the Obligations on terms at least as
favorable to the Lenders as those contained in the subordination of such
Indebtedness;

(d) Indebtedness of the BorrowerCompany or any Restricted Subsidiary owing to
the BorrowerCompany or any Restricted Subsidiary (or issued or transferred to
any direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) to the extent constituting an Investment permitted by Section 7.02;
provided that all such Indebtedness of any Loan Party owed to any Person or
Restricted Subsidiary that is not a Loan Party shall be evidenced by an
Intercompany Note and any such Indebtedness owing to a Restricted Subsidiary
that is not a Loan Party is subordinated in right of payment to the Loans (for
the avoidance of doubt, any such Indebtedness owing to a Restricted Subsidiary
that is not a Loan Party shall be deemed to be expressly subordinated in right
of payment to the Loans unless the terms of such Indebtedness expressly provide
otherwise);

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease,
expansion, development, installation, relocation, renewal, maintenance, upgrade
or improvement of a fixed or capital asset incurred by the BorrowerCompany or
any Restricted Subsidiary prior to or within 365 days after the acquisition,
construction, repair, replacement, lease, expansion, development, installation,
relocation, renewal, maintenance, upgrade or improvement of the applicable asset
in an aggregate amount not to exceed the greater of (a) $80,000,000 and (b) 6.0%
of Total Assets, in each case determined at the time of incurrence (together
with any Permitted Refinancings thereof) at any time outstanding,
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05(m) and (iii) any Permitted Refinancing of any of the
foregoing;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’sCompany’s or any Restricted Subsidiary’s exposure to interest rates,
foreign exchange rates or commodities pricing risks incurred in the ordinary
course of business and not for speculative purposes;

(g) Indebtedness of the BorrowerCompany or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition so long as such Indebtedness is not
incurred in contemplation of such Permitted Acquisition, and any Permitted
Refinancing thereof; provided that after giving pro forma effect to such
Permitted Acquisition and the assumption of such Indebtedness, the aggregate
amount of such Indebtedness does not exceed (x)

 

173



--------------------------------------------------------------------------------

$25,000,00075,000,000 at any time outstanding plus (y) any additional amount of
such Indebtedness so long (i) if such Indebtedness is secured on a junior basis
to the Facilities, the Consolidated Total Net Leverage Ratio determined on a Pro
Forma Basis is no greater than 1.12.00:1.00, and the BorrowerCompany and its
Restricted Subsidiaries are in compliance with the covenants set forth in
Section 7.11, determined on a Pro Forma Basis as of the date of incurrence of
such Indebtedness; (ii) if such Indebtedness is secured on a pari passu basis
with the Facilities, the Consolidated First Lien Net Leverage Ratio determined
on a Pro Forma Basis is no greater than 0.251.00:1.00 and the BorrowerCompany
and its Restricted Subsidiaries are in compliance with the covenants set forth
in Section 7.11, determined on a Pro Forma Basis as of the date of incurrence of
such Indebtedness; or (iii) if such Indebtedness is unsecured, the
BorrowerCompany and its Restricted Subsidiaries are in compliance with the
covenants set forth in Section 7.11, determined on a Pro Forma Basis as of the
date of incurrence of such Indebtedness; provided that any such Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party, together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(q), 7.03(s) or 7.03(w), does not exceed in the
aggregate at any time outstanding the greater of (A) $60,000,000125,000,000 and
(B) 4.25% of Total Assets;

(h) Indebtedness representing deferred compensation to employees of the
BorrowerCompany (or any direct or indirect parent thereof) or any of its
Restricted Subsidiaries incurred in the ordinary course of business;

(i) Indebtedness consisting of promissory notes issued by the BorrowerCompany or
any of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
BorrowerCompany or any direct or indirect parent of the BorrowerCompany
permitted by Section 7.06;

(j) Indebtedness incurred by the BorrowerCompany or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purposes of financing such acquisition;
provided, that such Indebtedness is not reflected on the balance sheet of the
BorrowerCompany or any of its Restricted Subsidiaries (contingent obligations
referred to in a footnote to financial statements and not otherwise reflected on
the balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (j));

(k) Indebtedness consisting of obligations of the BorrowerCompany or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

 

174



--------------------------------------------------------------------------------

(l) obligations in respect of Treasury Services Agreements and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(m) Indebtedness of the BorrowerCompany or any of its Restricted Subsidiaries,
in an aggregate principal amount that at the time of, and after giving effect
to, the incurrence thereof, would not exceed (x) $150,000,000the greater of
(a) $200,000,000 and (b) 7.00% of Total Assets at any time outstanding plus
(y) 100% of the cumulative amount of the net cash proceeds and Cash Equivalent
proceeds from the sale of Equity Interests (other than Excluded Contributions,
proceeds of Disqualified Equity Interests, Designated Equity Contributions or
sales of Equity Interests to the BorrowerCompany or any of its Subsidiaries) of
the BorrowerCompany or any direct or indirect parent of the BorrowerCompany
after the Closing Date and on or prior to such time (including upon exercise of
warrants or options) which proceeds have been contributed as common equity to
the capital of the BorrowerCompany that has not been applied to incur debt
pursuant to this clause (m)(y), to make Restricted Payments pursuant to
Section 7.06 (other than pursuant to Section 7.06(h)), to make Investments
pursuant to clause 7.02(n), (v), (w), (y) or (z) or to make prepayments of
subordinated indebtedness pursuant to Section 7.13 (other than 7.13(a)(iv));

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the BorrowerCompany or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
BorrowerCompany or any of its Restricted Subsidiaries or obligations in respect
of letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) so long as no Event of Default has occurred and is continuing or would
result therefrom (or if the proceeds of such Indebtedness are being used to
finance a Permitted Acquisition, no Event of Default under Sections 8.01(a) or
(f) has occurred and is continuing), Indebtedness incurred on (x) a pari passu
basis with the Facilities or (y) junior to the Facilities in an aggregate
principal amount, when aggregated with the amount of Incremental Term Loans and
Incremental Revolving Credit Commitments pursuant to Section 2.14(d)(v)(A) and
Section 2.14(d)(v)(B), not to exceed $300,000,000450,000,000; provided that such
Indebtedness shall (A) in the case of clause (x) above, have a maturity date
that is after the Latest Maturity Date at the time such Indebtedness is
incurred, and in the case of clause (y) above, have a maturity date that is at
least ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (B) in the case of clause (x) above, have a Weighted
Average Life to Maturity not shorter than the longest remaining Weighted Average
Life to Maturity of the Facilities and, in the case of clause (y) above, shall
not be subject to scheduled amortization prior to maturity, (C) if such
Indebtedness is incurred or guaranteed on a secured basis by a Loan Party
subject to the

 

175



--------------------------------------------------------------------------------

First Lien Intercreditor Agreement and/or the Junior Lien Intercreditor
Agreement, as applicable, (D) have terms and conditions (other than pricing,
rate floors, discounts, fees, premiums and optional prepayment or redemption
provisions) that in the good faith determination of the BorrowerCompany are not
materially less favorable (when taken as a whole) to the BorrowerCompany than
the terms and conditions of the Loan Documents (when taken as a whole) (provided
that a certificate of the BorrowerCompany as to the satisfaction of the
conditions described in this clause (D) delivered at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the BorrowerCompany
has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (D), shall be conclusive unless the
Administrative Agent notifies the BorrowerCompany within such five (5) Business
Day period that it disagrees with such determination (including a description of
the basis upon which it disagrees)) and (E) the BorrowerCompany and its
Restricted Subsidiaries are in compliance with the covenants set forth in
Section 7.11, determined on a Pro Forma Basis as of the date of incurrence of
such Indebtedness; provided, further, that any such Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party, together with any Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party pursuant to
Sections 7.03(g), 7.03(s) or 7.03(w), does not exceed in the aggregate at any
time outstanding the greater of (1) $60,000,000125,000,000 and (2) 4.25% of
Total Assets;

(r) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) [Reserved];

(v) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, does not exceed 10% of Foreign Subsidiary Total
Assets;

(w) unsecured Indebtedness of the BorrowerCompany or any Restricted Subsidiary,
so long as the BorrowerCompany and its Restricted Subsidiaries are in compliance
with the covenants set forth in Section 7.11, determined on a Pro Forma Basis as
of the date of incurrence of such Indebtedness; and without duplication,
Permitted Refinancings of such Indebtedness; provided that any such Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party, together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(g), 7.03(q) or 7.03(s), does not exceed in the
aggregate at any time outstanding the greater of (A) $60,000,000125,000,000 and
(B) 4.25% of Total Assets;

(x) Indebtedness arising from Permitted Intercompany Activities; and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

 

176



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (x) above, the BorrowerCompany
shall, in its sole discretion, classify or later divide or classify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents, any Senior
Unsecured Notes Documents and, in each case, any Permitted Refinancing thereof,
will at all times be deemed to be outstanding in reliance only on the exception
in Section 7.03(a).

SECTION 7.04 Fundamental Changes.

Neither the BorrowerCompany nor any of the Restricted Subsidiaries shall merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
BorrowerCompany (including a merger, the purpose of which is to reorganize the
BorrowerCompany into a new jurisdiction); provided that the BorrowerCompany
shall be the continuing or surviving Person and such merger does not result in
the BorrowerCompany ceasing to be a corporation, partnership or limited
liability company organized under the Laws of the United States, any state
thereof or the District of Columbia or (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person;

(b) (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary may liquidate or dissolve or the BorrowerCompany or any
Subsidiary may change its legal form (x) if the BorrowerCompany determines in
good faith that such action is in the best interest of the BorrowerCompany and
its Subsidiaries and if not materially disadvantageous to the Lenders and (y) to
the extent such Restricted Subsidiary is a Loan Party, any assets or business
not otherwise disposed of or transferred in accordance with Sections 7.02 (other
than 7.02(e)) or 7.05 or, in the case of any such business, discontinued, shall
be transferred to otherwise owned or conducted by another Loan Party after
giving effect to such liquidation or dissolution (it being understood that in
the case of any change in legal form, a Subsidiary that is a Guarantor will
remain a Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the BorrowerCompany or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then (i) the transferee must be a Guarantor or the
BorrowerCompany or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary that is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively; and

 

177



--------------------------------------------------------------------------------

(d) so long as no Default exists or would result therefrom, the BorrowerCompany
may merge or consolidate with any other Person; provided that (i) the
BorrowerCompany shall be the continuing or surviving corporation or (ii) if the
Person formed by or surviving any such merger or consolidation is not the
BorrowerCompany (any such Person, the “Successor Company”), (A) the Successor
Company shall be an entity organized or existing under the Laws of the United
States, any state thereof, the District of Columbia or any territory thereof,
(B) the Successor Company shall expressly assume all the obligations of the
BorrowerCompany under this Agreement and the other Loan Documents to which the
BorrowerCompany is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have confirmed that
its Guaranty shall apply to the Successor Company’s obligations under the Loan
Documents, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Collateral Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Loan Documents, and
(E) the BorrowerCompany shall have delivered to the Administrative Agent an
officer’s certificate and an opinion of counsel, each stating that such merger
or consolidation and such supplement to this Agreement or any Collateral
Document preserves the enforceability of this Agreement, the Guaranty and the
Collateral Documents and the perfection of the Liens under the Collateral
Documents; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the BorrowerCompany under this
Agreement; and

(e) so long as no Default exists or would result therefrom (in the case of a
merger involving a Loan Party), any Restricted Subsidiary may merge or
consolidate with any other Person in order to effect an Investment permitted
pursuant to Section 7.02; provided that the continuing or surviving Person shall
be a Restricted Subsidiary or the BorrowerCompany, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement;

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05; and

(g) the BorrowerCompany and its Subsidiaries may consummate Permitted
Intercompany Activities, the Spin-Off Transaction and related transactions.

SECTION 7.05 Dispositions.

Neither the BorrowerCompany nor any of the Restricted Subsidiaries shall,
directly or indirectly, make any Disposition, except:

(a) (i) Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of the
BorrowerCompany or any of its Restricted Subsidiaries and (ii) Dispositions of
property no longer used or useful in the good faith determination of the
BorrowerCompany in the conduct of the business of the BorrowerCompany and its
Restricted Subsidiaries outside the ordinary course of business (and for
consideration complying with the requirements applicable to Dispositions
pursuant to clause (j) below);

 

178



--------------------------------------------------------------------------------

(b) Dispositions of vacation ownership intervals or other inventory (whether
developed, “just-in-time” or fee-for service) or goods (or other assets,
including timeshare and residential assets, furniture and equipment) held for
sale and immaterial assets (including allowing any registrations or any
applications for registration of any immaterial intellectual property to lapse
or go abandoned in the ordinary course of business), in each case, in the
ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the BorrowerCompany or any Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party,
(i) the transferee thereof must be a Loan Party or (ii) if such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(f)) and
7.06;

(f) Dispositions of land or other real property, whether vacant, unused or
improved, in each case in the ordinary course of business or otherwise in
connection with a vacation ownership interval transaction;

(g) Dispositions of Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of the
BorrowerCompany or any of its Restricted Subsidiaries and (ii) Dispositions of
intellectual property that do not materially interfere with the business of the
BorrowerCompany or any of its Restricted Subsidiaries so long as the
BorrowerCompany or any of its Restricted Subsidiaries receives a license or
other ownership rights to use such intellectual property;

(i) transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default exists), no Default shall exist or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this clause (j) for a purchase price in excess of $50,000,000, the
BorrowerCompany or any of its Restricted Subsidiaries shall receive not less
than 75% of such consideration in the form of cash or Cash Equivalents (in each
case, free and clear of all Liens at the time received, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f),
(k), (p), (q), (r)(i), (r)(ii), (dd) (only to the extent the Obligations are
secured by such cash and Cash Equivalents) and (ee) (only to the extent the
Obligations are secured by such cash and Cash Equivalents); provided, however,
that for the purposes of this clause (j)(ii), the following shall be deemed to
be cash: (A) any liabilities (as shown on the Borrower’sCompany’s (or the
Restricted Subsidiaries’, as applicable) most recent

 

179



--------------------------------------------------------------------------------

balance sheet provided hereunder or in the footnotes thereto) of Holdings or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Obligations, that are assumed by the
transferee with respect to the applicable Disposition and for which the
BorrowerCompany and all of its Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
the BorrowerCompany or the applicable Restricted Subsidiary from such transferee
that are converted by the BorrowerCompany or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
and (C) aggregate non-cash consideration received by the BorrowerCompany or the
applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of (a) $75,000,000
and (b) 5.00% of Total Assets at any time (net of any non-cash consideration
converted into cash and Cash Equivalents);

(k) any Disposition of Securitization Assets (or of the Equity Interests in a
Subsidiary, substantially all of the assets of which are Securitization Assets)
to a Securitization Subsidiary;

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Closing Date
shall not exceed $100,000,000;

(n) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of the BorrowerCompany and its
Subsidiaries as a whole, as determined in good faith by the management of the
BorrowerCompany;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary which owns
an Unrestricted Subsidiary so long as such Restricted Subsidiary owns no assets
other than the Equity Interests of such an Unrestricted Subsidiary) and;

(p) the unwinding of any Swap Contract pursuant to its terms;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights; and

(s) Permitted Intercompany Activities, the Spin-Off Transaction and related
transactions;

 

180



--------------------------------------------------------------------------------

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (k), (p), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition. To
the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

SECTION 7.06 Restricted Payments.

Neither the BorrowerCompany nor any of the Restricted Subsidiaries shall declare
or make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the
BorrowerCompany, and other Restricted Subsidiaries of the BorrowerCompany (and,
in the case of a Restricted Payment by a non-wholly owned Restricted Subsidiary,
to the BorrowerCompany and any other Restricted Subsidiary and to each other
owner of Equity Interests of such Restricted Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests);

(b) the BorrowerCompany and each Restricted Subsidiary may declare and make
Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

(c) (i) the Spin-Off Transaction and Restricted Payments in connection
therewith, in each case, as set forth in the Transaction Agreements and the
Amendment No. 7 to Form 10, filed with the Securities and Exchange Commission on
November 30, 2016, in each case, including any amendments, supplements, waivers
or modifications in a manner not materially adverse to the Lenders when taken as
whole, as compared to such Transaction Agreement or Form 10 as in effect
immediately prior to such amendment, supplement, waiver or modification) and
(ii) a distribution, on or around the Closing Date, by the BorrowerCompany to
its direct or indirect parents of (A) the cash proceeds from the Loans and
additional borrowings under the Timeshare Facility and (B) an additional amount
of cash to the extent the balance of available cash (including restricted cash)
as of the date of the Spin-Off Transaction exceeds $125,000,000;

(d) so long as no Event of Default has occurred and is continuing or would
result therefrom, the BorrowerCompany and its Restricted Subsidiaries may make
Restricted Payments in an unlimited amount so long as the Consolidated Total Net
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to
1.12.00:1.00;

(e) to the extent constituting Restricted Payments, the BorrowerCompany and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.02 (other than 7.02(e) and (m)), 7.04
or 7.08 (other than Sections 7.08(e) or 7.08(j));

(f) repurchases of Equity Interests in the BorrowerCompany (or any direct or
indirect parent thereof) or any Restricted Subsidiary of the BorrowerCompany
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

 

181



--------------------------------------------------------------------------------

(g) the BorrowerCompany and each Restricted Subsidiary may pay (or make
Restricted Payments to allow the BorrowerCompany or any other direct or indirect
parent thereof to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of such Restricted Subsidiary (or of
the BorrowerCompany or any other such direct or indirect parent thereof) from
any future, present or former employee, officer, director, manager or consultant
of such Restricted Subsidiary (or the BorrowerCompany or any other direct or
indirect parent of such Restricted Subsidiary) or any of its Subsidiaries upon
the death, disability, retirement or termination of employment of any such
Person or pursuant to any employee or director equity plan, employee, manager or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, manager, director, officer or consultant of such Restricted Subsidiary
(or the BorrowerCompany or any other direct or indirect parent thereof) or any
of its Restricted Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (g) shall not exceed $25,000,000 in any
calendar year (with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum of $50,000,000 in any calendar
year); provided, further, that such amount in any calendar year may be increased
by an amount not to exceed:

(i) to the extent contributed to the BorrowerCompany, the Net Proceeds from the
sale of Equity Interests (other than Disqualified Equity Interests) of any of
the Borrower’sCompany’s direct or indirect parent companies, in each case to
members of management, managers, directors or consultants of Holdings, the
BorrowerCompany, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Closing Date, to the extent Net Proceeds from
the sale of such Equity Interests have been Not Otherwise Applied; plus

(ii) the Net Proceeds of key man life insurance policies received by the
BorrowerCompany or its Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clause (i) and (ii) of this Section 7.06(g);

(h) the BorrowerCompany may make Restricted Payments in an aggregate amount not
to exceed, when combined with prepayment of Indebtedness pursuant to
Section 7.13(a)(iv), the greater of (a) $75,000,000 and (b) 3.00% of Total
Assets;

(i) the BorrowerCompany may make Restricted Payments to any direct or indirect
parent of the BorrowerCompany:

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the
BorrowerCompany and its Restricted Subsidiaries and, Transaction Expenses and
any reasonable and customary indemnification claims made by directors, managers
or officers of such parent attributable to the ownership or operations of the
BorrowerCompany and its Restricted Subsidiaries;

 

182



--------------------------------------------------------------------------------

(ii) the proceeds of which shall be used by such parent to pay franchise Taxes
and other fees, Taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;

(iii) for any taxable period ending after the Closing Date (A) in which the
BorrowerCompany and/or any of its Subsidiaries is a member of a consolidated,
combined, unitary or similar Tax group (a “Tax Group”) of which a direct or
indirect parent of BorrowerCompany is the common parent or (B) in which the
BorrowerCompany is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes, to pay U.S. federal, state and
local and foreign Taxes that are attributable to the taxable income, revenue,
receipts, gross receipts, gross profits, capital or margin of the
BorrowerCompany and/or its Subsidiaries; provided that for each taxable period,
the amount of such payments made in respect of such taxable period in the
aggregate shall not exceed the amount of such Taxes that the BorrowerCompany and
its Subsidiaries would have been required to pay if they were a stand-alone Tax
Group with the BorrowerCompany as the corporate common parent of such
stand-alone Tax Group; provided, further, that the permitted payment pursuant to
this clause (iii) with respect to any Taxes of any Unrestricted Subsidiary shall
be limited to the amount actually paid with respect to such period by such
Unrestricted Subsidiary to the BorrowerCompany or its Restricted Subsidiaries
for the purposes of paying such consolidated, combined unitary or similar Taxes;

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 if such parent were subject to such Section; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment, (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the BorrowerCompany or the Restricted Subsidiaries or (2) the
merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the BorrowerCompany or its Restricted Subsidiaries in order to
consummate such Permitted Acquisition or Investment, in each case, in accordance
with the requirements of Section 6.11, (C) such parent company and its
Affiliates (other than the BorrowerCompany or a Restricted Subsidiary) receives
no consideration or other payment in connection with such transaction except to
the extent the BorrowerCompany or a Restricted Subsidiary could have given such
consideration or made such payment in compliance with this Agreement and
(D) such Investment shall be deemed to be made by the BorrowerCompany or such
Restricted Subsidiary pursuant to Section 7.02 (other than pursuant to
Section 7.02(aa) or 7.02(p));

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of the BorrowerCompany
and the Restricted Subsidiaries;

 

183



--------------------------------------------------------------------------------

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the BorrowerCompany and its
Restricted Subsidiaries; and

(vii) amounts payable pursuant to (x) the Support and Services Agreement or
(y) any of the Transaction Agreements (including, in each case, any amendment
thereto or replacement thereof so long as any such amendment or replacement is
not materially disadvantageous in the good faith judgment of the board of
directors of the BorrowerCompany to the Lenders when taken as a whole, as
compared to the applicable agreement as in effect immediately prior to such
amendment or replacement), solely to the extent such amounts are not paid
directly by BorrowerCompany or its Subsidiaries;

(j) payments made or expected to be made by the BorrowerCompany or any of the
Restricted Subsidiaries in respect of required withholding or similar Taxes
payable upon exercise of Equity Interests by any future, present or former
employee, director, manager or consultant of the BorrowerCompany or any
Restricted Subsidiaries and any repurchases of Equity Interests deemed to occur
upon the exercise of stock options;

(k) the BorrowerCompany or any Restricted Subsidiary may (i) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(l) (i) any Restricted Payment by the BorrowerCompany or any other direct or
indirect parent of the BorrowerCompany to pay listing fees and other costs and
expenses attributable to being a publicly traded company which are reasonable
and customary and (ii) Restricted Payments not to exceed the sum of (A) up to
6% per annum of the net proceeds received by (or contributed to) the
BorrowerCompany and its Restricted Subsidiaries from a Qualified IPO (and other
than a public sale constituting an Excluded Contribution) and (B) Restricted
Payments in an aggregate amount per annum not to exceed 5.00% of Market
Capitalization;

(m) distributions or payments of Securitization Fees;

(n) [Reserved];

(o) the distribution, by dividend or otherwise, of Equity Interests of an
Unrestricted Subsidiary (or a Restricted Subsidiary that owns one or more
Unrestricted Subsidiaries), or Indebtedness owed to the BorrowerCompany or a
Restricted Subsidiary by an Unrestricted Subsidiary (other than Unrestricted
Subsidiaries the primary assets of which are cash and/or Cash Equivalents); and

(p) Restricted Payments that are made (i) in an amount equal to the amount of
Excluded Contributions previously received since the Closing Date (less any
Investments made in reliance on Section 7.02(aa)) or (ii) without duplication
with clause (i), in an amount equal to the Net Proceeds from a Disposition in
respect of property or assets acquired after the Closing Date, if the
acquisition of such property or assets was financed with Excluded
Contributions.; and

 

184



--------------------------------------------------------------------------------

(q) the payment of any dividend or other distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or the giving of the redemption notice, as the
case may be, if at the date of declaration or notice, the dividend or other
distribution or redemption payment would have complied with the provisions of
this Agreement.

SECTION 7.07 Change in Nature of Business.

The BorrowerCompany shall not, nor shall the BorrowerCompany permit any of the
Restricted Subsidiaries to, directly or indirectly, engage in any material line
of business substantially different from those lines of business conducted by
the BorrowerCompany and the Restricted Subsidiaries on the Closing Date or any
business reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.

SECTION 7.08 Transactions with Affiliates.

Neither the BorrowerCompany shall, nor shall the BorrowerCompany permit any of
the Restricted Subsidiaries to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of the BorrowerCompany, whether or
not in the ordinary course of business, involving aggregate payments or
consideration in excess of $25,000,000, other than (a) loans and other
transactions among the BorrowerCompany and its Restricted Subsidiaries and
Securitization Subsidiaries or any entity that becomes a Restricted Subsidiary
or Securitization Subsidiary as a result of such loan or other transaction to
the extent permitted under this Article VII, (b) on terms substantially as
favorable to the BorrowerCompany or such Restricted Subsidiary as would be
obtainable by the BorrowerCompany or such Restricted Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the Transactions and the payment of Transaction Expenses as part of or in
connection with the Transactions, (d) so long as no Event of Default under
Sections 8.01(a) or (f) has occurred and is continuing, (A) the payment of
management, monitoring, consulting, transaction, termination and advisory fees
in an aggregate amount pursuant to the Support and Services Agreement and
related indemnities and reasonable expenses, or any amendment thereto or
replacement thereof so long as any such amendment or replacement is not
materially disadvantageous in the good faith judgment of the board of directors
of BorrowerCompany to the Lenders when taken as a whole, as compared to the
applicable agreement as in effect immediately prior to such amendment or
replacement and (B) transactions pursuant to the Transaction Agreements, or any
amendment thereto or replacement thereof so long as any such amendment or
replacement is not materially disadvantageous in the good faith judgment of the
board of directors of BorrowerCompany to the Lenders when taken as a whole, as
compared to the applicable agreement as in effect immediately prior to such
amendment or replacement, (e) Restricted Payments permitted under Section 7.06
and Investments permitted under Section 7.02, (f) employment and severance
arrangements between the BorrowerCompany and its Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements in the ordinary course of business, (g) the payment of customary
fees and reasonable out of pocket

 

185



--------------------------------------------------------------------------------

costs to, and indemnities provided on behalf of, directors, managers, officers,
employees and consultants of the BorrowerCompany and its Restricted Subsidiaries
(or any direct or indirect parent of the BorrowerCompany) in the ordinary course
of business to the extent attributable to the ownership or operation of the
BorrowerCompany and its Restricted Subsidiaries, (h) transactions pursuant to
agreements in existence on the Closing Date and set forth on Schedule 7.08 or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect, (i) customary payments by the BorrowerCompany
and any of its Restricted Subsidiaries to the Investors made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities (including in connection with acquisitions or
divestitures), which payments are approved by the majority of the members of the
board of directors or managers or a majority of the disinterested members of the
board of directors or managers of the BorrowerCompany, in good faith,
(j) payments by the BorrowerCompany or any of its Subsidiaries pursuant to any
tax sharing agreements with any direct or indirect parent of the BorrowerCompany
to the extent attributable to the ownership or operation of the BorrowerCompany
and the Subsidiaries, but only to the extent permitted by Section 7.06(i)(iii),
(k) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any direct or indirect parent company of Holdings or
to any Permitted Holder or to any former, current or future director, manager,
officer, employee or consultant (or any Affiliate of any of the foregoing) of
the BorrowerCompany, any of its Subsidiaries or any direct or indirect parent
thereof, (l) any Disposition of Securitization Assets or related assets in
connection with any Qualified Securitization Financing, (m) Permitted
Intercompany Activities, the Spin-Off Transaction (including each instrument or
agreement to be entered into in connection with, or contemplated by, the
Spin-Off Transaction) and any related transaction and the payment of all fees
and expenses related thereto, (n) [reserved] or (o) a joint venture which would
constitute a transaction with an Affiliate solely as a result of the
BorrowerCompany or any Restricted Subsidiary owning an equity interest or
otherwise controlling such joint venture or similar entity.

SECTION 7.09 Burdensome Agreements.

The BorrowerCompany shall not, nor shall the BorrowerCompany permit any of the
Restricted Subsidiaries to, enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability of (a) any Restricted Subsidiary of the BorrowerCompany that is not
a Guarantor to make Restricted Payments to the BorrowerCompany or any Guarantor
or to make or repay intercompany loans and advances to the BorrowerCompany or
any Guarantor or (b) any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
the Facilities and the Obligations or under the Loan Documents; provided that
the foregoing clauses (a) and (b) shall not apply (except in respect of Real
Property (other than otherwise permitted pursuant to the last paragraph of
Section 7.01))) to Contractual Obligations which (i)(x) exist on the Closing
Date and (to the extent not otherwise permitted by this Section 7.09) are listed
on Schedule 7.09 hereto and (y) to the extent Contractual Obligations permitted
by clause (x) are set forth in an agreement evidencing Indebtedness, are set
forth in any agreement evidencing any permitted modification, replacement,
renewal, extension or refinancing of such Indebtedness so long as such
modification, replacement, renewal, extension or refinancing does not expand the
scope of such Contractual Obligation, (ii) are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary of the BorrowerCompany, so long as

 

186



--------------------------------------------------------------------------------

such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of the BorrowerCompany; provided,
further, that this clause (ii) shall not apply to Contractual Obligations that
are binding on a Person that becomes a Restricted Subsidiary pursuant to
Section 6.14, (iii) represent Indebtedness of a Restricted Subsidiary of the
BorrowerCompany which is not a Loan Party which is permitted by Section 7.03,
(iv) arise in connection with any Disposition permitted by Sections 7.04 or 7.05
and relate solely to the assets or Person subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted under Section 7.02 and applicable solely
to such joint venture entered into in the ordinary course of business, (vi) are
negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness, (vii) are
customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate to the assets
subject thereto, (viii) comprise restrictions imposed by any agreement relating
to secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the BorrowerCompany or
any Restricted Subsidiary, (x) are customary provisions restricting assignment
of any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) arise in connection with
cash or other deposits permitted under Sections 7.01 and 7.02 and limited to
such cash or deposit and (xiii) are customary restrictions contained in any
Senior Unsecured Notes Documents or any Permitted Refinancing thereof.

SECTION 7.10 Use of Proceeds.

The proceeds of the Term Loans received on the Closing Date, together with the
proceeds of the issuance of the Senior Unsecured Notes received on the Closing
Date shall not be used for any purpose other than for the Spin-Off Transaction.
The proceeds of the Revolving Credit Loans on the Closing Date, if any, will be
used to finance the Spin-Off Transaction and fees and expenses related to the
Spin-off Transaction, for working capital needs and general corporate
purposes. After the Closing Date, the proceeds of the Revolving Credit Loans and
Swing Line Loans shall be used for working capital, general corporate purposes
and any other purpose not prohibited by this Agreement, including Permitted
Acquisitions and other Investments. The Letters of Credit shall be used solely
to support obligations of the BorrowerCompany and its Subsidiaries incurred for
working capital, general corporate purposes and any other purpose not prohibited
by this Agreement.

SECTION 7.11 Financial Covenant.

(a) The BorrowerCompany will not permit the Consolidated Interest Coverage Ratio
as of the last day of any Test Period, beginning with the fiscal quarter ending
on March 31, 2017 to be less than 2.00 to 1.00.

 

187



--------------------------------------------------------------------------------

(b) The BorrowerCompany will not permit the Consolidated First Lien Net Leverage
Ratio as of the last day of any Test Period, beginning with the fiscal quarter
ending on March 31, 2017, to be greater than 2.00 to 1.00.; provided that, in
the event the Company consummates a Qualified Acquisition, the Company may elect
(a “Qualified Acquisition Election”) upon notice to the Administrative Agent
(which Qualified Acquisition Election may be made (x) at any time on or prior to
the date that the next Compliance Certificate is delivered pursuant to
Section 6.02(a) following the consummation of such Qualified Acquisition or
(y) in such Compliance Certificate) that the Consolidated First Lien Net
Leverage Ratio level set forth above be (and, subject to this proviso to
Section 7.11(b), the Consolidated First Lien Net Leverage Ratio level set forth
above shall be) (i) with respect to the last day of the fiscal quarter in which
such Qualified Acquisition is consummated and with respect to the last day of
each of the next succeeding three (3) fiscal quarters, 2.50:1.00 and (ii) with
respect to the last day of the fiscal quarter following the first anniversary of
the consummation of such Qualified Acquisition and thereafter, 2.00:1.00. The
Company may make a Qualified Acquisition Election no more than once during the
life of this Agreement.

SECTION 7.12 Accounting Changes.

The BorrowerCompany shall not make any change in its fiscal year; provided,
however, that the BorrowerCompany may, upon written notice to the Administrative
Agent, change its fiscal year to any other fiscal year reasonably acceptable to
the Administrative Agent, in which case, the BorrowerCompany and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
fiscal year.

SECTION 7.13 Prepayments, Etc. of Indebtedness.

(a) The BorrowerCompany shall not, nor shall the BorrowerCompany permit any of
the Restricted Subsidiaries to, directly or indirectly, voluntarily prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof in any manner (it being understood that payments of regularly scheduled
principal and interest shall be permitted), any subordinated Indebtedness
incurred under Section 7.03(g) or any other Indebtedness that is or is required
to be subordinated, in right of payment or as to Collateral, to the Obligations
pursuant to the terms of the Loan Documents (collectively, “Junior Financing”)
or make any payment in violation of any subordination terms of any Junior
Financing Documentation, except (i) the refinancing thereof with the Net
Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing and, if such Indebtedness was originally incurred under
Section 7.03(g), is permitted pursuant to Section 7.03(g)), to the extent not
required to prepay any Loans pursuant to Section 2.05(b), (ii) the conversion of
any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of Holdings or any of its direct or indirect parents, (iii) the
prepayment of Indebtedness of the BorrowerCompany or any Restricted Subsidiary
to the BorrowerCompany or any Restricted Subsidiary to the extent not prohibited
by the subordination provisions contained in the Intercompany Note,
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an amount
equal to the amount of Excluded Contributions previously received and the
Company elects to apply under this clause (iv), (v) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount not to exceed, when combined
with the amount of Restricted Payments pursuant to Section 7.06(h), the greater
of (a) $75,000,000 and (vb) 3.00%

 

188



--------------------------------------------------------------------------------

of Total Assets and (vi) so long as no Event of Default has occurred and is
continuing or would result therefrom, the BorrowerCompany and its Restricted
Subsidiaries may make prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings in an unlimited amount so long as the
Consolidated Total Net Leverage Ratio calculated on a Pro Forma Basis is less
than or equal to 1.12.00:1.00.

(b) The BorrowerCompany shall not, nor shall it permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).

SECTION 7.14 Permitted Activities.

Holdings shall not engage in any material operating or business activities;
provided that the following and activities incidental thereto shall be permitted
in any event: (i) its ownership of the Equity Interests of BorrowerCompany and
activities incidental thereto, (ii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iii) the performance of its obligations with respect to the Loan
Documents or the Senior Unsecured Notes Documents, (iv) any public offering of
its common stock or any other issuance or sale of its Equity Interests,
(v) financing activities, including the issuance of securities, payment of
dividends or making contributions to the capital of the BorrowerCompany,
(vi) incurrence of debt and guaranteeing the obligations of the Company and its
Restricted Subsidiaries, (vii) participating in tax, accounting and other
administrative matters as owner of the BorrowerCompany, (viiviii) holding any
cash incidental to any activities permitted under this Section 7.14,
(viiiix) providing indemnification to officers, managers and directors and
(ixx) any activities incidental to the foregoing. Holdings shall not incur any
Liens on Equity Interests of the BorrowerCompany other than those for the
benefit of the Obligations or any comparable term in any Permitted Refinancing
thereof and Holdings shall not own any Equity Interests other than those of the
BorrowerCompany.

Notwithstanding anything to the contrary in Article VII of this Agreement, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
from and after the Closing Date until the consummation of the Spin-Off
Transactions, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired (other than any such non-consensual Lien permitted by
Section 7.01); make any Investments (other than Investments in the Borrower or
any Restricted Subsidiary permitted by Section 7.02); create, incur, assume or
suffer to exist any Indebtedness (other than the Loans and the Guarantees
pursuant to the Loan Documents and borrowings under the Timeshare Facility);
merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; make any Disposition; declare or make any Restricted
Payment (other than Restricted Payments with the proceeds of the Loans and
borrowings under the Timeshare Facility made to the direct or indirect parent of
the Borrower); enter into any transaction of any kind with any Affiliate of the
Borrower (other than pursuant to Section 7.08(a), (c), (d), (f), (g), (h),
(i) and (m)); prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner any

 

189



--------------------------------------------------------------------------------

Junior Financing or make any payment in violation of any subordination terms of
any Junior Financing Documentation; in each case, other than any such
transactions relating to the operations or business activities of the Borrower
in the ordinary course of business or in connection with the consummation of the
Spin-Off Transactions.

Notwithstanding anything to the contrary in Article VII of this Agreement, if on
any date (i) the Loans have an Investment Grade Rating from both of the Rating
Agencies and (ii) no Event of Default has occurred and is continuing (the
occurrence of the events described in the foregoing clauses (i) and (ii) being
collectively referred to as a “Covenant Suspension Event”), then, beginning on
such date and continuing so long as the Loans have an Investment Grade Rating,
Sections 7.03, 7.06 and 7.08 (the “Suspended Covenants”) will no longer be
applicable to the Loans during such period (the “Suspension Period”) until the
occurrence of the Reversion Date.

In the event that the BorrowerCompany and its Restricted Subsidiaries are not
subject to the Suspended Covenants for any period of time as a result of the
foregoing, and on any subsequent date (the “Reversion Date”) one or more of the
Rating Agencies withdraw their Investment Grade Rating or downgrade the rating
assigned to the Loans below an Investment Grade Rating (leaving neither of the
Rating Agencies with an Investment Grade Rating for the Loans), then the
BorrowerCompany and its Restricted Subsidiaries will thereafter again be subject
to the Suspended Covenants with respect to future events.

During a Suspension Period, the BorrowerCompany and its Restricted Subsidiaries
will be entitled to consummate transactions to the extent not prohibited
hereunder without giving effect to the Suspended Covenants. During a Suspension
Period, the covenants that are not Suspended Covenants shall be interpreted as
though the Suspended Covenants continue to be applicable during such Suspension
Period. For illustrative purposes only, even though Section 7.03 will not be in
effect during a Suspension Period, Section 7.01(dd) will be interpreted as
though Section 7.03(q) were still in effect during such Suspension Period.

Notwithstanding the foregoing, in the event of any such reinstatement, no action
taken or omitted to be taken by Holdings, the BorrowerCompany or any of its
Restricted Subsidiaries prior to such reinstatement that was permitted at such
time will give rise to a Default or Event of Default under this Agreement or any
other Loan Document; provided that (1) with respect to Restricted Payments made
after such reinstatement, the amount available to be made as Restricted Payments
will be calculated as though the covenant described above under Section 7.06 had
been in effect prior to, but not during, the Suspension Period; and (2) all
Indebtedness incurred, or Disqualified Equity Interests issued, during the
Suspension Period will be classified to have been incurred or issued pursuant to
Section 7.03(b)(i); and (3) any transaction with an Affiliate entered into after
such reinstatement pursuant to an agreement entered into during any Suspension
Period shall be deemed to be permitted pursuant to Section 7.08(h).

 

190



--------------------------------------------------------------------------------

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Borrower, any Loan Party or other Guarantor fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or

(b) Specific Covenants. The BorrowerBorrowers, any Restricted Subsidiary or, in
the case of Section 7.14, Holdings, fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05(a) (solely with
respect to the BorrowerCompany), or 6.13(c) (and such failure continues for 135
days after the Closing Date) or Article VII; provided that a Default as a result
of a breach of Section 7.11 is subject to cure pursuant to Section 8.05; or

(c) Other Defaults. Any Borrower, any Loan Party or other Guarantor fails to
perform or observe any other covenant or agreement (not specified in Sections
8.01(a) or (b) above) contained in any Loan Document on its part to be performed
or observed and such failure continues for thirty (30) days after written notice
thereof by the Administrative Agent to the BorrowerBorrowers; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the
BorrowerBorrowers, any other Loan Party, or other Guarantor herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect in any material respect when made or
deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness of such Loan Party or Restricted
Subsidiary (other than Indebtedness hereunder) having an outstanding aggregate
principal amount of not less than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or any other event occurs (other than, with respect to Indebtedness
consisting of Swap AgreementContract, termination events or equivalent events
pursuant to the terms of such Swap AgreementsContract), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

 

191



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Borrowers and the Loan Parties, taken as a whole,
and is not released, vacated or fully bonded within sixty (60) days after its
issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party or any Borrower contests in writing the validity or
enforceability of any provision of any Loan Document or the validity or priority
of a Lien as required by the Collateral Documents on a material portion of the
Collateral; or any Loan Party or any Borrower denies in writing that it has any
or further liability or obligation under any Loan Document (other than as a
result of repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Sections 6.11, 6.13 or 6.15 shall for any reason
(other than pursuant to the terms thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents and the Intercreditor
Agreements on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
except to the extent that any such perfection or priority is not required
pursuant to the Collateral and

 

192



--------------------------------------------------------------------------------

Guarantee Requirement or any loss thereof results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements,
or (ii) any of the Equity Interests of the BorrowerCompany shall for any reason
cease to be pledged pursuant to the Collateral Documents; or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary or
any ERISA Affiliate in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (ii) a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Borrowers
or the Loan Parties under the Loan Documents for any reason shall cease to be
(A) “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior
Secured Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (B) “First Lien Obligations” (or any comparable
term) under, and as defined in, the Junior Lien Intercreditor Agreement under,
and as defined in any Junior Financing Documentation or (ii) the subordination
provisions set forth in any Junior Financing Documentation shall, in whole or in
part, cease to be effective or cease to be legally valid, binding and
enforceable against the holders of any Junior Financing, if applicable.

SECTION 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the BorrowerCompany;

(iii) require that the BorrowerBorrowers Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

193



--------------------------------------------------------------------------------

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to BorrowerBorrowers under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the BorrowerBorrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

SECTION 8.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of the BorrowerCompany, have assets
with a fair market value in excess of 5.0% of Total Assets (it being agreed that
all Restricted Subsidiaries affected by any event or circumstance referred to in
any such clause shall be considered together, as a single consolidated
Restricted Subsidiary, for purposes of determining whether the condition
specified above is satisfied).

SECTION 8.04 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

194



--------------------------------------------------------------------------------

Fifth, to the payment of all other Obligations of the BorrowerBorrowers that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the BorrowerBorrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause FifthFourth above shall
be applied to satisfy drawings under such Letters of Credit as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the BorrowerBorrowers as applicable.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

SECTION 8.05 Borrower’sCompany’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Sections 8.01 or 8.02,
if the BorrowerCompany determines that an Event of Default under the covenant
set forth in Section 7.11 has occurred or may occur, during the period
commencing after the beginning of the last fiscal quarter included in such Test
Period and ending ten (10) Business Days after the date on which financial
statements are required to be delivered hereunder with respect to such fiscal
quarter, HGVI may make a Specified Equity Contribution to Holdings (a
“Designated Equity Contribution”), and the amount of the net cash proceeds
thereof shall be deemed to increase Consolidated EBITDA with respect to such
applicable quarter; provided that such net cash proceeds (i) are actually
received by the BorrowerCompany as cash common equity (including through capital
contribution of such net cash proceeds to the BorrowerCompany) during the period
commencing after the beginning of the last fiscal quarter included in such Test
Period by the BorrowerCompany and ending ten (10) Business Days after the date
on which financial statements are required to be delivered with respect to such
fiscal quarter hereunder and (ii) are Not Otherwise Applied. The parties hereby
acknowledge that this Section 8.05(a) may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 7.11 and
shall not result in any adjustment to any baskets or other amounts other than
the amount of the Consolidated EBITDA for the purpose of Section 7.11.

(b) (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) no more than five Designated Equity Contributions may be made in the
aggregate during the term of this Agreement, (iii) the amount of any Designated
Equity Contribution shall be no more than the amount required to cause the
BorrowerCompany to be in Pro Forma Compliance with Section 7.11 for any
applicable period and (iv) there shall be no pro forma reduction in Indebtedness
with the proceeds of any Designated Equity Contribution for determining
compliance with Section 7.11 for the fiscal quarter with respect to which such
Designated Equity Contribution was made.

 

195



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes each of
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) Each of the Secured Parties hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.

 

196



--------------------------------------------------------------------------------

(d) Each Lender hereby (i) acknowledges that it has received a copy of the
Intercreditor Agreements, (ii) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements to the extent
then in effect, and (iii) authorizes and instructs the Collateral Agent to enter
into each Intercreditor Agreement as Collateral Agent and on behalf of such
Lender.

(e) Except as provided in Sections 9.09 and 9.11, the provisions of this Article
IX are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuer, and neither theany Borrower nor any other Loan Party shall have
rights as a third-party beneficiary of any of such provisions.

SECTION 9.02 Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent, the Collateral
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Agent-Related Persons of the Administrative Agent, the Collateral Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the Facilities as well as activities as Administrative
Agent or Collateral Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any agent or sub-agent or attorney-in-fact that
it selects in the absence of gross negligence or willful misconduct (as
determined in the final non-appealable judgment of a court of competent
jurisdiction).

SECTION 9.03 Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Borrower or any Loan Party or any officer thereof, contained herein or in
any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
or the Collateral Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, the existence, value
or collectability of the Collateral, any failure to monitor or maintain any part
of the Collateral, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Borrower or any Loan Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of

 

197



--------------------------------------------------------------------------------

any Borrower or any Loan Party or any Affiliate thereof. Notwithstanding the
foregoing, neither the Administrative Agent nor the Collateral Agent shall have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that the Administrative Agent or Collateral Agent (as
applicable) is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents); provided that the
Administrative Agent or Collateral Agent (as applicable) shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Administrative Agent or Collateral Agent (as applicable) to liability
or that is contrary to any Loan Document or applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law.

SECTION 9.04 Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Borrower or any Loan Party), independent accountants
and other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

SECTION 9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the BorrowerCompany referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

 

198



--------------------------------------------------------------------------------

SECTION 9.06 Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Borrower, any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
each Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their Subsidiaries, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
the BorrowerBorrowers hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their Affiliates which may
come into the possession of any Agent-Related Person.

SECTION 9.07 Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Borrower or any Loan Party and without
limiting the obligation of any Borrower or any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final non-appealable judgment of a
court of competent jurisdiction; provided that no action taken in accordance
with the directions of the Required Lenders (or such other number or percentage
of the Lenders as shall be required by the Loan Documents) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07; provided, further, that any obligation to indemnify an L/C Issuer
pursuant to this Section 9.07 shall be limited to Revolving Credit Lenders only.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse each of
the Administrative Agent and the Collateral Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent or the Collateral Agent, as the case may be, in
connection with the preparation, execution, delivery,

 

199



--------------------------------------------------------------------------------

administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent or the Collateral Agent, as the case may be, is not
reimbursed for such expenses by or on behalf of the Borrowers or the Loan
Parties. The undertaking in this Section 9.07 shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent or the Collateral Agent, as the case may be.

SECTION 9.08 Agents in Their Individual Capacities.

Deutsche Bank AG New York Branchof America, N.A. and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and
itsBorrowers and their respective Affiliates as though Deutsche Bank AG New York
Branchof America, N.A. were not the Administrative Agent, the Collateral Agent
or Swing Line Lender hereunder and without notice to or consent of the Lenders.
The Lenders acknowledge that, pursuant to such activities, Deutsche Bank AG New
York Branchof America, N.A. or its Affiliates may receive information regarding
the Borrower or itsBorrowers or their respective Affiliates (including
information that may be subject to confidentiality obligations in favor of
theeach Borrower or such Affiliate) and acknowledge that neither the
Administrative Agent nor the Collateral Agent shall be under any obligation to
provide such information to them. With respect to its Loans, Deutsche Bank AG
New York Branchof America, N.A. and its Affiliates shall have the same rights
and powers under this Agreement as any other Lender and may exercise such rights
and powers as though it were not the Administrative Agent, the Collateral Agent
or a Swing Line Lender, and the terms “Lender” and “Lenders” include Deutsche
Bank AG New York Branchof America, N.A. in its individual capacity. Any
successor to Deutsche Bank AG New York Branchof America, N.A. as the
Administrative Agent or the Collateral Agent shall also have the rights
attributed to Deutsche Bank AG New York Branchof America, N.A. under this
paragraph.

SECTION 9.09 Successor Agents.

(a) Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable upon thirty
(30) days’ notice to the Lenders and the Borrower and if either the
Administrative Agent or the Collateral Agent is a Defaulting Lender, the
Borrower may remove such Defaulting Lender from such role upon ten (10) days’
notice to the Lenders. If the Administrative Agent or the Collateral Agent
resigns under this Agreement or is removed by the Borrower,at any time give
advance notice of at least 30 days of its resignation to the Lenders, the L/C
Issuers and the Company. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint from among the Lenders a
successor agent for the Lenders,, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States and which successor agent shall be consented to by the BorrowerCompany at
all times other than during the existence of an Event of Default under Sections
8.01(f) or (g) (which consent of the BorrowerCompany shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation or removal of the Administrative Agent or the Collateral
Agent,

 

200



--------------------------------------------------------------------------------

as applicable, the Administrative Agent or the Collateral Agent, as applicable,
in the case of a resignation, and the Borrower, in the case of a removal may
appoint, after consulting with the Lenders and the Borrower (in the case of a
resignation), a successor agent from among the Lenders. Upon the acceptance of
its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties ofsuch
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or retiring Collateral Agent and the term “Administrative Agent” or “Collateral
Agent” shall mean such successor administrative agent or collateral agent and/or
Supplemental Agent, as the case may be, andgives notice of its resignation, (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent’s or Collateral Agent’s
appointment, powers and duties as the Administrative Agent or Collateral Agent
shall be terminated. After the retiring Administrative Agent’s or the Collateral
Agent’s resignation or removal hereunder as themay (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent or Collateral Agent, the provisions of this Article IX and
the provisions of Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent or Collateral Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent or the
Collateral Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation or ten
(10) days following the Borrower’s notice of removal, the retiring
Administrative Agent’s or the retiring Collateral Agent’sbe a Defaulting Lender.
Whether or not a successor has been appointed, such resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent or Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. Upon the acceptance of any appointment as the Administrative Agent or
Collateral Agent hereunder by a successor and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request, in order to (a) continue the perfection of the Liens
granted or purported to be granted by the Collateral Documents or (b) otherwise
ensure that Section 6.11 is satisfied, the Administrative Agent or Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent or
Collateral Agent, and the retiring Administrative Agent or Collateral Agent
shall be discharged from its duties and obligations under the Loan Documents.
After the retiring Administrative Agent’s or Collateral Agent’s resignation
hereunder as the Administrative Agent or the Collateral Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Administrative Agent or the Collateral Agent.in accordance
with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent or Collateral Agent is a
Defaulting Lender, the Company or the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Company (if action is
taken by the Required Lenders) and such Person remove such Person as
Administrative Agent and appoint a successor and which successor shall be
consented to by the Company at all times other than during the existence of an
Event of Default under Sections 8.01(f) or (g) (which consent of the Company

 

201



--------------------------------------------------------------------------------

shall not be unreasonably withheld or delayed). If no such successor shall have
been so appointed by the Company or the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Company or the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent or
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by the Administrative Agent or the Collateral Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent or Collateral Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent or Collateral Agent
is appointed) and (2) except for any indemnity payments or other amounts then
owed to the retiring or removed Administrative Agent or Collateral Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent or Collateral Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time, if any, as the
Company or the Required Lenders appoint a successor Administrative Agent or
Collateral Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent or
Collateral Agent (other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent or Collateral Agent as of
the Resignation Effective Date or the Removal Effective Date, as applicable),
and the retiring or removed Administrative Agent shall be discharged from all of
its duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 9.09). The fees
payable by the Company to a successor Administrative Agent or Collateral Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring or removed
Administrative Agent’s or Collateral Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article IX,
Section 10.04 and Section 10.05 shall continue in effect for the benefit of such
retiring or removed Administrative Agent or Collateral Agent, its sub-agents and
their respective Affiliates, and the officers, directors, employees, partners,
agents, advisors, attorneys-in-fact and other representatives in respect of any
actions taken or omitted to be taken by any of them (i) while the retiring or
removed Administrative Agent or Collateral Agent was acting as Administrative
Agent or Collateral Agent and (ii) after such resignation or removal for as long
as any of them continues to act in any capacity hereunder or under the other
Loan Documents, including (a) acting as collateral agent or otherwise holding
any collateral security on behalf of any of the Lenders and (b) in respect of
any actions taken in connection with transferring the agency to any successor
Administrative Agent or Collateral Agent.

(d) Any resignation by Bank of America, N.A. as Administrative Agent pursuant to
this Section 9.09 shall also constitute its resignation as an L/C Issuer and the
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk

 

202



--------------------------------------------------------------------------------

participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as the Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America, N.A. to effectively assume the obligations of
Bank of America, N.A. with respect to such Letters of Credit.

SECTION 9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower or any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the BorrowerCompany or the Collateral Agent) shall be (to the
fullest extent permitted by mandatory provisions of applicable Law) entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due to the Lenders, the Collateral Agent and
the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09, 10.04 and 10.05.

 

203



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11 Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements and
Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) and the expiration or
termination or cash collateralization of all Letters of Credit, (ii) at the time
the property subject to such Lien is Disposed or to be Disposed as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document to any Person other than a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent under the Loan Documents (or, if
such transferee is a Person required to grant a Lien to the Administrative Agent
or the Collateral Agent on such asset, at the option of the applicable Loan
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent or Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (y) the transfer is between parties organized under the
laws of different jurisdictions and at least one of such parties is a Foreign
Subsidiary and (z) the priority of the new Lien is the same as that of the
original Lien), (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b) To release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.01(u) or
(w) (in the case of clause (w), to the extent required by the terms of the
obligations secured by such Liens);

(c) That any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder; provided that no such release shall occur if
such Guarantor continues to be a guarantor in respect of the Senior Unsecured
Notes or any Junior Financing;

(d) (i) At the sole option of the BorrowerCompany, Parent or any existing entity
constituting “Holdings” shall be released from its obligations under the
Guaranty if such entity ceases to be the direct parent of the BorrowerCompany as
a result of a transaction or designation permitted pursuant to the definition
thereof and otherwise permitted hereunder, subject to the assumption of
obligations of “Holdings” under the Loan Documents by such other Domestic
Subsidiary of Parent that directly owns 100% of the issued and outstanding
Equity Interests in the BorrowerCompany pursuant to the definition thereof and
(ii) HWHI shall be released from its obligations under the Guaranty and the Loan
Documents upon the consummation of the Spin-Off Transactions; and

 

204



--------------------------------------------------------------------------------

(e) the Collateral Agent may, without any further consent of any Lender, enter
into (i) a First Lien Intercreditor Agreement with the collateral agent or other
representatives of holders of Permitted Ratio Debt that is intended to be
secured on a pari passu basis with the Obligations and/or (ii) a Junior Lien
Intercreditor Agreement with the collateral agent or other representatives of
the holders of Indebtedness permitted under Section 7.03, in each case, where
such Indebtedness is secured by Liens permitted under Section 7.01. The
Collateral Agent may rely exclusively on a certificate of a Responsible Officer
of the BorrowerCompany as to whether any such other Liens are permitted. Any
First Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement
entered into by the Collateral Agent in accordance with the terms of this
Agreement shall be binding on the Secured Parties.

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’sCompany’s expense, execute and
deliver to the applicable Loan Party such documents as the BorrowerCompany may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11.

SECTION 9.12 Other Agents; Lead Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner”, “lead arranger”,
“co-documentation agent” or “co-syndication agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.13 Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender

 

205



--------------------------------------------------------------------------------

failed to notify the Administrative Agent of a change in circumstance that
rendered the exemption from, or reduction of withholding Tax ineffective), such
Lender shall, within 10 days after written demand therefor, indemnify and hold
harmless the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the BorrowerBorrowers pursuant to
Section 3.01 and Section 3.04 and without limiting or expanding the obligation
of the BorrowerBorrowers to do so) for all amounts paid, directly or indirectly,
by the Administrative Agent as Taxes or otherwise, together with all expenses
incurred, including legal expenses and any other out-of-pocket expenses, whether
or not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.13. The agreements in
this Section 9.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For the avoidance of doubt, the term “Lender” for purposes of this Section 9.13
shall include each L/C Issuer and Swing Line Lender.

SECTION 9.14 Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent deems that by reason of any present or future Law
of any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent and the Collateral Agent are hereby authorized to appoint an additional
individual or institution selected by the Administrative Agent or the Collateral
Agent in its sole discretion as a separate trustee, co-trustee, administrative
agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Agent” and collectively as “Supplemental
Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Collateral Agent with respect to
such Collateral shall be exercisable by and vest in such Supplemental Agent to
the extent, and only to the extent, necessary to enable such Supplemental Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Agent shall run to and be enforceable
by either the Collateral Agent or such Supplemental Agent, and (ii) the
provisions of this Article IX and of Sections 10.04 and 10.05 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Agent and
all references therein to the Collateral Agent shall be deemed to be references
to the Collateral Agent and/or such Supplemental Agent, as the context may
require.

 

206



--------------------------------------------------------------------------------

Should any instrument in writing from any Borrower or any Loan Party be required
by any Supplemental Agent so appointed by the Administrative Agent or the
Collateral Agent for more fully and certainly vesting in and confirming to him
or it such rights, powers, privileges and duties, such Borrower or any Loan
Party shall execute, acknowledge and deliver any and all such instruments
promptly upon request by the Administrative Agent or the Collateral Agent. In
case any Supplemental Agent, or a successor thereto, shall die, become incapable
of acting, resign or be removed, all the rights, powers, privileges and duties
of such Supplemental Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Agent.

SECTION 9.15 Certain ERISA Matters.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto
that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

207



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender or Borrower
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Borrower or any Loan Party therefrom, shall be effective unless
in writing signed by the Required Lenders, or by the Administrative Agent with
the consent of the Required Lenders, and such Borrower or such Loan Party and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that any amendment or waiver
contemplated in clauses (g) or (i) below, shall only require the consent of such
Borrower or such Loan Party and the Required Revolving Credit Lenders or the
Required Facility Lenders under the applicable Facility, as applicable;
provided, further, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Sections 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Term Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Consolidated Total Net Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest);

 

208



--------------------------------------------------------------------------------

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document (or change the timing of payments of such fees or
other amounts) without the written consent of each Lender holding such Loan, L/C
Borrowing or to whom such fee or other amount is owed (it being understood that
any change to the definition of “Consolidated Total Net Leverage Ratio” or in
the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest); provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of thea Borrower to pay interest at the Default Rate;

(d) change any provision of Sections 8.04 or 10.01 or the definition of
“Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby;

(e) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(f) other than in connection with a transaction permitted under Sections 7.04 or
7.05, release all or substantially all of the aggregate value of the Guaranty,
without the written consent of each Lender;

(g) (1) waive any condition set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Credit Facilities or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Revolving Credit Facilities and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Revolving Credit Facility or Facilities (and in
the case of multiple Facilities which are affected, with respect to any such
Facility, such consent shall be effected by the Required Facility Lenders of
such Facility); provided, however, that the waivers described in this clause
(g) shall not require the consent of any Lenders other than the Required
Facility Lenders under such Facility or Facilities;

(h) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender directly affected thereby; or

(i) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments, under
Section 2.15 with respect to Refinancing Term Loans and Other Revolving Credit
Commitments and under Section 2.16 with respect to Extended Term Loans or
Extended Revolving Credit Commitments and, in each case, the rate of interest
applicable thereto) which directly affects Lenders of one or more Incremental
Term Loans, Incremental Revolving Credit Commitments, Refinancing Term Loans,
Other Revolving Credit Commitments, Extended Term Loans or Extended Revolving
Credit Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the requisite Lenders
under such applicable Incremental Term Loans,

 

209



--------------------------------------------------------------------------------

Incremental Revolving Credit Commitments, Refinancing Term Loans, Other
Revolving Credit Commitments, Extended Term Loans or Extended Revolving Credit
Commitments (and in the case of multiple Facilities which are affected, with
respect to any such Facility, such consent shall be effected by the Required
Facility Lenders of such Facility); provided, however, that the waivers
described in this clause (i) shall not require the consent of any Lenders other
than the requisite Lenders under such applicable Incremental Term Loans,
Incremental Revolving Credit Commitments, Refinancing Term Loans, Other
Revolving Credit Commitments, Extended Term Loans or Extended Revolving Credit
Commitments, as the case may be;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Issuance Request relating to any Letter of Credit issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by a Swing Line Lender in addition to the Lenders required above, affect
the rights or duties of such Swing Line Lender under this Agreement; provided,
however, that this Agreement may be amended to adjust the borrowing mechanics
related to Swing Line Loans with only the written consent of the Administrative
Agent, the Swing Line Lender and the BorrowerCompany so long as the obligations
of the Revolving Credit Lenders are not affected thereby; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent or the Collateral Agent, as applicable, in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent or the Collateral Agent, as applicable,
under this Agreement or any other Loan Document; (iv) Section 10.07(h) may not
be amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (v) the consent of Lenders
holding more than 50% of any Class of Commitments or Loans shall be required
with respect to any amendment that by its terms adversely affects the rights of
such Class in respect of payments or Collateral hereunder in a manner different
than such amendment affects other Classes. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender, nor
the principal amounts owed to such Defaulting Lender reduced or the final
maturity thereof extended, and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
materially and adversely affects any Defaulting Lender (if such Lender were not
a Defaulting Lender) to a greater extent than other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the

 

210



--------------------------------------------------------------------------------

applicable intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect, to the interests of
the Lenders); provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent.

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the
BorrowerCompany without the need to obtain the consent of any other Lender if
such amendment is delivered in order (xA) to correct or cure ambiguities,
errors, omissions, defects, (yB) to effect administrative changes of a technical
or immaterial nature or, (zC) to fix incorrect cross references or similar
inaccuracies in this Agreement or the applicable Loan Document, (D) solely to
add benefit to one or more existing Facilities, including but not limited to,
increase in margin, interest rate floor, prepayment premium, call protection and
reestablishment of or increase in amortization schedule, in order to cause any
Incremental Facility to be fungible with any existing Facility and (E) to add
any financial covenant or other terms for the benefit of all Lenders or any
Class of Lenders pursuant to the conditions imposed on the incurrence of any
Indebtedness set forth elsewhere in this Agreement. The Collateral Documents and
related documents in connection with this Agreement and the other Loan Documents
may be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended, supplemented and waived with the consent
of the Administrative Agent at the request of the BorrowerCompany without the
need to obtain the consent of any other Lender if such amendment, supplement or
waiver is delivered in order (i) to comply with local Law or advice of local
counsel, (ii) to correct or cure ambiguities, omissions, mistakes or defects or
(iii) to cause such Collateral Documents or other document to be consistent with
this Agreement and the other Loan Documents.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the BorrowerBorrowers and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

211



--------------------------------------------------------------------------------

(i) if to the BorrowerBorrowers (or any other Loan Party) or the Administrative
Agent, the Collateral Agent, an L/C Issuer or the Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the BorrowerCompany
and the Administrative Agent, the Collateral Agent, an L/C Issuer or the Swing
Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent, an L/C Issuer
and the Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on allthe Borrowers, the Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the BorrowerBorrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. TheEach Borrower shall indemnify each Agent-Related Person and each
Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
thesuch Borrower in the absence of gross negligence or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction. All telephonic notices to the Administrative Agent or Collateral
Agent may be recorded by the Administrative Agent or the Collateral Agent, and
each of the parties hereto hereby consents to such recording.

 

212



--------------------------------------------------------------------------------

SECTION 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

SECTION 10.04 Attorney Costs and Expenses.

The Borrower agreesBorrowers agree (a) if the Closing Date occurs, to pay or
reimburse the Administrative Agent, the Collateral Agent, L/C Issuers, the Lead
Arrangers and the Joint Bookrunners for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby (including all Attorney Costs,
which shall be limited to Davis Polk & Wardwell LLPone counsel for the
Administrative Agent and the Lead Arrangers, taken as a whole, and one local
counsel as reasonably necessary in each relevant jurisdiction material to the
interests of the Lenders, taken as a whole) and (b) from and after the Closing
Date, to pay or reimburse the Administrative Agent, the Collateral Agent, L/C
Issuers, the Lead Arrangers, the Joint Bookrunners and each Lender for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all respective Attorney Costs which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and the Lead Arrangers, taken as a whole
(and one local counsel as reasonably necessary in each relevant jurisdiction
material to the interests of the Lenders taken as a whole)). The foregoing costs
and expenses shall include all reasonable search, filing and recording charges
relating to Collateral and fees related thereto, and other reasonable and
documented out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within thirty (30) days of receipt by the BorrowerCompany of an
invoice relating thereto setting forth such expenses in reasonable detail
including, if requested by the BorrowerCompany and to the extent reasonably
available, backup documentation supporting such reimbursement request; provided
that with respect to the Closing Date, all amounts due under this Section 10.04
shall be paid on the Closing Date solely to the extent invoiced to the
BorrowerCompany within three Business Days of the Closing Date. If any Borrower
or any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Borrower or such Loan Party by the Administrative Agent in its
sole discretion. For the avoidance of doubt, this Section 10.04 shall not apply
to Taxes, except any Taxes that represent liabilities, obligations, losses,
damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.

 

213



--------------------------------------------------------------------------------

SECTION 10.05 Indemnification by the BorrowerBorrowers.

The BorrowerBorrowers shall indemnify and hold harmless each Agent-Related
Person, each Lender and their respective Affiliates, and their respective
officers, directors, employees, partners, agents, advisors and other
representatives of each of the foregoing (collectively the “Indemnitees”) from
and against any and all liabilities (including Environmental Liabilities),
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs but limited
in the case of legal fees and expenses to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, one local counsel for
all Indemnitees taken as a whole in each relevant jurisdiction that is material
to the interests of the Lenders, and solely in the case of a conflict of
interest, one additional counsel in each relevant jurisdiction to each group of
similarly situated affected Indemnitees, taken as a whole) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (a) the execution, delivery, enforcement, performance or administration of
any Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom including any refusal by an
L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit or (c) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”) in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that, notwithstanding
the foregoing, such indemnity shall not, as to any Indemnitee, be available to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Affiliates or their respective directors, officers,
employees, partners, agents, advisors or other representatives, as determined by
a final non-appealable judgment of a court of competent jurisdiction, (y) a
material breach of any obligations under any Loan Document by such Indemnitee or
any of its Affiliates or their respective directors, officers, employees,
partners, agents, advisors or other representatives, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees (other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an agent or arranger or any similar role
or as a letter of credit issuer or swing line bank under any Facility and other
than any claims arising out of any act or omission of Holdings, the
BorrowerBorrowers, the Investors or any of their Affiliates). No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date) (other than, in the case of
any Borrower or any Loan Party, in respect of any such damages incurred or paid
by an Indemnitee to a third party and for any out-of-pocket expenses); it being

 

214



--------------------------------------------------------------------------------

agreed that this sentence shall not limit the indemnification obligations of
Holdings, the BorrowerBorrowers or any Subsidiary. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, its directors, stockholders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents are consummated. All amounts due under
this Section 10.05 shall be paid within thirty (30) days after written demand
therefor (together with backup documentation supporting such reimbursement
request); provided, however, that such Indemnitee shall promptly refund the
amount of any payment to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent or Collateral Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. For the avoidance of
doubt, this Section 10.05 shall not apply to Taxes, except any Taxes that
represent liabilities, obligations, losses, damages, penalties, claims, demands,
actions, prepayments, suits, costs, expenses and disbursements arising from any
non-Tax claims.

SECTION 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the BorrowerBorrowers is made
to any Agent or any Lender, or any Agent or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the BorrowerBorrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (except as permitted by
Section 7.04) and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Assignee pursuant to an assignment
made in accordance with the provisions of Section 10.07(b) (such an assignee, an
“Eligible Assignee”) in the case of any Assignee that is Holdings or any of its
Subsidiaries, Section 10.07(m), (ii) by way of

 

215



--------------------------------------------------------------------------------

participation in accordance with the provisions of Section 10.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(h) or (iv) to an SPC in accordance with the provisions of
Section 10.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding anything
to the contrary, (x) no Lender may assign or transfer by participation any of
its rights or obligations hereunder to (i) any Person that is a Defaulting
Lender or a Disqualified Lender, (ii) a natural Person or (iii) to Holdings, the
BorrowerBorrowers or any of their respective Subsidiaries or Affiliates (except,
in the case of Holdings, BorrowerBorrowers and any of their respective
Subsidiaries, pursuant to Section 2.05(a)(v) or Section 10.07(m)) and (y) no
Lender may assign any Revolving Credit Commitments or Revolving Credit Exposure
hereunder without the consent of the BorrowerCompany (not to be unreasonably
withheld or delayed) unless (i) such assignment is to a Revolving Credit Lender
or to an Affiliate of a Revolving Credit Lender of similar creditworthiness or
(ii) an Event of Default under Section 8.01(a) or, solely with respect to the
BorrowerCompany, Section 8.01(f) has occurred and is continuing; provided that
the BorrowerCompany shall be deemed to have consented to any assignment of Term
Loans unless the BorrowerCompany shall have objected thereto within fifteen
(15) Business Days after having received written notice thereof. The parties
hereby agree that Merrill Lynch, Pierce, Fenner & Smith Incorporated may,
without notice to the BorrowerCompany, assign its rights and obligations under
this Agreement to any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement. Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(f) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

(A) the BorrowerCompany; provided that no consent of the BorrowerCompany shall
be required for (i) an assignment of all or any portion of the Term Loans to a
Lender, an Affiliate of a Lender or an Approved Fund, (ii) an assignment related
to Revolving Credit Commitments or Revolving Credit Exposure to a Revolving
Credit Lender or to an Affiliate of a Revolving Credit Lender of similar
creditworthiness, (iii) if an Event of Default under Section 8.01(a) or, solely
with respect to the BorrowerCompany, Section 8.01(f) has occurred and is
continuing or (iv) an assignment of all or a portion of the Loans pursuant to
Section 10.07(m);

 

216



--------------------------------------------------------------------------------

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or
any portion of the Loans pursuant to Section 10.07(m);

(C) each L/C Issuer at the time of such assignment; provided that no consent of
the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure; and

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of a Revolving Credit Loan or Revolving Credit
Commitment), $1,000,000 (in the case of a Term Loan), and shall be in increments
of an amount of $1,000,0005,000,000 (in the case of a Revolving Credit Loan or
Revolving Credit Commitment) or $1,000,000 (in the case of Term Loans) in excess
thereof (provided that simultaneous assignments to or from two or more Approved
Funds shall be aggregated for purposes of determining compliance with this
Section 10.07(b)(ii)(A)), unless each of the BorrowerCompany and the
Administrative Agent otherwise consents; provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

(C) other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

 

217



--------------------------------------------------------------------------------

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the BorrowerCompany and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the applicable Borrower (at its expense) shall execute and deliver a Note
to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(f).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
BorrowerBorrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it, and each notice of cancellation
of any Loans delivered by the BorrowerBorrowers pursuant to Section 10.07(m) and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and related interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
the amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the BorrowerBorrowers, the Agents and

 

218



--------------------------------------------------------------------------------

the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the BorrowerBorrowers, any Agent and, with respect
to such Lender’s own interest only, any Lender, at any reasonable time and from
time to time upon reasonable prior notice. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliate of Holdings, Borrowerthe Borrowers or any Subsidiary thereof.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the BorrowerCompany, the
Swing Line Lender and each L/C Issuer to such assignment and any applicable tax
forms required pursuant to Section 3.01(d), the Administrative Agent shall
promptly (i) accept such Assignment and Assumption and (ii) record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).

(f) Any Lender may at any time sell participations to any Person, subject to the
proviso to Section 10.07(a) (each, a “Participant”), in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the applicable
Borrower, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that requires the affirmative vote of such Lender. Subject to
Section 10.07(g), the applicable Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations of such Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.07(c). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.09 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the applicable Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall

 

219



--------------------------------------------------------------------------------

have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans or Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary in connection with an audit or other
proceeding to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the applicable
Borrower’s prior written consent, not to be unreasonably withheld or delayed.

(h) Any Lender may, without the consent of the BorrowerBorrowers or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the BorrowerBorrowers (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, (ii) if an SPC elects not to exercise
such option or otherwise fails to make all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part
thereof, shall be appropriately reflected in the Participant Register. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Section), but neither the grant to any SPC nor the exercise by any SPC of
such option shall increase the costs or expenses or otherwise increase or change
the obligations of the BorrowerBorrowers under this Agreement except in the case
of Sections 3.01 or 3.04, to the extent that the grant to the SPC was made with
the prior written consent of the BorrowerCompany (not to be unreasonably
withheld or delayed; for the avoidance of doubt, the BorrowerCompany shall have
reasonable basis for withholding consent if an exercise by SPC immediately after
the grant would result in materially increased indemnification obligations to
the BorrowerBorrowers at such time), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender.

 

220



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the BorrowerCompany and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the BorrowerCompany or the Administrative Agent, (1) any Lender may
in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(k) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon thirty (30) days’ notice to the BorrowerCompany and
the Lenders, resign as an L/C Issuer or Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the BorrowerCompany and the Administrative Agent willing to accept its
appointment as successor L/C Issuer or Swing Line Lender, as applicable. In the
event of any such resignation of an L/C Issuer or Swing Line Lender, the
BorrowerCompany shall be entitled to appoint, with the consent of the
Administrative Agent, from among the Lenders willing to accept such appointment
a successor L/C Issuer or Swing Line Lender hereunder; provided that no failure
by the BorrowerCompany to appoint any such successor shall affect the
resignation of the relevant L/C Issuer or the Swing Line Lender, as the case may
be, except as expressly provided above. If an L/C Issuer resigns as an L/C
Issuer, it shall retain all the rights and obligations of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If the Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans,
Eurocurrency Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).

(l) Any assignment of Commitments or Loans by a Lender or all or a portion of
its rights and obligations among the Facilities shall not be required to be made
on a pro rata basis among each of the Facilities.

 

221



--------------------------------------------------------------------------------

(m) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing and no proceeds of Revolving Credit Borrowings are applied to fund
the consideration for any such assignment, at any time, assign all or a portion
of its rights and obligations with respect to Term Loans under this Agreement to
HGVI, Holdings or the BorrowerBorrowers through (x) Dutch auctions open to all
Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.05(a)(v) or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open market purchase on a non-pro rata basis;
provided that in connection with assignments pursuant to clause (y) above:

(i) if HGVI or Holdings is the assignee, upon such assignment, transfer or
contribution, HGVI or Holdings shall automatically be deemed to have contributed
the principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the applicable Borrower; or

(ii) if the assignee is the applicable Borrower (including through contribution
or transfers set forth in clause (i) above), (A) the principal amount of such
Term Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to thesuch Borrower shall be deemed automatically
cancelled and extinguished on the date of such contribution, assignment or
transfer, (B) the aggregate outstanding principal amount of Term Loans of the
remaining Lenders shall reflect such cancellation and extinguishing of the Term
Loans then held by thesuch Borrower and (C) thesuch Borrower shall promptly
provide notice to the Administrative Agent of such contribution, assignment or
transfer of such Term Loans, and the Administrative Agent, upon receipt of such
notice, shall reflect the cancellation of the applicable Term Loans in the
Register.

SECTION 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender or its Affiliates); provided that
the Administrative Agent or such Lender, as applicable, agrees that it will
notify the BorrowerBorrowers as soon as practicable in the event of any such
disclosure by such Person (other than at the request of a regulatory authority
or examiner) unless such notification is prohibited by law, rule or regulation;
(c) to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities or
market data collectors, similar services providers to the lending industry and
service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the Loan Documents; (d) to
the extent required by applicable Laws or regulations

 

222



--------------------------------------------------------------------------------

or by any subpoena or similar legal process; provided that the Administrative
Agent or such Lender, as applicable, agrees that it will notify the
BorrowerBorrowers as soon as practicable in the event of any such disclosure by
such Person (other than at the request of a regulatory authority or examiner)
unless such notification is prohibited by law, rule or regulation; (e) to any
other party to this Agreement; (f) subject to an agreement containing provisions
at least as restrictive as those set forth in this Section 10.08 (or as may
otherwise be reasonably acceptable to the BorrowerBorrowers), to any pledgee
referred to in Section 10.07(h), counterparty to a Swap Contract, Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in any of its rights or obligations under this Agreement (provided
that the disclosure of any such Information to any Lenders or Eligible Assignees
or Participants shall be made subject to the acknowledgement and acceptance by
such Lender, Eligible Assignee or Participant that such Information is being
disseminated on a confidential basis (on substantially the terms set forth in
this Section 10.08 or as otherwise reasonably acceptable to the
BorrowerBorrowers, including, without limitation, as agreed in any Borrower
Materials) in accordance with the standard processes of the Administrative Agent
or customary market standards for dissemination of such type of Information;
(g) with the written consent of the BorrowerCompany; (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 10.08 or becomes available to the Administrative Agent, the Lead
Arrangers, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower, a Loan Party or any
Investor or their respective Affiliates (so long as such source is not known to
the Administrative Agent, the Lead Arrangers, such Lender, such L/C Issuer or
any of their respective Affiliates to be bound by confidentiality obligations to
any Borrower or any Loan Party); (i) to any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender; (j) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to Loan Parties and their Subsidiaries received by it from such Lender)
or to the CUSIP Service Bureau or any similar organization; (k) in connection
with the exercise of any remedies hereunder, under any other Loan Document or
the enforcement of its rights hereunder or thereunder or (l) to the extent such
Information is independently developed by the Administrative Agent, the Lead
Arrangers, such Lender, such L/C Issuer or any of their respective Affiliates;
provided that no disclosure shall be made to any Disqualified Lender. In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and publicly available information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from the Borrowers or the Loan Parties relating
to any Borrower, any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the BorrowerBorrowers or any of their Subsidiaries or its business,
other than any such information that is publicly available to any Agent, any L/C
Issuer or any Lender prior to disclosure by any Borrower or any Loan Party other
than as a result of a breach of this Section 10.08; provided that all
information received after the Closing Date from Parent, Holdings, the
BorrowerBorrowers or any of its Subsidiaries shall be deemed confidential unless
such information is clearly identified at the time of delivery as not being
confidential.

 

223



--------------------------------------------------------------------------------

SECTION 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs
and expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to the BorrowerBorrowers, any such notice being waived by
the BorrowerCompany (on its own behalf and on behalf of each Loan Party and each
of its Subsidiaries) to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or the Collateral Agent to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or the
Collateral Agent hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.17 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the BorrowerCompany and the Administrative Agent after any such set off
and application made by such Lender; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent, the Collateral Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, the Collateral Agent and such
Lender may have. No amounts set off from any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

SECTION 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

224



--------------------------------------------------------------------------------

SECTION 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

SECTION 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

SECTION 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

225



--------------------------------------------------------------------------------

SECTION 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH BORROWER, EACH LOAN PARTY, EACH AGENT AND EACH
LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH BORROWER, EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR OTHER
ELECTRONIC TRANSMISSION) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

226



--------------------------------------------------------------------------------

SECTION 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Borrowers, Loan Parties, the Administrative Agent, the Collateral Agent, the L/C
Issuers, and the Administrative Agent shall have been notified by each Lender,
the Swing Line Lender and the L/C Issuers that each Lender, the Swing Line
Lender and the L/C Issuers have executed it and thereafter shall be binding upon
and inure to the benefit of the Borrowers, Loan Parties, each Agent and each
Lender and their respective successors and assigns, in each case in accordance
with Section 10.07 (if applicable) and except that no Borrower or Loan Party
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by
Section 7.04.

SECTION 10.18 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the
BorrowerBorrowers that pursuant to the requirements of the USA PATRIOT Act, it
is required to obtain, verify and record information that identifies each
Borrower or Loan Party, which information includes the name, address and tax
identification number of such Borrower or Loan Party and other information
regarding such Borrower or Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower or Loan Party in
accordance with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.

SECTION 10.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Borrower and each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and itsBorrowers and their respective Affiliates, on the one hand, and
the Agents, the Lead Arrangers and the Lenders, on the other hand, and the
Borrower isBorrowers are capable of evaluating and understanding and
understandsunderstand and acceptsaccept the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the BorrowerBorrowers or any
of itstheir respective Affiliates, stockholders, creditors or employees or any
other Person, (iii) none of the Agents, the Lead Arrangers or the Lenders has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the BorrowerBorrowers with respect to any of the transactions contemplated
hereby or the process leading thereto, including with respect to any amendment,
waiver or other modification

 

227



--------------------------------------------------------------------------------

hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the BorrowerBorrowers or any of
itstheir respective Affiliates on other matters) and none of the Agents, the
Lead Arrangers or the Lenders has any obligation to the BorrowerBorrowers or any
of itstheir respective Affiliates with respect to the financing transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents, (iv) the Agents, the Lead Arrangers and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from, and may conflict with, those of the
Borrower and itsBorrowers and their respective Affiliates, and none of the
Agents, the Lead Arrangers or the Lenders has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Agents, the Lead Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Borrowers and
the Loan Parties have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate. Each Borrower and each Loan
Party hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Agents, the Lead Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty under
applicable law relating to agency and fiduciary obligations.

Each Borrower and each Loan Party acknowledges and agrees that each Lender, the
Lead Arrangers and any affiliate thereof may lend money to, invest in, and
generally engage in any kind of business with, any of the BorrowerBorrowers,
Holdings, any Investor, any Affiliate thereof or any other person or entity that
may do business with or own securities of any of the foregoing, all as if such
Lender, the Lead Arrangers or Affiliate thereof were not an Lender or the Lead
Arrangers (or an agent or any other person with any similar role under the
Facilities) and without any duty to account therefor to any other Lender, the
Lead Arrangers, Holdings, the BorrowerBorrowers, any Investor or any Affiliate
of the foregoing. Each Lender, the Lead Arrangers and any affiliate thereof may
accept fees and other consideration from Holdings, the BorrowerBorrowers, any
Investor or any Affiliate thereof for services in connection with this
Agreement, the Facilities or otherwise without having to account for the same to
any other Lender, the Lead Arrangers, Holdings, the BorrowerBorrowers, any
Investor or any Affiliate of the foregoing. Some or all of the Lenders and the
Lead Arrangers may have directly or indirectly acquired certain equity interests
(including warrants) in Holdings, the BorrowerBorrowers, an Investor or an
Affiliate thereof or may have directly or indirectly extended credit on a
subordinated basis to Holdings, the BorrowerBorrowers, an Investor or an
Affiliate thereof. Each party hereto, on its behalf and on behalf of its
affiliates, acknowledges and waives the potential conflict of interest resulting
from any such Lender, the Lead Arrangers or an Affiliate thereof holding
disproportionate interests in the extensions of credit under the Facilities or
otherwise acting as arranger or agent thereunder and such Lender, the Lead
Arrangers or Affiliate thereof directly or indirectly holding equity interests
in or subordinated debt issued by Holdings, the BorrowerBorrowers, an Investor
or an Affiliate thereof.

 

228



--------------------------------------------------------------------------------

SECTION 10.20 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 10.21 Effect of Certain Inaccuracies.

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.02 was inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) the BorrowerCompany shall as soon
as practicable deliver to the Administrative Agent a corrected financial
statement and a corrected Compliance Certificate for such Applicable Period,
(ii) the Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the BorrowerCompany shall
within 15 days after the delivery of the corrected financial statements and
Compliance Certificate pay to the Administrative Agent the accrued additional
interest or fees owing as a result of such increased Applicable Rate for such
Applicable Period. This Section 10.21 shall not limit the rights of the
Administrative Agent or the Lenders with respect to Sections 2.08(b) and 8.01;
provided that any underpayment due to change in Applicable Rate shall not in
itself constitute a Default or Event of Default under Section 8.01 so long as
such additional interest or fees are paid within the 15-day period set forth
above.

SECTION 10.22 Judgment Currency.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the BorrowerBorrowers hereunder in the currency expressed
to be payable herein (the “specified currency”) into another currency, the
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures any Lender could purchase the specified currency with such
other currency at such Lender’s New York office on the Business Day preceding
that on which final judgment is given. The obligations of the BorrowerBorrowers
in respect of any sum due to any Lender hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender of any sum
adjudged to be so due in such other currency such Lender may in accordance with
normal banking procedures purchase the specified currency with such other
currency; if the amount of the specified currency so purchased is less than the
sum originally due to such Lender in the specified currency, the Borrower
agreesBorrowers agree, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Lender against such loss, and if the amount of the specified currency so
purchased exceeds the sum originally due to such Lender in the specified
currency, such Lender agrees to remit such excess to the BorrowerBorrowers.

 

229



--------------------------------------------------------------------------------

SECTION 10.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto to any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 10.24 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with Incremental Facilities, Facilities in connection
with any Refinancing Series, Extended Term Loans, Extended Revolving Credit
Loans or loans incurred under a new credit facility, in each case, to the extent
such extension, replacement, renewal or refinancing is effected by means of a
“cashless roll” by such Lender, such extension, replacement, renewal or
refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars,” “in immediately
available funds,” “in cash” or any other similar requirement.

ARTICLE XI

Guaranty

SECTION 11.01 The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by

 

230



--------------------------------------------------------------------------------

required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of (i) Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code and (ii) any other Debtor Relief Laws) on the Loans made by the Lenders to,
and the Notes held by each Lender of, the BorrowerBorrowers, and all other
Obligations (other than with respect to any Guarantor, Excluded Swap Obligations
of such Guarantor) from time to time owing to the Secured Parties by any
Borrower or any Loan Party under any Loan Document or any Secured Hedge
Agreement or any Treasury Services Agreement, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if the BorrowerBorrowers or other Guarantor(s) shall fail
to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

SECTION 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the BorrowerBorrowers under this Agreement, the Notes, if any, or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.10 any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

 

231



--------------------------------------------------------------------------------

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.10.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against theany Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the BorrowerBorrowers and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against theany Borrower or against any other person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.

SECTION 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the BorrowerBorrowers or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in
insolvency, bankruptcy or reorganization or otherwise.

SECTION 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement, it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against theany Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Borrower or any Loan Party permitted pursuant to
Sections 7.03(b)(ii) or 7.03(d) shall be subordinated to such Borrower or such
Loan Party’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness.

 

232



--------------------------------------------------------------------------------

SECTION 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the BorrowerBorrowers under this Agreement and
the Notes, if any, may be declared to be forthwith due and payable as provided
in Section 8.02 (and shall be deemed to have become automatically due and
payable in the circumstances provided in Section 8.02) for purposes of
Section 11.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against the BorrowerBorrowers and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by the
BorrowerBorrowers) shall forthwith become due and payable by the Guarantors for
purposes of Section 11.01.

SECTION 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

SECTION 11.07 Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

SECTION 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Borrower, any Loan Party or any other
person, be automatically limited and reduced to the highest amount (after giving
effect to the right of contribution established in Section 11.11) that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

233



--------------------------------------------------------------------------------

SECTION 11.09 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’sBorrowers’ financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that each Guarantor assumes and
incurs under this Guaranty, and agrees that none of any Agent, any L/C Issuer or
any Lender shall have any duty to advise any Guarantor of information known to
it regarding those circumstances or risks.

SECTION 11.10 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Subsidiary
Guarantor are sold or otherwise transferred (a “Transferred Guarantor”) to a
person or persons, none of which is a Loan Party or (ii) any Subsidiary
Guarantor becomes an Excluded Subsidiary, such Transferred Guarantor shall, upon
the consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Collateral Documents shall be
automatically released, and, so long as the BorrowerCompany shall have provided
the Agents such certifications or documents as any Agent shall reasonably
request, the Administrative Agent and the Collateral Agent shall, at such
Transferred Guarantor’s expense, take such actions as are necessary to effect
each release described in this Section 11.10 in accordance with the relevant
provisions of the Collateral Documents.

When all Commitments hereunder have terminated, and all Loans or other
Obligation (other than obligations under Treasury Services Agreements or Secured
Hedge Agreements) hereunder which are accrued and payable have been paid or
satisfied, and no Letter of Credit remains outstanding (except any Letter of
Credit the Outstanding Amount of which the Obligations related thereto has been
Cash Collateralized or for which a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer has been put in place), this Agreement
and the guarantees made herein shall terminate with respect to all Obligations,
except with respect to Obligations that expressly survive such repayment
pursuant to the terms of this Agreement. The Collateral Agent shall, at each
Guarantor’s expense, take such actions as are necessary to release any
Collateral owned by such Guarantor in accordance with the relevant provisions of
the Collateral Documents.

SECTION 11.11 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.11 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

 

234



--------------------------------------------------------------------------------

SECTION 11.12 Cross-Guaranty.

Each Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Guarantor as may be needed by such Specified Guarantor
from time to time to honor all of its obligations under its Guaranty and the
other Loan Documents in respect of any Swap Obligation (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section 11.12 for
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.12 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 11.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full and all Commitments have been terminated. Each
Qualified ECP Guarantor intends that this Section 11.12 constitute, and this
Section 11.12 shall be deemed to constitute, an agreement for the benefit of
each Specified Guarantor for all purposes of the Commodity Exchange Act.

 

235